Exhibit10.4

 

 

CREDIT AGREEMENT

Dated as of October 6, 2006

by and among

MORGANS GROUP LLC,

as Borrower,

BEACH HOTEL ASSOCIATES LLC

as Florida Borrower,

MORGANS HOTEL GROUP CO.,

Holdings,

WACHOVIA CAPITAL MARKETS, LLC,

and

CITIGROUP GLOBAL MARKETS INC.,

as Joint Lead Arrangers

and

Joint Book Runners,

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

CITIGROUP GLOBAL MARKETS INC.,

as Syndication Agent,

and

THE FINANCIAL INSTITUTIONS INITIALLY SIGNATORY HERETO
AND THEIR ASSIGNEES PURSUANT TO SECTION 13.5.,

as Lenders

 

 


--------------------------------------------------------------------------------




TABLE OF CONTENTS

Article I. Definitions

1

 

 

Section 1.1. Definitions

1

Section 1.2. General; References to Times

24

Section 1.3. Financial Attributes of Non-Wholly Owned Subsidiaries

25

Section 1.4. Pro Forma Calculations

25

Section 1.5. Florida Borrower Representative

25

Section 1.6. Joint and Several Obligations

26

 

 

Article II. Credit Facility

26

 

 

Section 2.1. Revolving Loans

26

Section 2.2. Swingline Loans

27

Section 2.3. Letters of Credit

29

Section 2.4. Rates and Payment of Interest on Loans

33

Section 2.5. Number of Interest Periods

34

Section 2.6. Repayment of Loans

34

Section 2.7. Prepayments

34

Section 2.8. Continuation

35

Section 2.9. Conversion

36

Section 2.10. Notes

36

Section 2.11. Voluntary Reductions of the Commitment

37

Section 2.12. Expiration or Maturity Date of Letters of Credit Past Termination
Date

37

Section 2.13. Amount Limitations

37

Section 2.14. Increase of Commitments

38

 

 

Article III. Payments, Fees and Other General Provisions

38

 

 

Section 3.1. Payments

38

Section 3.2. Pro Rata Treatment

39

Section 3.3. Sharing of Payments, Etc.

39

Section 3.4. Several Obligations

40

Section 3.5. Minimum Amounts

40

Section 3.6. Fees

41

Section 3.7. Computations

42

Section 3.8. Usury

42

Section 3.9. Agreement Regarding Interest and Charges

42

Section 3.10. Statements of Account

42

Section 3.11. Defaulting Lenders

43

Section 3.12. Taxes

44

 

 

Article IV. Collateral Properties

45

 

 

Section 4.1. Eligibility of Properties

45

Section 4.2. Conditions Precedent to a Property Becoming a Collateral Property

47

Section 4.3. Release of Collateral Properties

50

 


--------------------------------------------------------------------------------




 

Section 4.4. Frequency of Calculations of Borrowing Base

51

Section 4.5. Frequency of Appraisals

52

Section 4.6. Additional Appraisals Required under Applicable Law

52

Section 4.7. Increase of Florida Sublimit

53

 

 

Article V. Yield Protection, Etc.

54

 

 

Section 5.1. Additional Costs; Capital Adequacy

54

Section 5.2. Suspension of LIBOR Loans

55

Section 5.3. Illegality

56

Section 5.4. Compensation

56

Section 5.5. Treatment of Affected Loans

57

Section 5.6. Change of Lending Office

57

Section 5.7. Assumptions Concerning Funding of LIBOR Loans

57

 

 

Article VI. Conditions Precedent

58

 

 

Section 6.1. Initial Conditions Precedent

58

Section 6.2. Conditions Precedent to All Loans and Letters of Credit

60

 

 

Article VII. Representations and Warranties

61

 

 

Section 7.1. Representations and Warranties

61

Section 7.2. Survival of Representations and Warranties, Etc.

66

 

 

Article VIII. Affirmative Covenants

67

 

 

Section 8.1. Preservation of Existence and Similar Matters

67

Section 8.2. Compliance with Applicable Law and Material Contracts

67

Section 8.3. Maintenance of Property

67

Section 8.4. Insurance

67

Section 8.5. Payment of Taxes and Claims

68

Section 8.6. Visits and Inspections

68

Section 8.7. Use of Proceeds; Letters of Credit

68

Section 8.8. Environmental Matters

69

Section 8.9. Books and Records

69

Section 8.10. Further Assurances

69

Section 8.11. New Subsidiaries/Guarantors; Release of Guarantors

69

Section 8.12. Exchange Listing

70

 

 

Article IX. Information

71

 

 

Section 9.1. Quarterly Financial Statements

71

Section 9.2. Year-End Statements

71

Section 9.3. Compliance Certificate; Borrowing Base Certificate; Etc.

71

Section 9.4. Other Information

72

Section 9.5. Electronic Delivery of Certain Information

73

 

 

Article X. Negative Covenants

74

 

 

Section 10.1. Indebtedness; Certain Equity Securities

74

Section 10.2. Liens

77

Section 10.3. Fundamental Changes

79

 


--------------------------------------------------------------------------------




 

Section 10.4. Investments, Loans, Advances, Guarantees and Acquisitions

79

Section 10.5. Asset Sales

81

Section 10.6. Swap Agreements

82

Section 10.7. Restricted Payments

83

Section 10.8. Transactions with Affiliates

83

Section 10.9. Restrictive Agreements

84

Section 10.10. Amendment of Material Documents

84

Section 10.11. Financial Covenants

85

Section 10.12. Changes in Fiscal Periods

85

Section 10.13. ERISA Exemptions

85

Section 10.14. Availability of Exceptions

85

 

 

Article XI. Default

85

 

 

Section 11.1. Events of Default

85

Section 11.2. Remedies Upon Event of Default

88

Section 11.3. Remedies Upon Default

89

Section 11.4. Allocation of Proceeds

89

Section 11.5. Collateral Account

90

Section 11.6. Performance by Agent

91

Section 11.7. Rights Cumulative

91

 

 

Article XII. The Agent

92

 

 

Section 12.1. Authorization and Action

92

Section 12.2. Agent’s Reliance, Etc.

92

Section 12.3. Notice of Defaults

93

Section 12.4. Wachovia as Lender

93

Section 12.5. Approvals of Lenders

94

Section 12.6. Collateral Matters

94

Section 12.7. Lender Credit Decision, Etc.

95

Section 12.8. Indemnification of Agent

96

Section 12.9. Successor Agent

97

Section 12.10. Titled Agents

97

 

 

Article XIII. Miscellaneous

97

 

 

Section 13.1. Notices

97

Section 13.2. Expenses

98

Section 13.3. Setoff

99

Section 13.4. Litigation; Jurisdiction; Other Matters; Waivers

99

Section 13.5. Successors and Assigns

100

Section 13.6. Amendments

104

Section 13.7. Nonliability of Agent and Lenders

105

Section 13.8. Confidentiality

105

Section 13.9. Indemnification

106

Section 13.10. Termination; Survival

108

Section 13.11. Severability of Provisions

109

Section 13.12. GOVERNING LAW

109

 


--------------------------------------------------------------------------------




 

Section 13.13. Patriot Act

109

Section 13.14. Counterparts

109

Section 13.15. Obligations with Respect to Loan Parties

109

Section 13.16. Limitation of Liability

109

Section 13.17. Entire Agreement

110

Section 13.18. Construction

110

 

 

ANNEX 1

Additional Provisions Applicable to NY Properties

 

 

SCHEDULE 1.1.(A)

Formation and Structuring Transactions

SCHEDULE 1.1.(B)

List of Loan Parties

SCHEDULE 4.1.

Initial Collateral Properties

SCHEDULE 7.1.(b)

Ownership Structure

SCHEDULE 7.1.(d)

Governmental Approvals

SCHEDULE 7.1.(f)

Title to Properties; Liens

SCHEDULE 7.1.(g)

Indebtedness

SCHEDULE 7.1.(h)

Material Contracts

SCHEDULE 7.1.(i)

Litigation

SCHEDULE 10.4.

Existing Investments

SCHEDULE 10.9.

Restrictive Agreements

 

 

EXHIBIT A

Form of Assignment and Assumption

EXHIBIT B

Form of Notice of Borrowing

EXHIBIT C

Form of Notice of Continuation

EXHIBIT D

Form of Notice of Conversion

EXHIBIT E

Form of Notice of Swingline Borrowing

EXHIBIT F

Form of Swingline Note

EXHIBIT G-1

Form of Revolving Note (Borrower)

EXHIBIT G-2

Form of Revolving Note (Florida Borrower)

EXHIBIT H

Form of Opinion of Counsel

EXHIBIT I

Form of Compliance Certificate

EXHIBIT J

Form of Guaranty

EXHIBIT K

Form of Security Deed

EXHIBIT L

Form of Assignment of Leases and Rents

EXHIBIT M

Form of Environmental Indemnity Agreement

EXHIBIT N

Form of Assignment of Contracts, Documents and Rights

EXHIBIT O

Form of Property Management Contract Assignment

EXHIBIT P

Form of Pledge Agreement

EXHIBIT Q

Form of Security Agreement

EXHIBIT R

Form of Borrowing Base Certificate

 


--------------------------------------------------------------------------------


THIS CREDIT AGREEMENT (this “Agreement”) dated as of October 6, 2006 by and
among MORGANS GROUP LLC, a limited liability company formed under the laws of
the State of Delaware (the “Borrower”), BEACH HOTEL ASSOCIATES LLC, a limited
liability company formed under the laws of the State of Delaware (the “Florida
Borrower”), MORGANS HOTEL GROUP CO., a corporation formed under the laws of the
State of Delaware (“Holdings”), WACHOVIA CAPITAL MARKETS, LLC and CITIGROUP
GLOBAL MARKETS INC., as Joint Lead Arrangers and Joint Book Runners (the
“Arrangers”), WACHOVIA BANK, NATIONAL ASSOCIATION, as Agent, CITIGROUP GLOBAL
MARKETS INC., as Syndication Agent (the “Syndication Agent”), and each of the
financial institutions initially a signatory hereto together with their
assignees pursuant to Section 13.5.(b).

WHEREAS, the Agent and the Lenders desire to make available to the Borrower a
revolving credit facility in the initial amount of $225,000,000, which will
include a $50,000,000 letter of credit subfacility and a $25,000,000 swingline
subfacility, on the terms and conditions contained herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:


ARTICLE I. DEFINITIONS


SECTION 1.1. DEFINITIONS.

In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:

“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.

“Additional Costs” has the meaning given that term in Section 5.1.

“Additional Mortgage Indebtedness” means Indebtedness incurred after the
Effective Date to finance any real property or interest therein and/or the
improvements thereto, or to finance the acquisition of any real property or
interest therein by the Borrower or any Subsidiary and, in either case, secured
by a mortgage on such property or a pledge of the Equity Interests of the entity
that directly or indirectly owns or acquires such property or interest, provided
that such entity is not a Loan Party.

“Adjusted LIBOR” means, with respect to each Interest Period for any LIBOR Loan,
the rate obtained by dividing (a) LIBOR for such Interest Period by (b) a
percentage equal to 1 minus the stated maximum rate (stated as a decimal) of all
reserves, if any, required to be maintained with respect to Eurocurrency funding
(currently referred to as “Eurocurrency liabilities”) as specified in
Regulation D of the Board of Governors of the Federal Reserve System (or against
any other category of liabilities which includes deposits by reference to which
the interest rate on LIBOR Loans is determined or any applicable category of
extensions of credit or other assets which includes loans by an office of any
Lender outside of the United States of America to residents of the United States
of America). Any change in such maximum

1


--------------------------------------------------------------------------------




rate shall result in a change in Adjusted LIBOR on the date on which such change
in such maximum rate becomes effective.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified; provided,
however, that for purposes of Section 10.8., the term “Affiliate” shall also
include any Person that directly, or indirectly through one or more
intermediaries, owns 5% or more of any class of Equity Interests of the Person
specified or that is an officer or director of the Person specified.

“Agent” means Wachovia, as contractual representative for the Lenders under the
terms of this Agreement, and any of its successors.

“Agreement Date” means the date as of which this Agreement is dated.

“Applicable Law” means all applicable provisions of constitutions, statutes,
laws, rules, regulations and orders of all governmental bodies and all orders
and decrees of all courts, tribunals and arbitrators.

“Applicable Margin” means the percentage set forth below corresponding to the
Leveraged Ratio as determined in accordance with Section 10.11. in effect at
such time:

Level

 

Leverage Ratio

 

Applicable Margin for
LIBOR Loans

 

Applicable Margin for
Base Rate Loans

 

1

 

< 5.50 to 1.00

 

1.35%

 

0.35%

 

2

 

> 5.50 to 1.00 and < 6.50 to 1.00

 

1.50%

 

0.50%

 

3

 

> 6.50 to 1.00 and < 7.00 to 1.00

 

1.75%

 

0.75%

 

4

 

> 7.00 to 1.00

 

1.90%

 

0.90%

 

 

The Applicable Margin shall be determined by the Agent from time to time, based
on the Leverage Ratio as set forth in the Compliance Certificate most recently
delivered by the Borrower pursuant to Section 9.3.(a). Any adjustment to the
Applicable Margin shall be effective (a) in the case of a Compliance Certificate
delivered in connection with quarterly financial statements of the Borrower
delivered pursuant to Section 9.1., as of the date 46 days following the end of
the last day of the applicable fiscal quarter covered by such Compliance
Certificate, and (b) in the case of a Compliance Certificate delivered in
connection with annual financial statements of the Borrower delivered pursuant
to Section 9.2., as of the date 91 days following the end of the last day of the
applicable fiscal year covered by such Compliance Certificate. If the Borrower
fails to deliver a Compliance Certificate as and when required by
Section 9.3.(a), the Applicable Margin shall equal the percentages corresponding
to Level 4 until the date of the delivery of the required Compliance
Certificate. As of the Agreement Date, and thereafter until changed as provided
above, the Applicable Margin is determined based on Level 4.

“Appraisal” means, in respect of any Property, an appraisal prepared by an
M.A.I. designated member of the Appraisal Institute commissioned by and
addressed to the Agent (acceptable to the Agent as to form, substance and
appraisal date), prepared by a professional

2


--------------------------------------------------------------------------------




appraiser acceptable to the Agent, having at least the minimum qualifications
required under Applicable Law governing the Agent and the Lenders, including
FIRREA, and determining the “as is” market value of such Property as between a
willing buyer and a willing seller.

“Appraised Value” means, with respect to any Property, the “as is” market value
of such Property as reflected in the then most recent Appraisal of such Property
as the same may have been reasonably adjusted by the Agent based upon its
internal review of such Appraisal which is based on criteria and factors then
generally used and considered by the Agent in determining the value of similar
properties, which review shall be conducted prior to acceptance of such
Appraisal by the Agent.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an affiliate of a Lender or (c) an entity or an affiliate of an entity that
administers or manages a Lender.

“Arrangers” means each of Wachovia Capital Markets, LLC and Citigroup Global
Markets Inc., together with their respective successors and permitted assigns.

“Assignee” has the meaning given that term in Section 13.5.(b).

“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 13.5.), and accepted by the Agent, substantially in the form
of Exhibit A or any other form approved by the Agent.

“Assignment of Contracts, Documents and Rights” means an Assignment of Interest
in Contracts, Documents and Rights executed by a Loan Party in favor of the
Agent for the benefit of the Lenders, substantially in the form of Exhibit N or
otherwise in form and substance satisfactory to the Agent.

“Assignment of Leases and Rents” means an Assignment of Leases and Rents
executed by a Loan Party in favor of the Agent for the benefit of the Lenders,
substantially in the form of Exhibit L or otherwise in form and substance
satisfactory to the Agent.

“Base Rate” means the per annum rate of interest equal to the greater of (a) the
Prime Rate or (b) the Federal Funds Rate plus one-half of one percent (0.5%).
Any change in the Base Rate resulting from a change in the Prime Rate or the
Federal Funds Rate shall become effective as of 12:01 a.m. on the Business Day
on which each such change occurs. The Base Rate is a reference rate used by the
Lender acting as the Agent in determining interest rates on certain loans and is
not intended to be the lowest rate of interest charged by the Lender acting as
the Agent or any other Lender on any extension of credit to any debtor.

“Base Rate Loan” means a Revolving Loan bearing interest at a rate based on the
Base Rate.

3


--------------------------------------------------------------------------------




“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower’s successors and permitted assigns.

“Borrowers” means the Borrower and the Florida Borrower, collectively.

“Borrowing Base” means the aggregate amount of the Borrowing Base Values of all
Collateral Properties. Notwithstanding the foregoing (and subject to Annex 1), a
Collateral Property shall be excluded from calculations of the Borrowing Base if
(x) at any time such Property shall cease to be an Eligible Property, (y) the
Agent shall cease to hold a valid and perfected first priority Lien in such
Collateral Property (except for prior Liens expressly permitted hereunder), or
(z) there shall have occurred and be continuing an event of default under the
Security Deed or any other Security Document relating to such Collateral
Property. In addition, until the Florida Sublimit has been increased to an
amount equal to the Appraised Value of the Florida Property, the Borrowing Base
shall equal the Borrowing Base Value of only the Florida Property.

“Borrowing Base Certificate” means a report certified by the chief financial
officer of the Borrower, setting forth the calculations required to establish
the Borrowing Base for all Collateral Properties as of a specified date,
substantially in the form of Exhibit R or otherwise in form and detail
satisfactory to the Agent.

“Borrowing Base Value” means (a) with respect to a Collateral Property other
than the Florida Property, an amount equal to the lesser of (i) 70.0% of the
Appraised Value of such Collateral Property and (ii) the Implied Debt Service
Coverage Value of such Collateral Property and (b) with respect to the Florida
Property, an amount equal to the lesser of (i) 70.0% of the Appraised Value of
such Collateral Property, (ii) the Implied Debt Service Coverage Value of such
Collateral Property and (iii) the Florida Sublimit.

“Business Day” means (a) any day other than a Saturday, Sunday or other day on
which banks in Charlotte, North Carolina or New York, New York are authorized or
required to close and (b) with reference to a LIBOR Loan, any such day that is
also a day on which dealings in Dollar deposits are carried out in the London
interbank market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

4


--------------------------------------------------------------------------------




“Capital Reserves” means, for any period and with respect to a Property, an
amount equal to (a) 4.0% of the gross revenue of such Property for such period,
times (b) a fraction, the numerator of which is the number of days in such
period and the denominator of which is 365.

“Change in Control” means (a)(i) the cessation of Holdings being the sole
managing member of the Borrower or (ii) the gaining by any member of the
Borrower (other than Holdings) of the right to exercise control or management
power over the business and affairs of the Borrower, except as otherwise
expressly permitted in the LLC Agreement and as required by Applicable Law,
(b)(i) the acquisition of ownership, directly or indirectly, beneficially or of
record, by any Person or group (within the meaning of the Securities Exchange
Act of 1934, as amended, and the rules of the SEC thereunder), of Equity
Interests representing more than 40% of either the aggregate ordinary voting
power or the aggregate equity value represented by the issued and outstanding
Equity Interests in Holdings, and (ii) the ownership, directly or indirectly,
beneficially or of record, by the Permitted Investors of Equity Interests in
Holdings representing in the aggregate a lesser percentage of either the
aggregate ordinary voting power or the aggregate equity value represented by the
issued and outstanding Equity Interests in Holdings than such Person or group,
(c) the occupation of a majority of the seats (other than vacant seats) on the
board of directors of Holdings by individuals who were neither (i) nominated by
the board of directors of Holdings or the Permitted Investors nor (ii) appointed
by directors so nominated or (d) the acquisition of direct or indirect Control
of Holdings by any Person or group other than the Permitted Investors.

“Collateral” means any real or personal property directly or indirectly securing
any of the Obligations or any other obligation of a Person under or in respect
of any Loan Document to which it is a party, and includes, without limitation,
all “Collateral” under and as defined in any Security Deed, all “Contract
Documents” as defined in any Assignment of Contracts, Documents and Rights, any
“Management Agreement” as defined in any Property Management Contract
Assignment, all “Leases and Rents” as defined in any Assignment of Leases and
Rents, all “Collateral” as defined in the Pledge Agreement, all “Collateral” as
defined in the Security Agreement, and all other property subject to a Lien
created by a Security Document.

“Collateral Account” means a special non-interest bearing deposit account or
securities account maintained by, or on behalf of, the Agent and under its sole
dominion and control.

“Collateral Property” means a Property which the Agent and the Requisite Lenders
have agreed to include in calculations of the Borrowing Base pursuant to
Section 4.1. and for which each of the conditions set forth in Section 4.2. have
been satisfied or waived pursuant to Section 13.6.

“Commitment” means, as to each Lender (other than the Swingline Lender), such
Lender’s obligation (a) to make Revolving Loans pursuant to Section 2.1., (b) to
issue (in the case of the Lender then acting as Agent) or participate in (in the
case of the other Lenders) Letters of Credit pursuant to Section 2.3.(a) and
2.3.(i), respectively (but in the case of the Lender acting as the Agent
excluding the aggregate amount of participations in the Letters of Credit held
by the other Lenders), and (c) to participate in Swingline Loans pursuant to
Section 2.2.(e), in each case, in an amount up to, but not exceeding, the amount
set forth for such

5


--------------------------------------------------------------------------------




Lender on its signature page hereto as such Lender’s “Commitment Amount” or as
set forth in the applicable Assignment and Assumption, as the same may be
reduced from time to time pursuant to Section 2.11. or increased or reduced as
appropriate to reflect any assignments to or by such Lender effected in
accordance with Section 13.5.

“Commitment Percentage” means, as to each Lender, the ratio, expressed as a
percentage, of (a) the amount of such Lender’s Commitment to (b) the aggregate
amount of the Commitments of all Lenders; provided, however, that if at the time
of determination the Commitments have terminated or been reduced to zero, the
“Commitment Percentage” of each Lender shall be the Commitment Percentage of
such Lender in effect immediately prior to such termination or reduction.

“Compliance Certificate” has the meaning given that term in Section 9.3.(a).

“Communications” has the meaning given that term in Section 9.5.(d).

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus without duplication and to the extent deducted in determining such
Consolidated Net Income, the sum of (i) consolidated interest expense for such
period, (ii) consolidated income tax expense for such period, (iii) all amounts
attributable to depreciation and amortization for such period (excluding
amortization expense attributable to a prepaid cash item that was paid in a
prior period and excluding depreciation expense of minority interests in
consolidated joint ventures), (iv) other non-operating expense or loss (or, if
applicable, minus non-operating income or gain) (in each case as defined in the
Combined Statement of Operations and Comprehensive Loss of Holdings) for such
period, (v) non-cash expenses resulting from the grant of stock options or other
equity-related incentives to any director, officer or employee of Holdings, the
Borrower or any Subsidiary pursuant to a written plan or agreement approved by
the board of directors of Holdings, (vi) non-cash exchange, translation or
performance losses relating to any foreign currency hedging transactions or
currency fluctuations and (vii) all amounts attributable to equity in
income/loss of Unconsolidated Affiliates; provided that Consolidated EBITDA for
the four fiscal quarter periods ended September 30, 2006 and December 31, 2006
shall be determined on a pro forma basis giving effect to the Formation and
Structuring Transactions as if they occurred on the first day of each such four
consecutive fiscal quarter period (including cost savings to the extent such
cost savings would be permitted to be reflected in pro forma financial
information complying with the requirements of GAAP and Article XI of
Regulation S-X under the Securities Act, as interpreted by the Staff of the SEC,
and as certified by a Financial Officer).

“Consolidated Net Income” means, for any period, the net income or loss of
Holdings, the Borrower and the Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP provided that there shall be excluded
(a) the income of any Subsidiary to the extent that the declaration or payment
of dividends or other distributions by such Subsidiary of that income is not at
the time permitted by Applicable Law or any agreement or instrument applicable
to such Subsidiary, except to the extent of the amount of cash dividends or
other cash distributions actually paid to the Borrower or any Subsidiary during
such period to the extent such dividends or distribution are attributable to the
operating income of such Subsidiary, (b) the

6


--------------------------------------------------------------------------------




income of any Unconsolidated Affiliate, except to the extent of the amount of
cash dividends or other cash distributions actually paid to the Borrower or any
Subsidiary during such period to the extent such dividends or distribution are
attributable to the operating income of such Unconsolidated Affiliate, and
(c) the income of the Excluded Subsidiary.

“Consulting Agreement” means the consulting agreement, dated as of June 24,
2005, by and between Morgans Hotel Group LLC and Ian Schrager.

“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.8.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies, or the dismissal or
appointment of the management, of a Person, whether through the ability to
exercise voting power, by contract or otherwise. “Controlling” and “Controlled”
have meanings correlative thereto.

“Convert”, “Conversion” and “Converted” each refers to the conversion of a
Revolving Loan of one Type into a Revolving Loan of another Type pursuant to
Section 2.9.

“Credit Event” means any of the following: (a) the making (or deemed making) of
any Loan, (b) the Continuation of a LIBOR Loan, (c) the Conversion of a Base
Rate Loan into a LIBOR Loan, and (d) the issuance of a Letter of Credit.

“Default” means any of the events specified in Section 11.1., whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.

“Defaulting Lender” has the meaning given that term in Section 3.11.

“Development Debt” means Indebtedness of a Subsidiary that is a special purpose
entity relating to a development project in respect of which interest is being
capitalized in accordance with GAAP and for which payment has been provided for,
provided that such Indebtedness is not recourse to the Loan Parties, and
provided further  that such Indebtedness shall cease to constitute Development
Debt on the date on which interest with respect to such Indebtedness is not
required to be capitalized in accordance with GAAP.

“Disqualified Equity Interests” means Equity Interests that (a) mature or are
mandatorily redeemable or subject to mandatory repurchase or redemption or
repurchase at the option of the holders thereof, in each case in whole or in
part and whether upon the occurrence of any event, pursuant to a sinking fund
obligation on a fixed date or otherwise, prior to the date that is 180 days
after the Termination Date (other than (i) upon payment in full of the
Obligations and termination of the Commitments or (ii) upon a “change in
control”; provided that any payment required pursuant to this clause (ii) is
contractually subordinated in right of payment to the Obligations on terms
reasonably satisfactory to the Agent and such requirement is applicable only in
circumstances that are market on the date of issuance of such Equity Interests),
(b) require the maintenance or achievement of any financial performance
standards other than as a condition to the taking of specific actions, or
provide remedies to holders thereof (other than

7


--------------------------------------------------------------------------------




voting and management rights and increases in pay-in-kind dividends) or (c) are
convertible or exchangeable, automatically or at the option of any holder
thereof, into any Indebtedness (other than Indebtedness permitted under
Section 10.1.), Equity Interests or other assets other than Qualified Equity
Interests or Trust Preferred Securities otherwise permitted hereunder.

“Dollars” or “$” means the lawful currency of the United States of America.

“Effective Date” means the later of: (a) the Agreement Date; and (b) the date on
which all of the conditions precedent set forth in Section 6.1. shall have been
fulfilled or waived in writing by the Requisite Lenders.

“Eligible Assignee” means (a) a Lender, (b) an affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by (i) the Agent and (ii) unless a Default or Event of Default shall exist, the
Borrower (each such approval not to be unreasonably withheld or delayed);
provided that notwithstanding the foregoing, “Eligible Assignee” shall not
include the Borrower or any of the Borrower’s Affiliates or Subsidiaries.

“Eligible Property” means a Property which satisfies all of the following
requirements: (a) such Property is a full service lodging Property; (b) all
material occupancy and operating permits and licenses relating to the use,
occupancy, operation, maintenance, enjoyment or ownership of such Property have
been obtained with respect to such Property; (c) at the time the Borrower is
requesting that such Property be included as a Collateral Property, such
Property is open for business to the public and has been continuously operating
for the immediately preceding twelve month period; (d) such Property is either
managed by (i) the Borrower, any of its Subsidiaries or any Affiliate or (ii) a
nationally recognized third-party property management company approved by the
Agent and Requisite Lenders; (e) at the time the Borrower is requesting that
such Property be included as a Collateral Property, such Property is free of
title defects that materially affect the marketability of such Property
(excluding Liens securing any Indebtendess to be repaid by the time such
Property is included as a Collateral Property); (f) the Property is owned in fee
simple, or, with the consent of the Agent, leased under a Ground Lease; (g) such
Property is free of all structural defects, environmental conditions or other
adverse matters except for defects, deficiencies, conditions or other matters
individually or collectively which are not material to the profitable operation
of such Property.

“Environmental Indemnity Agreement” means an Environmental Indemnity Agreement
executed by a Loan Party in favor of the Agent and the Lenders and substantially
in the form of Exhibit M.

“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean-up of
Hazardous Materials including, without limitation, the following: Clean Air Act,
42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the Environmental
Protection

8


--------------------------------------------------------------------------------




Agency and any applicable rule of common law and any judicial interpretation
thereof relating primarily to the environment or Hazardous Materials.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person.

“Equity Issuance” means any issuance by a Person of any Equity Interest in such
Person and shall in any event include the issuance of any Equity Interest upon
the conversion or exchange of any security constituting Indebtedness that is
convertible or exchangeable, or is being converted or exchanged, for Equity
Interests.

“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.

“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.

“Event of Default” means any of the events specified in Section 11.1., provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.

“Excluded Subsidiary” means Clift Holdings LLC, a Delaware limited liability
company.

“Exempt Subsidiary” means any Subsidiary (a) holding title to or beneficially
owning assets in which Liens have been or are intended to be granted as security
for Indebtedness of such Subsidiary, or that is a beneficial owner of a
Subsidiary holding title to or beneficially owning such assets (but having no
material assets other than such beneficial ownership interests) and (b) which
(i) is, or is expected to be, prohibited from Guaranteeing the Indebtedness of
any other Person pursuant to any document, instrument or agreement evidencing
such Indebtedness or (ii) is prohibited from Guaranteeing the Indebtedness of
any other Person pursuant to a provision of such Subsidiary’s organizational
documents which provision was included in such Subsidiary’s organizational
documents as a condition or anticipated condition to the extension of such
Indebtedness.

“Existing Credit Agreements” means (i) that certain Credit Agreement dated as of
February 17, 2006 by and among Holdings, the Borrower, the lenders party
thereto, Citicorp North America, Inc., as Administrative Agent, and the other
parties thereto and (ii) that certain Credit Agreement dated as of February 17,
2006 by and among Holdings, Morgans Hotel Group Management LLC, the lenders
party thereto, Citicorp North America, Inc., as Administrative Agent, and the
other parties thereto.

“Federal Funds Rate” means, for any day, the rate per annum (rounded upward to
the nearest 1/100th of 1%) equal to the weighted average of the rates on
overnight Federal funds

9


--------------------------------------------------------------------------------




transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day, provided that (a) if such day is
not a Business Day, the Federal Funds Rate for such day shall be such rate on
such transactions on the next preceding Business Day, and (b) if no such rate is
so published on such next succeeding Business Day, the Federal Funds Rate for
such day shall be the average rate quoted to the Agent by federal funds dealers
selected by the Agent on such day on such transaction as determined by the
Agent.

“Fees” means the fees and commissions provided for or referred to in
Section 3.6. and any other fees payable by the Borrower hereunder or under any
other Loan Document.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of Holdings and for purposes of
Section 9.4.(e), shall include the chief executive officer of Holdings.

“FIRREA” means the Financial Institution Recovery, Reform and Enforcement Act of
1989, as amended.

“Fixed Charges” means, for any period, the sum of (a) total interest expense of
Holdings, the Borrower and its Subsidiaries, including capitalized interest not
funded under a construction loan interest reserve account, in each case
determined on a consolidated basis (but excluding the Excluded Subsidiary and
interest expense allocable to the minority interest share of Indebtedness of any
Subsidiary) in accordance with GAAP for such period, (b) all regularly scheduled
principal payments made with respect to Indebtedness of Holdings, the Borrower
and its Subsidiaries (other than the Excluded Subsidiary and such principal
payments to the extent allocable to the minority interest share of Indebtedness
of any Subsidiary) during such period, other than any balloon, bullet or similar
principal payment which repays such Indebtedness in full, and (c) all Preferred
Dividends paid during such period. Fixed Charges for the four consecutive fiscal
quarter periods ended September 30, 2006 and December 31, 2006 shall be
determined on a pro forma basis giving effect to the Formation and Structuring
Transactions as if they occurred on the first day of each such four consecutive
fiscal quarter period (including cost savings to the extent such cost savings
would be permitted to be reflected in pro forma financial information complying
with the requirements of GAAP and Article XI of Regulation S-X under the
Securities Act, as interpreted by the Staff of the SEC, and as certified by a
Financial Officer).

“Florida Borrower” has the meaning set forth in the introductory paragraph
hereof and shall include the Florida Borrower’s successors and permitted
assigns.

“Florida Property” means the Delano Hotel located in Miami, Florida.

“Florida Sublimit” means an amount equal to $65,166,598.61, which is the maximum
principal amount of Obligations secured by the Security Deed encumbering the
Florida Property, as such amount may be increased in accordance with
Section 4.7.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this

10


--------------------------------------------------------------------------------




definition, the United States of America, each State thereof and the District of
Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means a Subsidiary that is not incorporated or organized
under the laws of any state of the United States or the District of Columbia.

“Formation and Structuring Transactions” means the formation and structuring
transactions described on Schedule 1.1.(A).

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession,
which are applicable to the circumstances as of the date of determination.

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, public or statutory instrumentality,
authority, body, agency, bureau, commission, board, department or other entity
(including, without limitation, the Federal Deposit Insurance Corporation, the
Comptroller of the Currency or the Federal Reserve Board, any central bank or
any comparable authority) or any arbitrator with authority to bind a party at
law.

“Ground Lease” means a ground lease containing the following terms and
conditions: (a) a remaining term (exclusive of any unexercised extension
options) of 40 years or more from the Agreement Date; (b) the right of the
lessee to mortgage and encumber its interest in the leased property without the
consent of the lessor; (c) the obligation of the lessor to give the holder of
any mortgage Lien on such leased property written notice of any defaults on the
part of the lessee and agreement of such lessor that such lease will not be
terminated until such holder has had a reasonable opportunity to cure or
complete foreclosures, and fails to do so; (d) reasonable transferability of the
lessee’s interest under such lease, including ability to sublease; and (e) such
other rights customarily required by mortgagees making a loan secured by the
interest of the holder of the leasehold estate demised pursuant to a ground
lease.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition

11


--------------------------------------------------------------------------------




or liquidity of the primary obligor so as to enable the primary obligor to pay
such Indebtedness or other obligation or (d) as an account party in respect of
any letter of credit or letter of guaranty issued to support such Indebtedness
or obligation, provided that the term Guarantee shall not include endorsements
for collection or deposit in the ordinary course of business.

“Guarantor” means any Person that is a party to the Guaranty as a “Guarantor”
and in any event shall include Holdings, the Management Company and each
Material Subsidiary (unless an Exempt Subsidiary or a Foreign Subsidiary).

“Guaranty” means the Guaranty to which the Guarantors are parties substantially
in the form of Exhibit J.

“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP” toxicity
or “EP toxicity”; (b) oil, petroleum or petroleum derived substances, natural
gas, natural gas liquids or synthetic gas and drilling fluids, produced waters
and other wastes associated with the exploration, development or production of
crude oil, natural gas or geothermal resources; (c) any explosives or any
radioactive materials; (d) asbestos in any form; (e) toxic mold; and
(f) electrical equipment which contains any oil or dielectric fluid containing
levels of polychlorinated biphenyls in excess of fifty parts per million.

“Holdings” has the meaning set forth in the introductory paragraph hereof and
shall include Holding’s successors and permitted assigns.

“Implied Debt Service Coverage Value” means, as of any date of determination and
with respect to any Collateral Property, an amount equal to (a) the Net
Operating Income of such Collateral Property for the most recently ending period
of four consecutive fiscal quarters of the Borrower divided by (b) 1.35, divided
by (c) the mortgage constant for a 30-year loan bearing interest at a per annum
rate equal to the greater of (i) the yield on a 10-year United States Treasury
Note plus 1.75% and (ii) 7.00%.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding trade accounts
payable and other accrued obligations, in each case incurred in the ordinary
course of business), (f) all Indebtedness of others secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed, (g) all Guarantees by
such Person of Indebtedness of others, (h) all Capital Lease Obligations of such
Person, (i) all obligations,

12


--------------------------------------------------------------------------------




contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty and (j) all obligations,  contingent
or otherwise, of such Person in respect of bankers’ acceptances. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
Notwithstanding the foregoing, in connection with any Permitted Acquisition, the
term “Indebtedness” shall not include contingent post-closing purchase price
adjustments or earn-outs to which the seller in such Permitted Acquisition may
become entitled.

“Indemnified Cost” has the meaning given that term in Section 13.9.(a).

“Indemnified Party” has the meaning given that term in Section 13.9.(a).

“Indemnity Proceeding” has the meaning given that term in Section 13.9.(a).

“Information” has the meaning given that term in Section 9.5.(a).

“Intellectual Property” has the meaning given that term in Section 7.1.(t).

“Interest Period” means with respect to any LIBOR Loan, each period commencing
on the date such LIBOR Loan is made, or in the case of the Continuation of a
LIBOR Loan the last day of the preceding Interest Period for such Loan, and
ending 1, 2, 3 or 6 months or, if available from all of the Lenders, 9 months or
1 year thereafter, as the Borrower may select in a Notice of Borrowing, Notice
of Continuation or Notice of Conversion, as the case may be, except that each
Interest Period that commences on the last Business Day of a calendar month, or
on a date for which there is no corresponding date in the appropriate subsequent
calendar month, shall end on the last Business Day of the appropriate subsequent
calendar month. Notwithstanding the foregoing: (i) if any Interest Period would
otherwise end after the Termination Date, such Interest Period shall end on the
Termination Date; and (ii) each Interest Period that would otherwise end on a
day which is not a Business Day shall end on the immediately following Business
Day (or, if such immediately following Business Day falls in the next calendar
month, on the immediately preceding Business Day).

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

“L/C Commitment Amount” equals $50,000,000.

“Lender” means each financial institution from time to time party hereto as a
“Lender,” together with its respective successors and permitted assigns, and as
the context requires, includes the Swingline Lender.

“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified as such on its signature page hereto or in the applicable
Assignment and

13


--------------------------------------------------------------------------------




Assumption, or such other office of such Lender of which such Lender may notify
the Agent in writing from time to time.

“Letter of Credit” has the meaning given that term in Section 2.3.(a).

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor, any certificate or other document
presented in connection with a drawing under such Letter of Credit and any other
agreement, instrument or other document governing or providing for (a) the
rights and obligations of the parties concerned or at risk with respect to such
Letter of Credit or (b) any collateral security for any of such obligations.

“Letter of Credit Liabilities” means, without duplication, at any time and in
respect of any Letter of Credit, the sum of (a) the Stated Amount of such Letter
of Credit plus (b) the aggregate unpaid principal amount of all Reimbursement
Obligations of the Borrower at such time due and payable in respect of all
drawings made under such Letter of Credit. For purposes of this Agreement, a
Lender (other than the Lender acting as the Agent) shall be deemed to hold a
Letter of Credit Liability in an amount equal to its participation interest in
the related Letter of Credit under Section 2.3.(i), and the Lender acting as the
Agent shall be deemed to hold a Letter of Credit Liability in an amount equal to
its retained interest in the related Letter of Credit after giving effect to the
acquisition by the Lenders other than the Lender acting as the Agent of their
participation interests under such Section.

“Leverage Ratio” means, on any date, the ratio of (a) Total Indebtedness as of
such date to (b) Consolidated EBITDA for the period of four consecutive fiscal
quarters of the Borrower ended on such date (or, if such date is not the last
day of a fiscal quarter, ended on the last day of the fiscal quarter of the
Borrower most-recently ended prior to such date).

“LIBOR” means, for any LIBOR Loan and any Interest Period therefor, the rate per
annum (rounded upwards, if necessary, to the nearest 1/100 of 1%) appearing on
Telerate Page 3750 (or any successor page) as the London interbank offered rate
for deposits in Dollars at approximately 11:00 a.m. (London time) two Business
Days prior to the first day of such Interest Period for a term comparable to
such Interest Period. If for any reason such rate is not available, the term
“LIBOR” shall mean, for any LIBOR Loan and any Interest Period therefor, the
rate per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%)
appearing on the Reuters Screen LIBO Page as the London interbank offered rate
for deposits in Dollars at approximately 11:00 a.m. (London time) two Business
Days prior to the first day of such Interest Period for a term comparable to
such Interest Period; provided, however, if more than one rate is specified on
the Reuters Screen LIBO Page, the applicable rate shall be the arithmetic mean
of all such rates. If for any reason none of the foregoing rates is available,
LIBOR shall be, for any LIBOR Loan and any Interest Period therefor, the rate
per annum reasonably determined by the Agent as the rate of interest at which
Dollar deposits in the approximate amount of the LIBOR Loan comprising part of
such borrowing would be offered by the Agent to major banks in the London
interbank Eurodollar market at their request at or about 11:00 a.m. (London
time) two Business Days prior to the first day of such Interest Period for a
term comparable to such Interest Period.

“LIBOR Loan” means a Revolving Loan bearing interest at a rate based on LIBOR.

14


--------------------------------------------------------------------------------


“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“LLC Agreement” means the amended and restated limited liability agreement of
the Borrower dated as of February 17, 2006 as amended from time to time to the
extent not prohibited by Section 10.10.

“Loan” means a Revolving Loan or a Swingline Loan.

“Loan Document” means this Agreement, each Note, each Letter of Credit Document,
the Guaranty, each Security Document and each other document or instrument
(other than a Swap Agreement) now or hereafter executed and delivered by a Loan
Party in connection with, pursuant to or relating to this Agreement.

“Loan Party” means Holdings, the Borrower, the Florida Borrower or any other
Guarantor. Schedule 1.1.(B) sets forth the Loan Parties in addition to the
Borrower and Holdings as of the Agreement Date.

“Management Company” means Morgans Hotel Group Management LLC, a limited
liability company formed under the laws of the State of Delaware, and its
successors and permitted assigns.

“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, financial condition or  results of operations of the
Borrower and its Subsidiaries taken as a whole, (b) the ability of the Borrower
or any other Loan Party to perform its obligations under any Loan Document to
which it is a party, (c) the validity or enforceability of any of the Loan
Documents, (d) the rights and remedies of the Lenders and the Agent under any of
the Loan Documents or (e) the timely payment of the principal of or interest on
the Loans or other amounts payable in connection therewith or the timely payment
of all Reimbursement Obligations.

“Material Contract” means any contract or other arrangement (other than Loan
Documents), whether written or oral, to which the Borrower, any Subsidiary or
any other Loan Party is a party as to which the breach, nonperformance,
cancellation or failure to renew by any party thereto could reasonably be
expected to have a Material Adverse Effect.

“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Swap Agreements, of any one or more of
Holdings, the Borrower and the Subsidiaries that are Loan Parties in an
aggregate principal amount exceeding $10,000,000. For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of Holdings,
the Borrower or any Subsidiary that is a Loan Party in respect of any Swap
Agreement

15


--------------------------------------------------------------------------------




at any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that Holdings, the Borrower or such Subsidiary would be required to
pay if such Swap Agreement were terminated at such time.

“Material Subsidiary” means any Subsidiary (a) that owns or leases a Property
developed as a hotel or other lodging facility; (b) that operates or provides
management services to any Person that owns or operates, Property developed as a
hotel or other lodging facility; or (c) that owns, operates, leases or has an
interest in, any Property developed as bar or restarant.

“Moody’s” means Moody’s Investors Service, Inc., and its successors.

“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding five plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such five year
period.

“Net Operating Income” means, for any Property and for a given period, the sum
of the following (without duplication and determined on a consistent basis with
prior periods): (a) room rents and other revenues received in the ordinary
course from such Property (including proceeds of business interruption
insurance) minus (b) all expenses paid (excluding interest but including an
appropriate accrual for property taxes and insurance) related to the ownership,
operation or maintenance of such Property, including but not limited to property
taxes, assessments and the like, insurance, utilities, payroll costs,
maintenance, repair and landscaping expenses, marketing expenses, and general
and administrative expenses (including an appropriate allocation for legal,
accounting, advertising, marketing and other expenses incurred in connection
with such Property, but specifically excluding general overhead expenses of the
Borrower or any Subsidiary and any property management fees) minus (c) the
Capital Reserves for such Property as of the end of such period minus (d) the
greater of (i) the actual property management fee paid during such period and
(ii) an imputed management fee in the amount of 4.0% of the gross revenues for
such Property for such period.

“Note” means a Revolving Note or a Swingline Note.

“Notice of Borrowing” means a notice in the form of Exhibit B to be delivered to
the Agent pursuant to Section 2.1.(b) evidencing the Borrower’s request for a
borrowing of Revolving Loans.

“Notice of Continuation” means a notice in the form of Exhibit C to be delivered
to the Agent pursuant to Section 2.8. evidencing the Borrower’s request for the
Continuation of a LIBOR Loan.

“Notice of Conversion” means a notice in the form of Exhibit D to be delivered
to the Agent pursuant to Section 2.9. evidencing the Borrower’s request for the
Conversion of a Loan from one Type to another Type.

16


--------------------------------------------------------------------------------




“Notice of Swingline Borrowing” means a notice in the form of Exhibit E to be
delivered to the Agent pursuant to Section 2.2. evidencing the Borrower’s
request for a Swingline Loan.

“NY Properties” means the Morgans Hotel located in New York, New York and the
Royalton Hotel located in New York, New York.

“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; (b) all
Reimbursement Obligations and all other Letter of Credit Liabilities; and
(c) all other indebtedness, liabilities, obligations, covenants and duties of
the Borrower and the other Loan Parties owing to the Agent or any Lender (or, in
the case of a Swap Agreement or Treasury Management Services Agreement, any
affiliate of any Lender) of every kind, nature and description, under or in
respect of this Agreement or any of the other Loan Documents or any Swap
Agreement or Treasury Management Services Agreement entered into by the Borrower
with Person that is or was a Lender (or any affiliate of any Lender) at the time
such Swap Agreement or Treasury Management Services Agreement was executed,
including, without limitation, the Fees and indemnification obligations, whether
direct or indirect, absolute or contingent, due or not due, contractual or
tortious, liquidated or unliquidated, and whether or not evidenced by any
promissory note.

“OFAC” means U.S. Department of the Treasury’s Office of Foreign Assets Control
and any successor Governmental Authority.

“Participant” has the meaning given that term in Section 13.5.(d).

“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.

“Permitted Acquisition” means any acquisition by the Borrower or a Wholly Owned
Subsidiary of all the outstanding Equity Interests (other than directors’
qualifying shares) in, all or substantially all the assets of, or all or
substantially all the assets constituting a division or line of business of, a
Person if (a) no Default or Event of Default has occurred and is continuing or
would result therefrom, (b) such acquisition and all transactions related
thereto are consummated in accordance with applicable laws, (c) the Borrower is
in compliance, on a Pro Forma Basis after giving effect to such acquisition as
of the last day of the most-recently ended fiscal quarter of the Borrower, with
the covenants contained in Section 10.11., (d) the business of such Person or
such assets, as the case may be, constitutes a business permitted by
Section 10.3.(b), and (e) the Borrower has delivered to the Agent a certificate
of a Financial Officer to the effect set forth in clauses (a), (b), (c), and (d)
above, together with all relevant financial information for the Person or assets
to be acquired and setting forth reasonably detailed calculations demonstrating
compliance with clause (c) above (which calculations shall, if made as of the
last day of any fiscal quarter of the Borrower for which the Borrower has not
delivered to the Agent the financial statements and certificate of a Financial
Officer required to be periodically delivered by Sections 9.1. and 9.2. and
Section 9.3.(a), respectively, be accompanied by a reasonably detailed
calculation of Consolidated EBITDA and Fixed Charges for the relevant period).

17


--------------------------------------------------------------------------------




“Permitted Investments” means (a) direct obligations of, or obligations the
principal of and interest on which are unconditionally guaranteed by, the United
States of America (or by any agency thereof to the extent such obligations are
backed by the full faith and credit of the United States of America), in each
case maturing within one year from the date of acquisition thereof;
(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s; (c) investments in certificates of
deposit, banker’s acceptances and time or demand deposits maturing within 180
days from the date of acquisition thereof issued or guaranteed by or placed
with, and money market deposit accounts issued or offered by, any domestic
office of any commercial bank organized under the laws of the United States of
America or any State thereof that has a combined capital and surplus and
undivided profits of not less than $500,000,000; (d) fully collateralized
repurchase agreements with a term of not more than 30 days for securities
described in clause (a) above and entered into with a financial institution
satisfying the criteria described in clause (c) above; and (e) investments in
“money market funds” within the meaning of Rule 2a-7 of the Investment Company
Act of 1940, as amended, substantially all of whose assets are invested in
investments of the type described in clauses (a) through (d) above.

“Permitted Investors” means NCIC MHG Subsidiary LLC, North Star Partnership,
L.P., W. Edward Scheetz, David T. Hamamoto and Marc Gordon.

“Permitted Liens” means (a) Liens imposed by law for taxes, assessments or other
governmental charges that are not yet due or are being contested in compliance
with Section 8.5.; (b) carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s, landlords’ and other like Liens imposed by law, arising in the
ordinary course of business and securing obligations that are not overdue by
more than 30 days or are being contested in compliance with Section 8.5.;
(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations; (d) deposits to secure the performance of bids, trade
contracts, leases, statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature, in each case in the ordinary
course of business; (e) judgment liens in respect of judgments that do not
constitute an Event of Default under Section 11.1.(k); (f) easements, zoning
restrictions, rights-of-way and similar encumbrances on real property imposed by
law or arising in the ordinary course of business that do not secure any
monetary obligations and do not materially detract from the value of the
affected property or interfere with the ordinary conduct of business of the
Borrower or any Subsidiary; and (g) Liens arising from Permitted Investments
described in clause (d) of the definition of the term “Permitted Investments”.

“Person” means an individual, corporation, partnership, limited liability
company, association, trust or unincorporated organization, or a government or
any agency or political subdivision thereof.

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at

18


--------------------------------------------------------------------------------




any time within the preceding five years been maintained, or contributed to, by
any Person which was at such time a member of the ERISA Group for employees of
any Person which was at such time a member of the ERISA Group.

“Platform” has the meaning given that term in Section 9.5.(a).

“Pledge Agreement” means the Pledge Agreement to which various Loan Parties are
parties substantially in the form of Exhibit P.

“Post-Default Rate” means a rate per annum equal to the Base Rate as in effect
from time to time plus the Applicable Margin for Base Rate Loans plus four
percent (4.0%).

“Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Equity Interests issued
by Holdings, the Borrower or a Subsidiary. Preferred Dividends shall not include
dividends or distributions (a) paid or payable solely in Equity Interests
payable to holders of such class of Equity Interests; (b) paid or payable to
Holdings, the Borrower or a Subsidiary; or (c) constituting or resulting in the
redemption of Preferred Equity Interests, other than scheduled redemptions not
constituting balloon, bullet or similar redemptions in full. Payments made with
respect to the Trust Preferred Securities will be considered Preferred
Dividends.

“Preferred Equity Interest” means, with respect to any Person, Equity Interests
in such Person which are entitled to preference or priority over any other
Equity Interest in such Person in respect of the payment of dividends or
distribution of assets upon liquidation or both, and in the case of the
Borrower, shall include the Trust Preferred Securities. Preferred Equity
Interests include Equity Interests in the form of preferred stock, trust
preferred securities and other similar securities with regularly scheduled cash
or payment-in-kind dividend payments and other “debt-like” characteristics, but
do not include customary real estate joint venture and other similar equity
ownership arrangements, even if such arrangements involve some disproportionate
sharing of cash flows of the applicable entity.

“Prime Rate” means the rate of interest per annum announced publicly by the
Lender then acting as the Agent as its prime rate from time to time. The Prime
Rate is not necessarily the best or the lowest rate of interest offered by the
Lender acting as the Agent or any other Lender.

“Principal Office” means the address of the Agent specified in Section 13.1., or
any subsequent office which the Agent shall have specified by written notice to
the Borrower and Lenders as the Principal Office referred to herein, to which
payments due are to be made and at which Loans will be disbursed and Letters of
Credit requested.

“Pro Forma Basis” means, with respect to the calculation of the financial
covenants contained in Section 10.11. and the negative covenant contained in
Section 10.1.(a)(iii) as of any date, that such calculation shall give pro forma
effect to all acquisitions and other investments, all issuances, incurrences or
assumptions of Indebtedness (with any such Indebtedness being deemed to be
amortized during the applicable testing period in accordance with its terms) and
all sales,

19


--------------------------------------------------------------------------------




transfers or other dispositions of any material assets outside the ordinary
course of business that have occurred during (or, if such calculation is being
made for the purpose of determining whether any proposed acquisition will
constitute a Permitted Acquisition, any Additional Mortgage Indebtedness may be
incurred, since the beginning of) the four consecutive fiscal quarter period of
the Borrower most-recently ended on or prior to such date as if they occurred on
the first day of such four consecutive fiscal quarter period (including cost
savings to the extent such cost savings would be permitted to be reflected in
pro forma financial information complying with the requirements of GAAP and
Article XI of Regulation S-X under the Securities Act, as interpreted by the
Staff of the SEC, and as certified by a Financial Officer).

“Property” means any parcel of real property owned or leased (in whole or in
part) or operated by the Borrower or any Subsidiary.

“Property Management Agreement” means, collectively, all agreements entered into
by a Loan Party pursuant to which such Loan Party engages a Person to advise it
with respect to the management of a Collateral Property.

“Property Management Contract Assignment” means a an Assignment of Management
Agreement and Subordination of Management Fees executed by a Loan Party in favor
of the Agent for the benefit of the Lenders substantially in the form of
Exhibit O or otherwise in form and substance reasonably satisfactory to the
Agent. Such document may, at the Agent’s election, constitute a subordination of
the relevant Property Management Agreement, rather than an assignment thereof.

“Qualified Equity Interests” means Equity Interests of Holdings or the Borrower
other than Disqualified Equity Interests.

“Register” has the meaning given that term in Section 13.5.(c).

“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy.

“Reimbursement Obligation” means the absolute, unconditional and irrevocable
obligation of the Borrower to reimburse the Agent for any drawing honored by the
Agent under a Letter of Credit.

“Requisite Lenders” means, as of any date, Lenders having more than 50.0% of the
aggregate amount of the Commitments (not held by Defaulting Lenders, who are not
entitled to vote), or, if the Commitments have been terminated or reduced to
zero, Lenders holding more than 50.0% of the principal amount of the aggregate
outstanding Loans and Letter of Credit

20


--------------------------------------------------------------------------------




Liabilities (not held by Defaulting Lenders, who are not entitled to vote).
Commitments, Revolving Loans and Letter of Credit Liabilities held by Defaulting
Lenders shall be disregarded when determining the Requisite Lenders. For
purposes of this definition, a Lender (other than the Swingline Lender) shall be
deemed to hold a Swingline Loan or a Letter of Credit Liability to the extent
such Lender has acquired a participation therein under the terms of this
Agreement and has not failed to perform its obligations in respect of such
participation.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in Holdings,
the Borrower or any Subsidiary, or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any Equity Interests in Holdings, the Borrower or any Subsidiary or any
option, warrant or other right to acquire any such Equity Interests in Holdings,
the Borrower or any Subsidiary, or any other payment (including any payment
under any Swap Agreement) that has a substantially similar effect to any of the
foregoing.

“Revolving Loan” means a loan made by a Lender to the Borrower pursuant to
Section 2.1.(a)(i) or to the Florida Borrower pursuant to Section 2.1.(a)(ii).

“Revolving Note” has the meaning given that term in Section 2.10.(a).

“Sanctioned Entity” means (a) an agency of the government of, (b) an
organization directly or indirectly controlled by, or (c) a Person resident in,
in each case, a country that is subject to a sanctions program identified on the
list maintained by the OFAC and published from time to time, as such program may
be applicable to such agency, organization or Person.

“Sanctioned Person” means a Person named on the list of Specially Designated
Nationals or Blocked Persons maintained by the OFAC as published from time to
time.

“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.

“Security Agreement” means the Security Agreement to which various Loan Parties
are parties substantially in the form of Exhibit Q.

“Security Deed” means a deed to secure debt, deed of trust or other mortgage
executed by a Loan Party in favor of the Agent and substantially in the form of
Exhibit K or otherwise in form and substance satisfactory to the Agent.

“Security Document” means any Security Deed, any Assignment of Contracts,
Documents and Rights, any Assignment of Leases and Rents, any Property
Management Contract Assignment, the Pledge Agreement, the Security Agreement and
any other security agreement, financing statement, or other document, instrument
or agreement creating, evidencing

21


--------------------------------------------------------------------------------




or perfecting any of the Agent’s Liens in any of the Collateral or any Lien of
the Borrower in any Collateral that has been collaterally assisted to the Agent
for the benefit of the Lenders under any Security Document.

“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any affiliate of such Person) are each in excess of the fair valuation of its
total liabilities (including all contingent liabilities computed at the amount
which, in light of all the facts and circumstances existing at such time,
represents the amount that could reasonably be expected to become an actual and
matured liability); (b) such Person is able to pay its debts or other
obligations in the ordinary course as they mature; and (c) such Person has
capital not unreasonably small to carry on its business and all business in
which it proposes to be engaged.

“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc., and its successors.

“Stated Amount” means the amount available to be drawn by a beneficiary under a
Letter of Credit from time to time, as such amount may be increased or reduced
from time to time in accordance with the terms of such Letter of Credit.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP.

“Swap Agreement” means any agreement with respect to any cap, swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions,  provided  that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
Holdings, the Borrower or the Subsidiaries shall be a Swap Agreement.

“Swingline Commitment” means the Swingline Lender’s obligation to make Swingline
Loans pursuant to Section 2.2. in an amount up to, but not exceeding,
$25,000,000, as such amount may be reduced from time to time in accordance with
the terms hereof.

“Swingline Lender” means Wachovia, together with its respective successors and
assigns.

“Swingline Loan” means a loan made by the Swingline Lender to the Borrower
pursuant to Section 2.2.(a).

22


--------------------------------------------------------------------------------




“Swingline Note” means the promissory note of the Borrower payable to the order
of the Swingline Lender in a principal amount equal to the amount of the
Swingline Commitment as originally in effect and otherwise duly completed,
substantially in the form of Exhibit F.

“Taxes” has the meaning given that term in Section 3.12.

“Termination Date” means October 5, 2011.

“Tie-In Jurisdiction” means a jurisdiction in which a “tie-in” endorsement may
be obtained for a title insurance policy covering property located in such
jurisdiction which endorsement effectively ties coverage to other title
insurance policies covering properties located in other jurisdictions.

“Titled Agents” means each of the Arrangers, the Syndication Agent, any
documentation agent, any other Person awarded a similar honorific title in
connection with the Agreement, and their respective successors and permitted
assigns.

“Total Assets” means, as of any date, the total assets (without deducting
accumulated depreciation) of Holdings, the Borrower and the Subsidiaries (other
than the Excluded Subsidiary) determined on a consolidated basis in accordance
with GAAP.

“Total Indebtedness” means, as of any date, the aggregate principal amount of
Indebtedness of Holdings, the Borrower and the Subsidiaries (other than the
Excluded Subsidiary) outstanding as of such date determined on a consolidated
basis in accordance with GAAP, provided that the term “Indebtedness” shall not
include Trust Preferred Securities or contingent obligations of Holdings, the
Borrower or any Subsidiary as an account party or applicant in respect of any
letter of credit or letter of guaranty unless such letter of credit or letter of
guaranty supports an obligation that constitutes Indebtedness minus
(a) Development Debt, (b) the aggregate amount of cash and cash equivalents
(other than restricted cash) of Holdings, the Borrower and the Subsidiaries
(other than the Excluded Subsidiary) (in each case, free and clear of all Liens,
other than nonconsensual Liens permitted by Section 10.2.) included in the
consolidated balance sheet of Holdings, the Borrower and the Subsidiaries (other
than the Excluded Subsidiary) in accordance with GAAP and all obligations to pay
the deferred purchase price of property or services (other than (i) trade
accounts payable in the ordinary course of business and (ii) any earn-out
obligation until (A) such obligation becomes a liability on the consolidated
balance sheet of Holdings, the Borrower and the Subsidiaries (other than the
Excluded Subsidiary) in accordance with GAAP and (B) such obligation is earned
by and payable to the applicable seller under the terms and conditions of the
underlying agreement with such seller) and (c) the minority interest share of
Indebtedness of any Subsidiary.

“Treasury Management Services Agreement” means any cash management, controlled
disbursement services, or related services including the automatic clearing
house transfer of funds of the account of the Borrower or any Subsidiary.

“Trust Preferred Securities” means (a) the $50,000,000 in trust preferred
securities issued by MHG Capital Trust I, a Subsidiary of the Borrower, the
proceeds of which were used

23


--------------------------------------------------------------------------------




by such Subsidiary to acquire the Borrower’s Junior Subordinated Notes due
October 30, 2036 and (b) any other trust preferred securities issued by any
Subsidiary of the Borrower on then applicable market terms and otherwise
substantially similar thereto, the proceeds of which are used to acquire notes
from the Borrower that are subordinated to the Loans and other Obligations on
terms no less favorable to the Lenders than the Junior Subordinated Notes
referred to in the immediately preceding clause (a) and none of which securities
or notes mature prior to the date 10 years after the Termination Date and cannot
be required to be repurchased, repaid or otherwise retired at the option of the
holders thereof prior to the date 10 years after the Termination Date.

“Type” with respect to any Revolving Loan, refers to whether such Loan is a
LIBOR Loan or Base Rate Loan.

“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an investment, which investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.

“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (a) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (b) the fair market value of
all Plan assets allocable to such liabilities under Title IV of ERISA (excluding
any accrued but unpaid contributions), all determined as of the then most recent
valuation date for such Plan, but only to the extent that such excess represents
a potential liability of a member of the ERISA Group to the PBGC or any other
Person under Title IV of ERISA.

“Wachovia” means Wachovia Bank, National Association, together with its
successors and assigns.

“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the equity securities or other ownership interests (other than, in the
case of a corporation, directors’ qualifying shares) are at the time directly or
indirectly owned or controlled by such Person or one or more other Subsidiaries
of such Person or by such Person and one or more other Subsidiaries of such
Person.


SECTION 1.2. GENERAL; REFERENCES TO TIMES.

Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP as in effect from time to
time; provided that, if at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Requisite Lenders shall so request, the
Agent, the Lenders and the Borrower shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
change in GAAP (subject to the approval of the Requisite Lenders); provided
further that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such

24


--------------------------------------------------------------------------------




change therein and (ii) the Borrower shall provide to the Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP. References in this Agreement to “Sections”, “Articles”,
“Exhibits”, “Schedules” and “Annexes” are to sections, articles, exhibits,
schedules and annexes herein and hereto unless otherwise indicated. References
in this Agreement to any document, instrument or agreement (a) shall include all
exhibits, schedules and other attachments thereto, (b) shall include all
documents, instruments or agreements issued or executed in replacement thereof,
to the extent permitted hereby and (c) shall mean such document, instrument or
agreement, or replacement or predecessor thereto, as amended, supplemented,
restated or otherwise modified as of the date of this Agreement and from time to
time thereafter to the extent not prohibited hereby and in effect at any given
time. Wherever from the context it appears appropriate, each term stated in
either the singular or plural shall include the singular and plural, and
pronouns stated in the masculine, feminine or neuter gender shall include the
masculine, the feminine and the neuter. Unless explicitly set forth to the
contrary, a reference to “Subsidiary” means a Subsidiary of the Borrower or a
Subsidiary of such Subsidiary and a reference to an “Affiliate” means a
reference to an Affiliate of Holdings. Titles and captions of Articles,
Sections, subsections and clauses in this Agreement are for convenience only,
and neither limit nor amplify the provisions of this Agreement. Unless otherwise
indicated, all references to time are references to Charlotte, North Carolina
time.


SECTION 1.3. FINANCIAL ATTRIBUTES OF NON-WHOLLY OWNED SUBSIDIARIES.

When determining the Borrower’s compliance with any financial covenant contained
in any of the Loan Documents, only the Borrower’s pro rata share of the
financial attributes of a Subsidiary that is not a Wholly Owned Subsidiary shall
be included.


SECTION 1.4. PRO FORMA CALCULATIONS.

With respect to any period during which any Permitted Acquisition or any sale,
transfer or other disposition of any material assets occurs, for purposes of
determining compliance with the covenants contained in Section 10.11. and the
negative covenant contained in Section 10.1.(a)(iii), or for purposes of
determining the Leverage Ratio, Consolidated EBITDA or Fixed Charges,
calculations with respect to such period shall be made on a Pro Forma Basis.


SECTION 1.5. FLORIDA BORROWER REPRESENTATIVE.

The Florida Borrower hereby appoints the Borrower to act as the Florida
Borrower’s exclusive agent for all purposes under this Agreement and the other
Loan Documents (including, without limitation, with respect to all matters
related to the borrowing, repayment and administration of Loans as described in
Article II. and III.). The Florida Borrower acknowledges and agrees that (a) the
Borrower may execute such documents on behalf of the Florida Borrower as the
Borrower deems appropriate in its sole discretion and the Florida Borrower shall
be bound by and obligated by all of the terms of any such document executed by
the Borrower on behalf of the Florida Borrower, (b) any notice or other
communication delivered by the Agent or any Lender hereunder to the Borrower
shall be deemed to have been delivered to the Florida Borrower and (c) the Agent
and each of the Lenders shall accept (and shall be permitted to rely

25


--------------------------------------------------------------------------------




on) any document or agreement executed by the Borrower on behalf of the Florida
Borrower. The Florida Borrower must act through the Borrower for all purposes
under this Agreement and the other Loan Documents. Notwithstanding anything
contained herein to the contrary, to the extent any provision in this Agreement
requires the Florida Borrower to interact in any manner with the Agent or the
Lenders, the Florida Borrower shall do so through the Borrower.


SECTION 1.6. JOINT AND SEVERAL OBLIGATIONS.

THE BORROWER SHALL BE JOINTLY AND SEVERALLY OBLIGATED IN RESPECT OF THE
OBLIGATIONS OF THE FLORIDA BORROWER, AND ACCORDINGLY, THE BORROWER CONFIRMS THAT
IT IS LIABLE FOR THE FULL AMOUNT OF THE “OBLIGATIONS” AND ALL OF THE OTHER
OBLIGATIONS AND LIABILITIES OF THE FLORIDA BORROWER HEREUNDER AND UNDER THE
OTHER LOAN DOCUEMNTS.


ARTICLE II. CREDIT FACILITY


SECTION 2.1. REVOLVING LOANS.

(a)           Generally.

(i)            Loans to Borrower. Subject to the terms and conditions hereof,
including without limitation, Section 2.13., during the period from the
Effective Date to but excluding the Termination Date, each Lender severally and
not jointly agrees to make Revolving Loans to the Borrower in an aggregate
principal amount at any one time outstanding up to, but not exceeding, the
lesser of (x) the amount of such Lender’s Commitment and (y) such Lender’s
Commitment Percentage of the Borrowing Base.

(ii)           Loans to Florida Borrower. Subject to the terms and conditions
hereof, including without limitation, Section 2.13., during the period from the
Effective Date to but excluding the Termination Date, each Lender severally and
not jointly agrees to make Revolving Loans to the Florida Borrower in an
aggregate principal amount at any one time outstanding up to, but not exceeding,
the lesser of (x) the amount of such Lender’s Commitment and (y) such Lender’s
Commitment Percentage of the Florida Sublimit.

(iii)          Revolving Nature of Loans. Subject to the terms and conditions of
this Agreement, during the period from the Effective Date to but excluding the
Termination Date, the Borrowers may borrow, repay and reborrow Revolving Loans
hereunder.

(b)           Requesting Revolving Loans. The Borrower shall give the Agent
notice pursuant to a Notice of Borrowing or telephonic notice of each borrowing
of Revolving Loans. Each Notice of Borrowing shall be delivered to the Agent
before 11:00 a.m. (i) in the case of LIBOR Loans, on the date three Business
Days prior to the proposed date of such borrowing and (ii) in the case of Base
Rate Loans, on the date one Business Day prior to the proposed date of such
borrowing. Any such telephonic notice shall include all information to be
specified in a written Notice of Borrowing and shall be promptly confirmed in
writing by the Borrower pursuant to a Notice of Borrowing sent to the Agent by
telecopy on the same day of the giving of such

26


--------------------------------------------------------------------------------




telephonic notice. The Agent will transmit by telecopy the Notice of Borrowing
(or the information contained in such Notice of Borrowing) to each Lender
promptly upon receipt by the Agent. Each Notice of Borrowing or telephonic
notice of each borrowing shall be irrevocable once given and binding on the
Borrower or the Florida Borrower, as applicable.

(c)           Disbursements of Revolving Loan Proceeds. No later than 1:00 p.m.
on the date specified in the Notice of Borrowing, each Lender will make
available for the account of its applicable Lending Office to the Agent at the
Principal Office, in immediately available funds, the proceeds of the Revolving
Loan to be made by such Lender. Unless the Agent shall have been notified by any
Lender prior to the specified date of borrowing that such Lender does not intend
to make available to the Agent the Revolving Loan to be made by such Lender on
such date, the Agent may assume that such Lender will make the proceeds of such
Revolving Loan available to the Agent on the date of the requested borrowing as
set forth in the Notice of Borrowing and the Agent may (but shall not be
obligated to), in reliance upon such assumption, make available to the Borrower
the amount of such Revolving Loan to be provided by such Lender. Subject to
satisfaction of the applicable conditions set forth in Article VI. for such
borrowing, the Agent will make the proceeds of such borrowing available to the
Borrower or the Florida Borrower, as applicable, no later than 2:00 p.m. on the
date and at the account specified by the Borrower in such Notice of Borrowing.


SECTION 2.2. SWINGLINE LOANS.

(a)           Swingline Loans. Subject to the terms and conditions hereof,
during the period from the Effective Date to but excluding the Termination Date,
the Swingline Lender agrees to make Swingline Loans to the Borrower in an
aggregate principal amount at any one time outstanding up to, but not exceeding,
the amount of the Swingline Commitment. If at any time the aggregate principal
amount of the Swingline Loans outstanding at such time exceeds the Swingline
Commitment in effect at such time, the Borrower shall immediately pay the Agent
for the account of the Swingline Lender the amount of such excess. Subject to
the terms and conditions of this Agreement, the Borrower may borrow, repay and
reborrow Swingline Loans hereunder.

(b)           Procedure for Borrowing Swingline Loans. The Borrower shall give
the Agent and the Swingline Lender notice pursuant to a Notice of Swingline
Borrowing or telephonic notice of each borrowing of a Swingline Loan. Each
Notice of Swingline Borrowing shall be delivered to the Swingline Lender no
later than 3:00 p.m. on the proposed date of such borrowing. Any such notice
given telephonically shall include all information to be specified in a written
Notice of Swingline Borrowing and shall be promptly confirmed in writing by the
Borrower pursuant to a Notice of Swingline Borrowing sent to the Swingline
Lender by telecopy on the same day of the giving of such telephonic notice. On
the date of the requested Swingline Loan and subject to satisfaction of the
applicable conditions set forth in Article VI. for such borrowing, the Swingline
Lender will make the proceeds of such Swingline Loan available to the Borrower
in Dollars, in immediately available funds, at the account specified by the
Borrower in the Notice of Swingline Borrowing not later than 4:00 p.m. on such
date.

(c)           Interest. Swingline Loans shall bear interest at a per annum rate
equal to the Base Rate plus the Applicable Margin for Base Rate Loans. Interest
payable on Swingline Loans is

27


--------------------------------------------------------------------------------




solely for the account of the Swingline Lender. All accrued and unpaid interest
on Swingline Loans shall be payable on the dates and in the manner provided in
Section 2.4. with respect to interest on Base Rate Loans (except as the
Swingline Lender and the Borrower may otherwise agree in writing in connection
with any particular Swingline Loan).

(d)           Swingline Loan Amounts, Etc. Each Swingline Loan shall be in the
minimum amount of $5,000,000 and integral multiples of $1,000,000 or such other
minimum amounts agreed to by the Swingline Lender and the Borrower. Any
voluntary prepayment of a Swingline Loan must be in integral multiples of
$1,000,000 or the aggregate principal amount of all outstanding Swingline Loans
(or such other minimum amounts upon which the Swingline Lender and the Borrower
may agree) and in connection with any such prepayment, the Borrower must give
the Swingline Lender prior written notice thereof no later than 10:00 a.m. on
the date of such prepayment. The Swingline Loans shall, in addition to this
Agreement, be evidenced by the Swingline Note.

(e)           Repayment and Participations of Swingline Loans. The Borrower
agrees to repay each Swingline Loan within one Business Day of demand therefor
by the Swingline Lender and in any event, within 5 Business Days after the date
such Swingline Loan was made; provided, that the proceeds of a Swingline Loan
may not be used to repay a Swingline Loan. Notwithstanding the foregoing, the
Borrower shall repay the entire outstanding principal amount of, and all accrued
but unpaid interest on, the Swingline Loans on the Termination Date (or such
earlier date as the Swingline Lender and the Borrower may agree in writing). In
lieu of demanding repayment of any outstanding Swingline Loan from the Borrower,
the Swingline Lender may, on behalf of the Borrower (which hereby irrevocably
directs the Swingline Lender to act on its behalf for such purpose), request a
borrowing of Base Rate Loans from the Lenders in an amount equal to the
principal balance of such Swingline Loan. The amount limitations of
Section 3.5.(a) shall not apply to any borrowing of Base Rate Loans made
pursuant to this subsection. The Swingline Lender shall give notice to the Agent
of any such borrowing of Base Rate Loans not later than 12:00 noon on the
proposed date of such borrowing and the Agent shall give prompt notice of such
borrowing to the Lenders. No later than 2:00 p.m. on such date, each Lender will
make available to the Agent at the Principal Office for the account of Swingline
Lender, in immediately available funds, the proceeds of the Base Rate Loan to be
made by such Lender and, to the extent of such Base Rate Loan, such Lender’s
participation in the Swingline Loan so repaid shall be deemed to be funded by
such Base Rate Loan. The Agent shall pay the proceeds of such Base Rate Loans to
the Swingline Lender, which shall apply such proceeds to repay such Swingline
Loan. At the time each Swingline Loan is made, each Lender shall automatically
(and without any further notice or action) be deemed to have purchased from the
Swingline Lender, without recourse or warranty, an undivided interest and
participation to the extent of such Lender’s Commitment Percentage in such
Swingline Loan. If the Lenders are prohibited from making Loans required to be
made under this subsection for any reason, including without limitation, the
occurrence of any Default or Event of Default described in Section 11.1.(h) or
11.1.(i), upon notice from the Agent or the Swingline Lender, each Lender
severally agrees to pay to the Agent for the account of the Swingline Lender in
respect of such participation the amount of such Lender’s Commitment Percentage
of each outstanding Swingline Loan. If such amount is not in fact made available
to the Agent by any Lender, the Swingline Lender shall be entitled to recover
such amount on demand from such Lender,

28


--------------------------------------------------------------------------------




together with accrued interest thereon for each day from the date of demand
thereof, at the Federal Funds Rate. If such Lender does not pay such amount
forthwith upon demand therefor by the Agent or the Swingline Lender, and until
such time as such Lender makes the required payment, the Swingline Lender shall
be deemed to continue to have outstanding Swingline Loans in the amount of such
unpaid participation obligation for all purposes of the Loan Documents (other
than those provisions requiring the other Lenders to purchase a participation
therein). Further, such Lender shall be deemed to have assigned any and all
payments made of principal and interest on its Loans, and any other amounts due
such Lender hereunder, to the Swingline Lender to fund Swingline Loans in the
amount of the participation in Swingline Loans that such Lender failed to
purchase pursuant to this Section until such amount has been purchased (as a
result of such assignment or otherwise). A Lender’s obligation to make payments
in respect of a participation in a Swingline Loan shall be absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including without limitation, (i) any claim of setoff, counterclaim, recoupment,
defense or other right which such Lender or any other Person may have or claim
against the Agent, the Swingline Lender or any other Person whatsoever, (ii) the
occurrence or continuation of a Default or Event of Default (including without
limitation, any of the Defaults or Events of Default described in
Section 11.1.(h) or 11.1.(i)) or the termination of any Lender’s Commitment,
(iii) the existence (or alleged existence) of an event or condition which has
had or could have a Material Adverse Effect, (iv) any breach of any Loan
Document by the Agent, any Lender or the Borrower or (v) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.


SECTION 2.3. LETTERS OF CREDIT.

(a)           Letters of Credit. Subject to the terms and conditions of this
Agreement, the Agent, on behalf of the Lenders, agrees to issue for the account
of the Borrower during the period from and including the Effective Date to, but
excluding, the date 30 days prior to the Termination Date one or more letters of
credit (each a “Letter of Credit”) up to a maximum aggregate Stated Amount at
any one time outstanding not to exceed the L/C Commitment Amount.

(b)           Terms of Letters of Credit. At the time of issuance, the amount,
form, terms and conditions of each Letter of Credit, and of any drafts or
acceptances thereunder, shall be subject to approval by the Agent and the
Borrower. Notwithstanding the foregoing, in no event may the expiration date of
any Letter of Credit extend beyond the earlier of (i) the date one year from its
date of issuance or (ii) the Termination Date; provided, however, a Letter of
Credit may contain a provision providing for the automatic extension of the
expiration date in the absence of a notice of non-renewal from the Agent but in
no event shall any such provision permit the extension of the expiration date of
such Letter of Credit beyond the Termination Date.

(c)           Requests for Issuance of Letters of Credit. The Borrower shall
give the Agent written notice (or telephonic notice promptly confirmed in
writing) at least 5 Business Days prior to the requested date of issuance of a
Letter of Credit, such notice to describe in reasonable detail the proposed
terms of such Letter of Credit and the nature of the transactions or obligations
proposed to be supported by such Letter of Credit, and in any event shall set
forth with respect to such Letter of Credit the proposed (i) Stated Amount,
(ii) beneficiary, and (iii) expiration date.

29


--------------------------------------------------------------------------------




The Borrower shall also execute and deliver such customary letter of credit
application forms as requested from time to time by the Agent. Provided the
Borrower has given the notice prescribed by the first sentence of this
subsection and subject to the other terms and conditions of this Agreement,
including the satisfaction of any applicable conditions precedent set forth in
Article VI. and delivery to the Agent of all items required to be delivered in
connection with the issuance of such Letter of Credit, the Agent shall issue the
requested Letter of Credit on the requested date of issuance for the benefit of
the stipulated beneficiary. The Agent shall not at any time be obligated to
issue any Letter of Credit if such issuance would conflict with, or cause the
Agent or any Lender to exceed any limits imposed by, any Applicable Law.
References herein to “issue” and derivations thereof with respect to Letters of
Credit shall also include extensions or modifications of any outstanding Letters
of Credit, unless the context otherwise requires. Upon the written request of
the Borrower, the Agent shall deliver to the Borrower a copy of each issued
Letter of Credit within a reasonable time after the date of issuance thereof. To
the extent any term of a Letter of Credit Document is inconsistent with a term
of any Loan Document, the term of such Loan Document shall control.

(d)           Reimbursement Obligations. Upon receipt by the Agent from the
beneficiary of a Letter of Credit of any demand for payment under such Letter of
Credit, the Agent shall promptly notify the Borrower of the amount to be paid by
the Agent as a result of such demand and the date on which payment is to be made
by the Agent to such beneficiary in respect of such demand; provided, however,
the Agent’s failure to give, or delay in giving, such notice shall not discharge
the Borrower in any respect from the applicable Reimbursement Obligation. The
Borrower hereby unconditionally and irrevocably agrees to pay and reimburse the
Agent for the amount of each demand for payment under such Letter of Credit on
or prior to the date on which payment is to be made by the Agent to the
beneficiary thereunder, without presentment, demand, protest or other
formalities of any kind (other than notice as provided in this subsection). Upon
receipt by the Agent of any payment in respect of any Reimbursement Obligation,
the Agent shall promptly pay to each Lender that has acquired a participation
therein under the second sentence of Section 2.3.(i) such Lender’s Commitment
Percentage of such payment.

(e)           Manner of Reimbursement. Upon its receipt of a notice referred to
in the immediately preceding subsection (d), the Borrower shall advise the Agent
whether or not the Borrower intends to borrow hereunder to finance its
obligation to reimburse the Agent for the amount of the related demand for
payment and, if it does, the Borrower shall submit a timely request for such
borrowing as provided in the applicable provisions of this Agreement. If the
Borrower fails to so advise the Agent, or if the Borrower fails to reimburse the
Agent for a demand for payment under a Letter of Credit by the date of such
payment, then (i) if the applicable conditions contained in Article VI. would
permit the making of Revolving Loans, the Borrower shall be deemed to have
requested a borrowing of Revolving Loans (which shall be Base Rate Loans) in an
amount equal to the unpaid Reimbursement Obligation and the Agent shall give
each Lender prompt notice of the amount of the Revolving Loan to be made
available to the Agent not later than 1:00 p.m. and (ii) if such conditions
would not permit the making of Revolving Loans, the provisions of subsection (j)
of this Section shall apply. The limitations of Section 3.5.(a) shall not apply
to any borrowing of Base Rate Loans under this subsection.

30


--------------------------------------------------------------------------------




(f)            Effect of Letters of Credit on Commitments. Upon the issuance by
the Agent of any Letter of Credit and until such Letter of Credit shall have
expired or been terminated, the Commitment of each Lender shall be deemed to be
utilized for all purposes of this Agreement in an amount equal to the product of
(i) such Lender’s Commitment Percentage and (ii) the sum of (A) the Stated
Amount of such Letter of Credit plus (B) any related Reimbursement Obligations
then outstanding.

(g)           Agent’s Duties Regarding Letters of Credit; Unconditional Nature
of Reimbursement Obligations. In examining documents presented in connection
with drawings under Letters of Credit and making payments under Letters of
Credit against such documents, the Agent shall only be required to use the same
standard of care as it uses in connection with examining documents presented in
connection with drawings under letters of credit in which it has not sold
participations and making payments under such letters of credit. The Borrower
assumes all risks of the acts and omissions of, or misuse of the Letters of
Credit by, the respective beneficiaries of such Letters of Credit. In
furtherance and not in limitation of the foregoing, neither the Agent nor any of
the Lenders shall be responsible for, and the Borrower’s obligations in respect
of the Letters of Credit shall not be affected in any manner by, (i) the form,
validity, sufficiency, accuracy, genuineness or legal effects of any document
submitted by any party in connection with the application for and issuance of or
any drawing honored under any Letter of Credit even if it should in fact prove
to be in any or all respects invalid, insufficient, inaccurate, fraudulent or
forged; (ii) the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign any Letter of Credit, or the
rights or benefits thereunder or proceeds thereof, in whole or in part, which
may prove to be invalid or ineffective for any reason; (iii) failure of the
beneficiary of any Letter of Credit to comply fully with conditions required in
order to draw upon such Letter of Credit; (iv) errors, omissions, interruptions
or delays in transmission or delivery of any messages, by mail, cable, telex,
telecopy or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any Letter
of Credit, or of the proceeds thereof; (vii) the misapplication by the
beneficiary of the proceeds of any drawing under any Letter of Credit; or
(viii) any consequences arising from causes beyond the control of the Agent or
the Lenders. None of the above shall affect, impair or prevent the vesting of
any of the Agent’s or any Lender’s rights or powers hereunder. Any action taken
or omitted to be taken by the Agent under or in connection with any Letter of
Credit, if taken or omitted in the absence of gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final,
non-appealable judgment), shall not create against the Agent or any Lender any
liability to the Borrower or any Lender. In this regard, the obligation of the
Borrower to reimburse the Agent for any drawing made under any Letter of Credit,
and to repay any Revolving Loan made pursuant to the second sentence of the
immediately preceding subsection (e), shall be absolute, unconditional and
irrevocable and shall be paid strictly in accordance with the terms of this
Agreement and any other applicable Letter of Credit Document under all
circumstances whatsoever, including without limitation, the following
circumstances: (A) any lack of validity or enforceability of any Letter of
Credit Document or any term or provisions therein; (B) any amendment or waiver
of or any consent to departure from all or any of the Letter of Credit
Documents; (C) the existence of any claim, setoff, defense or other right which
the Borrower may have at any time against the Agent, any Lender, any beneficiary
of a Letter of Credit or any other Person, whether in

31


--------------------------------------------------------------------------------




connection with this Agreement, the transactions contemplated hereby or in the
Letter of Credit Documents or any unrelated transaction; (D) any breach of
contract or dispute between the Borrower, the Agent, any Lender or any other
Person; (E) any demand, statement or any other document presented under a Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein or made in connection therewith being untrue or
inaccurate in any respect whatsoever; (F) any non-application or misapplication
by the beneficiary of a Letter of Credit of the proceeds of any drawing under
such Letter of Credit; (G) payment by the Agent under any Letter of Credit
against presentation of a draft or certificate which does not strictly comply
with the terms of such Letter of Credit; and (H) any other act, omission to act,
delay or circumstance whatsoever that might, but for the provisions of this
Section, constitute a legal or equitable defense to or discharge of the
Borrower’s Reimbursement Obligations. Notwithstanding anything to the contrary
contained in this Section or Section 13.9., but not in limitation of the
Borrower’s unconditional obligation to reimburse the Agent for any drawing made
under a Letter of Credit as provided in this Section and to repay any Revolving
Loan made pursuant to the second sentence of the immediately preceding
subsection (e), the Borrower shall have no obligation to indemnify the Agent or
any Lender in respect of any liability incurred by the Agent or such Lender
arising solely out of the gross negligence or willful misconduct of the Agent or
such Lender in respect of a Letter of Credit as determined by a court of
competent jurisdiction in a final, non-appealable judgment. Except as otherwise
provided in this Section, nothing in this Section shall affect any rights the
Borrower may have with respect to the gross negligence or willful misconduct of
the Agent or any Lender with respect to any Letter of Credit.

(h)           Amendments, Etc. The issuance by the Agent of any amendment,
supplement or other modification to any Letter of Credit shall be subject to the
same conditions applicable under this Agreement to the issuance of new Letters
of Credit (including, without limitation, that the request therefor be made
through the Agent), and no such amendment, supplement or other modification
shall be issued unless either (i) the respective Letter of Credit affected
thereby would have complied with such conditions had it originally been issued
hereunder in such amended, supplemented or modified form or (ii) the Requisite
Lenders (or all of the Lenders if required by Section 13.6.) shall have
consented thereto. In connection with any such amendment, supplement or other
modification, the Borrower shall pay the Fees, if any, payable under the last
sentence of Section 3.6.(b).

(i)            Lenders’ Participation in Letters of Credit. Immediately upon the
issuance by the Agent of any Letter of Credit each Lender shall be deemed to
have irrevocably and unconditionally purchased and received from the Agent,
without recourse or warranty, an undivided interest and participation to the
extent of such Lender’s Commitment Percentage of the liability of the Agent with
respect to such Letter of Credit, and each Lender thereby shall absolutely,
unconditionally and irrevocably assume, as primary obligor and not as surety,
and shall be unconditionally obligated to the Agent to pay and discharge when
due, such Lender’s Commitment Percentage of the Agent’s liability under such
Letter of Credit. In addition, upon the making of each payment by a Lender to
the Agent in respect of any Letter of Credit pursuant to the immediately
following subsection (j), such Lender shall, automatically and without any
further action on the part of the Agent or such Lender, acquire (i) a
participation in an amount equal to such payment in the Reimbursement Obligation
owing to the Agent by the Borrower in

32


--------------------------------------------------------------------------------




respect of such Letter of Credit and (ii) a participation in a percentage equal
to such Lender’s Commitment Percentage in any interest or other amounts payable
by the Borrower in respect of such Reimbursement Obligation (other than the Fees
payable to the Agent pursuant to the third and last sentences of
Section 3.6.(b)).

(j)            Payment Obligation of Lenders. Each Lender severally agrees to
pay to the Agent on demand in immediately available funds in Dollars the amount
of such Lender’s Commitment Percentage of each drawing paid by the Agent under
each Letter of Credit to the extent such amount is not reimbursed by the
Borrower pursuant to Section 2.3.(d); provided, however, that in respect of any
drawing under any Letter of Credit, the maximum amount that any Lender shall be
required to fund, whether as a Revolving Loan or as a participation, shall not
exceed such Lender’s Commitment Percentage of such drawing. If the notice
referenced in the second sentence of Section 2.3.(e) is received by a Lender not
later than 11:00 a.m., then such Lender shall make such payment available to the
Agent not later than 2:00 p.m. on the date of demand therefor; otherwise, such
payment shall be made available to the Agent not later than 1:00 p.m. on the
next succeeding Business Day. Each Lender’s obligation to make such payments to
the Agent under this subsection, and the Agent’s right to receive the same,
shall be absolute, irrevocable and unconditional and shall not be affected in
any way by any circumstance whatsoever, including without limitation, (i) the
failure of any other Lender to make its payment under this subsection, (ii) the
financial condition of the Borrower or any other Loan Party, (iii) the existence
of any Default or Event of Default, including any Event of Default described in
Section 11.1.(h) or 11.1.(i) or (iv) the termination of the Commitments. Each
such payment to the Agent shall be made without any offset, abatement,
withholding or deduction whatsoever.

(k)           Information to Lenders. The Agent shall periodically deliver to
the Lenders information setting forth the Stated Amount of all outstanding
Letters of Credit. Other than as set forth in this subsection, the Agent shall
have no duty to notify the Lenders regarding the issuance or other matters
regarding Letters of Credit issued hereunder. The failure of the Agent to
perform its requirements under this subsection shall not relieve any Lender from
its obligations under Section 2.3.(j).


SECTION 2.4. RATES AND PAYMENT OF INTEREST ON LOANS.

(a)           Rates. The Borrower promises to pay to the Agent for the account
of each Lender interest on the unpaid principal amount of each Loan made by such
Lender, and the Borrower and the Florida Borrower jointly and severally promise
to pay to the Agent for the account of each Lender interest on the unpaid
principal amount of each Loan made by such Lender to or for the benefit of the
Florida Borrower, for the period from and including the date of the making of
such Loan to but excluding the date such Loan shall be paid in full, at the
following per annum rates::

(i)            during such periods as such Loan is a Base Rate Loan, at the Base
Rate (as in effect from time to time) plus the Applicable Margin; and

(ii)           during such periods as such Loan is a LIBOR Loan, at Adjusted
LIBOR for such Loan for the Interest Period therefor plus the Applicable Margin.

33


--------------------------------------------------------------------------------




Notwithstanding the foregoing, while an Event of Default exists, the Borrower
and the Florida Borrower each shall pay to the Agent for the account of each
Lender interest at the Post-Default Rate on the outstanding principal amount of
any Loan made by such Lender to or for the benefit of the Borrower or the
Florida Borrower, as the case may be, on all Reimbursement Obligations (in the
case of the Borrower) and on any other amount payable by the Borrower or the
Florida Borrower, as applicable, hereunder or under the Notes held by such
Lender to or for the account of such Lender (including without limitation,
accrued but unpaid interest to the extent permitted under Applicable Law).

(b)           Payment of Interest. Accrued and unpaid interest on each Loan
shall be payable (i) in the case of a Base Rate Loan, monthly in arrears on the
first day of each calendar month, (ii) in the case of a LIBOR Loan, in arrears
on the last day of each Interest Period therefor, and, if such Interest Period
is longer than three months, at three-month intervals following the first day of
such Interest Period, and (iii) in the case of any Loan, in arrears upon the
payment, prepayment or Continuation thereof or the Conversion of such Loan to a
Loan of another Type (but only on the principal amount so paid, prepaid,
Continued or Converted). Interest payable at the Post-Default Rate shall be
payable from time to time on demand. Promptly after the determination of any
interest rate provided for herein or any change therein, the Agent shall give
notice thereof to the Lenders to which such interest is payable and to the
Borrower. All determinations by the Agent of an interest rate hereunder shall be
conclusive and binding on the Lenders and the Borrowers for all purposes, absent
manifest error.


SECTION 2.5. NUMBER OF INTEREST PERIODS.

There may be no more than 12 different Interest Periods for LIBOR Loans
outstanding at the same time.


SECTION 2.6. REPAYMENT OF LOANS.

The Borrower shall repay the entire outstanding principal amount of, and all
accrued but unpaid interest on, the Revolving Loans made to or for the benefit
of the Borrower on the Termination Date. The Borrower and the Florida Borrower
jointly and severally agree to repay the entire outstanding principal amount of,
and all accrued but unpaid interest on, the Revolving Loans made to or for the
benefit of the Florida Borrower on the Termination Date.


SECTION 2.7. PREPAYMENTS.

(a)           Optional. Subject to Section 5.4., the Borrower and the Florida
Borrower may prepay any Loan owing by it at any time without premium or penalty.
The Borrower shall give the Agent at least one Business Day’s prior written
notice of the prepayment of any Revolving Loan.

(b)           Mandatory.

(i)            By Borrower. If at any time the aggregate principal amount of all
outstanding Loans, together with the aggregate amount of all Letter of Credit
Liabilities, exceeds (x) the aggregate amount of the Commitments in effect at
such time or (y) the

34


--------------------------------------------------------------------------------




Borrowing Base at such time, the Borrower shall immediately pay to the Agent for
the account of the Lenders the amount of such excess.

(ii)           By Florida Borrower. If at any time the aggregate principal
amount of all outstanding Revolving Loans owing by the Florida Borrower exceeds
(x) the lesser of (A) the aggregate amount of the Commitments at such time or
(B) the Borrowing Base as such time minus (y) the aggregate principal amount of
all outstanding Loans owing by the Borrower, together with the aggregate amount
of all Letter of Credit Liabilities, the Borrower and the Florida Borrower
jointly and severally agree to pay immediately to the Agent for the account of
the Lenders the amount of such excess.

(c)           Application of Prepayments. All payments under the immediately
preceding subsection (b)(i) shall be applied to pay all amounts of principal
outstanding on the Loans and any Reimbursement Obligations pro rata in
accordance with Section 3.2. and if any Letters of Credit are outstanding at
such time the remainder, if any, shall be deposited into the Collateral Account
for application to any Reimbursement Obligations. All payments under the
immediately preceding subsection (b)(ii) shall be applied to pay all amounts of
principal outstanding on the Revolving Loans owing by the Florida Borrower pro
rata in accordance with Section 3.2. If as a result of this Section any
outstanding LIBOR Loan is prepaid prior to the end of the applicable Interest
Period therefor, the Borrower or the Florida Borrower, as applicable, shall pay
all amounts due under Section 5.4.

(d)           Swap Agreements. No repayment or prepayment pursuant to this
Section shall affect any of the obligations of the Borrower or the Florida
Borrower under any Swap Agreement between the Borrower or the Florida Borrower,
as applicable, and any Lender (or any affiliate of any Lender).


SECTION 2.8. CONTINUATION.

So long as no Default or Event of Default shall exist, the Borrower may on any
Business Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan
or any portion thereof as a LIBOR Loan by selecting a new Interest Period for
such LIBOR Loan. Each new Interest Period selected under this Section shall
commence on the last day of the immediately preceding Interest Period. Each
selection of a new Interest Period shall be made by the Borrower giving to the
Agent a Notice of Continuation not later than 11:00 a.m. on the third Business
Day prior to the date of any such Continuation. Such notice by the Borrower of a
Continuation shall be by telephone or telecopy, confirmed promptly in writing if
by telephone, in the form of a Notice of Continuation, specifying (a) the
proposed date of such Continuation, (b) the LIBOR Loans and portions thereof
subject to such Continuation and (c) the duration of the selected Interest
Period, all of which shall be specified in such manner as is necessary to comply
with all limitations on Loans outstanding hereunder. Each Notice of Continuation
shall be irrevocable by and binding on the Borrowers once given. Promptly after
receipt of a Notice of Continuation, the Agent shall notify each Lender by
telecopy, or other similar form of transmission, of the proposed Continuation.
If the Borrower shall fail to select in a timely manner a new Interest Period
for any LIBOR Loan in accordance with this Section, or if a Default or Event of
Default shall exist, such Loan will automatically, on the last day of the
current Interest Period therefor,

35


--------------------------------------------------------------------------------




Convert into a Base Rate Loan notwithstanding the first sentence of Section 2.9.
or the Borrower’s failure to comply with any of the terms of such Section.


SECTION 2.9. CONVERSION.

The Borrower may on any Business Day, upon the Borrower’s giving of a Notice of
Conversion to the Agent, Convert all or a portion of a Loan of one Type into a
Loan of another Type; provided, however, a Base Rate Loan may not be Converted
to a LIBOR Loan if a Default or Event of Default shall exist. Any Conversion of
a LIBOR Loan into a Base Rate Loan shall be made on, and only on, the last day
of an Interest Period for such LIBOR Loan and, upon Conversion of a Base Rate
Loan into a LIBOR Loan, the Borrower shall pay accrued interest to the date of
Conversion on the principal amount so Converted. Each such Notice of Conversion
shall be given not later than 11:00 a.m. on the Business Day prior to the date
of any proposed Conversion into Base Rate Loans and on the third Business Day
prior to the date of any proposed Conversion into LIBOR Loans. Promptly after
receipt of a Notice of Conversion, the Agent shall notify each Lender by
telecopy, or other similar form of transmission, of the proposed Conversion.
Subject to the restrictions specified above, each Notice of Conversion shall be
by telephone (confirmed promptly in writing) or telecopy in the form of a Notice
of Conversion specifying (a) the requested date of such Conversion, (b) the Type
of Loan to be Converted, (c) the portion of such Type of Loan to be Converted,
(d) the Type of Loan such Loan is to be Converted into and (e) if such
Conversion is into a LIBOR Loan, the requested duration of the Interest Period
of such Loan. Each Notice of Conversion shall be irrevocable by and binding on
the Borrowers once given.


SECTION 2.10. NOTES.

(a)           Revolving Note. The Revolving Loans made by each Lender to or for
the benefit of the Borrower shall, in addition to this Agreement, also be
evidenced by a promissory note of the Borrower substantially in the form of
Exhibit G-1, payable to the order of such Lender in a principal amount equal to
the amount of its Commitment as originally in effect and otherwise duly
completed. The Revolving Loans made by each Lender to or for the benefit of the
Florida Borrower shall, in addition to this Agreement, also be evidenced by a
promissory note of the Florida Borrower substantially in the form of
Exhibit G-2, payable to the order of such Lender in a principal amount equal to
the amount of such Lender’s Commitment Percentage of the Florida Sublimit, as
originally in effect and otherwise duly completed. Each promissory note
described in this subsection is referred to as “Revolving Note.”

(b)           Records. The date, amount, interest rate, Type and duration of
Interest Periods (if applicable) of each Loan made by each Lender to the
Borrower or the Florida Borrower, and each payment made on account of the
principal thereof, shall be recorded by such Lender on its books and such
entries shall be binding on the Borrowers, absent manifest error; provided,
however, that the failure of a Lender to make any such record shall not affect
the obligations of the Borrowers under any of the Loan Documents.

(c)           Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt by the
Borrower of (i) written notice from a Lender that a Note of such Lender has been
lost, stolen, destroyed or mutilated, and (ii) (A) in the case of loss, theft or
destruction, an unsecured agreement of

36


--------------------------------------------------------------------------------




indemnity from such Lender in form reasonably satisfactory to the Borrower, or
(B) in the case of mutilation, upon surrender and cancellation of such Note, the
Borrower shall at its own expense cause to be executed and delivered to such
Lender a new Note dated the date of such lost, stolen, destroyed or mutilated
Note.


SECTION 2.11. VOLUNTARY REDUCTIONS OF THE COMMITMENT.

The Borrower shall have the right to terminate or reduce the aggregate unused
amount of the Commitments (for which purpose use of the Commitments shall be
deemed to include the aggregate amount of Letter of Credit Liabilities and the
aggregate principal amount of all outstanding Swingline Loans) at any time and
from time to time without penalty or premium upon not less than 5 Business Days’
prior written notice to the Agent of each such termination or reduction, which
notice shall specify the effective date thereof and the amount of any such
reduction and shall be irrevocable once given and effective only upon receipt by
the Agent; provided, however, if the Borrower seeks to reduce the aggregate
amount of the Commitments below $100,000,000, then the Commitments shall all
automatically and permanently be reduced to zero. The Agent will promptly
transmit such notice to each Lender. The Commitments, once terminated or
reduced, may not be increased or reinstated.


SECTION 2.12. EXPIRATION OR MATURITY DATE OF LETTERS OF CREDIT PAST TERMINATION
DATE.

If on the date the Commitments are terminated or reduced to zero (whether
voluntarily, by reason of the occurrence of an Event of Default or otherwise),
there are any Letters of Credit outstanding hereunder, the Borrower shall, on
such date, pay to the Agent an amount of money sufficient to cause the balance
of available funds on deposit in the Collateral Account to equal the Stated
Amount of such Letter(s) of Credit for deposit into the Collateral Account.


SECTION 2.13. AMOUNT LIMITATIONS.

Notwithstanding any other term of this Agreement or any other Loan Document, no
Lender shall be required to make a Loan, the Agent shall not be required to
issue a Letter of Credit and no reduction of the Commitments pursuant to
Section 2.11. shall take effect, if immediately after the making of such Loan,
the issuance of such Letter of Credit or such reduction in the Commitments, any
of the following conditions would exist:

(a)           the aggregate principal amount of all outstanding Loans, together
with the aggregate amount of all Letter of Credit Liabilities, would exceed the
lesser of (i) the aggregate amount of the Commitments at such time or (ii) the
Borrowing Base as such time; or

(b)           the aggregate principal amount of all outstanding Revolving Loans
owing by the Florida Borrower would exceed (i) the lesser of (x) the aggregate
amount of the Commitments at such time or (y) the Borrowing Base as such time
minus (ii) the aggregate principal amount of all outstanding Loans owing by the
Borrower, together with the aggregate amount of all Letter of Credit
Liabilities.

37


--------------------------------------------------------------------------------



SECTION 2.14. INCREASE OF COMMITMENTS.

With the prior consent of the Agent, the Borrower shall have the right at any
time during the term of this Agreement to request increases in the aggregate
amount of the Commitments (provided that after giving effect to any increases in
the Commitments pursuant to this Section, the aggregate amount of the
Commitments may not exceed $350,000,000) by providing written notice to the
Agent, which notice shall be irrevocable once given. Each such increase in the
Commitments must be in an aggregate minimum amount of $25,000,000 and integral
multiples of $5,000,000 in excess thereof. No Lender shall be required to
increase its Commitment and any new Lender becoming a party to this Agreement in
connection with any such requested increase must be an Eligible Assignee. If a
new Lender becomes a party to this Agreement, or if any existing Lender agrees
to increase its Commitment, such Lender shall on the date it becomes a Lender
hereunder (or increases its Commitment, in the case of an existing Lender) (and
as a condition thereto) purchase from the other Lenders its Commitment
Percentage (or in the case of an existing Lender, the increase in the amount of
its Commitment Percentage, in each case as determined after giving effect to the
increase of Commitments) of any outstanding Revolving Loans, by making available
to the Agent for the account of such other Lenders at the Principal Office, in
same day funds, an amount equal to the sum of (A) the portion of the outstanding
principal amount of such Revolving Loans to be purchased by such Lender plus
(B) the aggregate amount of payments previously made by the other Lenders under
Section 2.3.(j) which have not been repaid plus (C) interest accrued and unpaid
to and as of such date on such portion of the outstanding principal amount of
such Revolving Loans. The Borrower shall pay to the Lenders amounts payable, if
any, to such Lenders under Section 5.4. as a result of the prepayment of any
such Revolving Loans. No increase of the Commitments may be effected under this
Section if (x) a Default or Event of Default shall be in existence on the
effective date of such increase or (y) any representation or warranty made or
deemed made by the Borrower or any other Loan Party in any Loan Document to
which any such Loan Party is a party is not (or would not be) true or correct on
the effective date of such increase (except for representations or warranties
which expressly relate solely to an earlier date). In connection with any
increase in the aggregate amount of the Commitments pursuant to this Section,
any Lender becoming a party hereto (or increasing its Commitment) and the
Borrower shall execute such documents and agreements (in the case of the
Borrower, including resolutions) as the Agent may reasonably request.


ARTICLE III. PAYMENTS, FEES AND OTHER GENERAL PROVISIONS


SECTION 3.1. PAYMENTS.

Except to the extent otherwise provided herein, all payments of principal,
interest and other amounts to be made by the Borrowers under this Agreement or
any other Loan Document shall be made in Dollars, in immediately available
funds, without deduction, set-off or counterclaim, to the Agent at its Principal
Office, not later than 2:00 p.m. on the date on which such payment shall become
due (each such payment made after such time on such due date to be deemed to
have been made on the next succeeding Business Day). Subject to Section 11.4.,
the Borrower may, at the time of making each payment under this Agreement

38


--------------------------------------------------------------------------------




or any Note, specify to the Agent the amounts payable by the Borrowers hereunder
to which such payment is to be applied. Each payment received by the Agent for
the account of a Lender under this Agreement or any Note shall be paid to such
Lender at the applicable Lending Office of such Lender no later than 5:00 p.m.
on the date of receipt. If the Agent fails to pay such amount to a Lender as
provided in the previous sentence, the Agent shall pay interest on such amount
until paid at a rate per annum equal to the Federal Funds Rate from time to time
in effect. If the due date of any payment under this Agreement or any other Loan
Document would otherwise fall on a day which is not a Business Day such date
shall be extended to the next succeeding Business Day and interest shall be
payable for the period of such extension.


SECTION 3.2. PRO RATA TREATMENT.

Except to the extent otherwise provided herein: (a) each borrowing from the
Lenders under Section 2.1.(a), 2.2.(e) and 2.3.(e) shall be made from the
Lenders, each payment of the Fees under Section 3.6.(a) and the first sentence
of Section 3.6.(b) shall be made for the account of the Lenders, and each
termination or reduction of the amount of the Commitments under Section 2.11.
shall be applied to the respective Commitments of the Lenders, pro rata
according to the amounts of their respective Commitments; (b) each payment or
prepayment of principal of Revolving Loans by the Borrower or the Florida
Borrower shall be made for the account of the Lenders pro rata in accordance
with the respective unpaid principal amounts of the Revolving Loans held by them
and owing by the Borrower or the Florida Borrower, as applicable, provided that
if immediately prior to giving effect to any such payment in respect of any
Revolving Loans the outstanding principal amount of the Revolving Loans shall
not be held by the Lenders pro rata in accordance with their respective
Commitments in effect at the time such Loans were made, then such payment shall
be applied to the Revolving Loans in such manner as shall result, as nearly as
is practicable, in the outstanding principal amount of the Revolving Loans being
held by the Lenders pro rata in accordance with their respective Commitments;
(c) each payment of interest on Revolving Loans by the Borrower or the Florida
Borrower shall be made for the account of the Lenders pro rata in accordance
with the amounts of interest on such Loans then due and payable to the
respective Lenders; (d) the making, Conversion and Continuation of Revolving
Loans of a particular Type (other than Conversions provided for by Section 5.5.)
shall be made pro rata among the Lenders according to the amounts of their
respective Commitments (in the case of making of Revolving Loans) or their
respective Revolving Loans (in the case of Conversions and Continuations of
Revolving Loans) and the then current Interest Period for each Lender’s portion
of each Revolving Loan of such Type shall be coterminous; (e) the Lenders’
participation in, and payment obligations in respect of, Letters of Credit under
Section 2.3., shall be pro rata in accordance with their respective Commitments;
and (f) the Lenders’ participation in, and payment obligations in respect of,
Swingline Loans under Section 2.2., shall be pro rata in accordance with their
respective Commitments. All payments of principal, interest, fees and other
amounts in respect of the Swingline Loans shall be for the account of the
Swingline Lender only (except to the extent any Lender shall have acquired and
funded a participating interest in any such Swingline Loan pursuant to
Section 2.2.(e), in which case such payments shall be pro rata in accordance
with such participating interests).


SECTION 3.3. SHARING OF PAYMENTS, ETC.

If a Lender shall obtain payment of any principal of, or interest on, any Loan,
or shall obtain payment on any other Obligation owing by the Borrower or any
other Loan Party through the exercise of any right of set-off, banker’s lien or
counterclaim or similar right or otherwise or

39


--------------------------------------------------------------------------------




through voluntary prepayments directly to a Lender or other payments made by a
Loan Party to a Lender not in accordance with the terms of this Agreement and
such payment should be distributed to the Lenders pro rata in accordance with
Section 3.2. or Section 11.4., as applicable, such Lender shall promptly
purchase from the other Lenders participations in (or, if and to the extent
specified by such Lender, direct interests in) the Loans made by the other
Lenders or other Obligations owed to such other Lenders in such amounts, and
make such other adjustments from time to time as shall be equitable, to the end
that all the Lenders shall share the benefit of such payment (net of any
reasonable expenses which may be incurred by such Lender in obtaining or
preserving such benefit) pro rata in accordance with Section 3.2. or
Section 11.4., as applicable. To such end, all the Lenders shall make
appropriate adjustments among themselves (by the resale of participations sold
or otherwise) if such payment is rescinded or must otherwise be restored. The
Borrower and the Florida Borrower each agrees that any Lender so purchasing a
participation (or direct interest) in the Loans or other Obligations owed by the
Borrower or the Florida Borrower, as applicable, to such other Lenders may
exercise all rights of set-off, banker’s lien, counterclaim or similar rights
with respect to such participation as fully as if such Lender were a direct
holder of Loans in the amount of such participation. Nothing contained herein
shall require any Lender to exercise any such right or shall affect the right of
any Lender to exercise, and retain the benefits of exercising, any such right
with respect to any other indebtedness or obligation of the Borrower.


SECTION 3.4. SEVERAL OBLIGATIONS.

No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.


SECTION 3.5. MINIMUM AMOUNTS.

(a)           Borrowings and Conversions. Except as otherwise provided in
Sections 2.2.(e) and 2.3.(e), each borrowing of Base Rate Loans shall be in an
aggregate minimum amount of $5,000,000 and integral multiples of $1,000,000 in
excess thereof. Each borrowing, Conversion and Continuation of LIBOR Loans shall
be in an aggregate minimum amount of $5,000,000 and integral multiples of
$1,000,000 in excess of that amount.

(b)           Prepayments. Each voluntary prepayment of Revolving Loans shall be
in an aggregate minimum amount of $1,000,000 and integral multiples of $500,000
in excess thereof (or, if less, the aggregate principal amount of Revolving
Loans then outstanding).

(c)           Reductions of Commitments. Each reduction of the Commitments under
Section 2.11. shall be in an aggregate minimum amount of $10,000,000 and
integral multiples of $5,000,000 in excess thereof.

(d)           Letters of Credit. The initial Stated Amount of each Letter of
Credit shall be at least $750,000.

40


--------------------------------------------------------------------------------





SECTION 3.6. FEES.

(a)           Unused Fee. During the period from the Effective Date to but
excluding the Termination Date, the Borrower agrees to pay to the Agent for the
account of the Lenders an unused facility fee with respect to the average daily
difference between the (i) aggregate amount of the Commitments and (ii) the
aggregate principal amount of all outstanding Revolving Loans plus the aggregate
amount of all Letter of Credit Liabilities (the “Unused Amount”). Such fee shall
be computed by multiplying the Unused Amount with respect to the applicable
quarter by one-quarter of one-percent (0.25%). Such fee shall be payable in
arrears on the last day of each March, June, September or December of each
calendar year. Any such accrued and unpaid fee shall also be payable on the
Termination Date or any earlier date of termination of the Commitments or
reduction of the Commitments to zero.

(b)           Letter of Credit Fees. The Borrower agrees to pay to the Agent for
the account of each Lender a letter of credit fee at a rate per annum equal to
the Applicable Margin for LIBOR Loans (or while an Event of Default exists, at a
per annum rate equal to 4.0%) times the daily average Stated Amount of each
Letter of Credit for the period from and including the date of issuance of such
Letter of Credit (x) through and including the date such Letter of Credit
expires or is terminated or (y) to but excluding the date such Letter of Credit
is drawn in full and is not subject to reinstatement, as the case may be. The
fees provided for in the immediately preceding sentence shall be nonrefundable
and payable in arrears on (i) the last day of March, June, September and
December in each year, (ii) the Termination Date, (iii) the date the Commitments
are terminated or reduced to zero and (iv) thereafter from time to time on
demand of the Agent. In addition, the Borrower shall pay to the Agent for its
own account and not the account of any Lender, an issuance fee in respect of
each Letter of Credit equal to the greater of (i) $1,000 or (ii) one-eighth of
one percent (0.125%) per annum on the initial Stated Amount of such Letter of
Credit payable (A) for the period from and including the date of issuance of
such Letter of Credit through and including the expiration date of such Letter
of Credit and (B) if the expiration date of any Letter of Credit is extended
(whether as a result of the operation of an automatic extension clause or
otherwise), for the period from but excluding the previous expiration date to
and including the extended expiration date. The fees provided for in the
immediately preceding sentence shall be nonrefundable and payable upon issuance
(or in the case of an extension of the expiration date, on the previous
expiration date). The Borrower shall pay directly to the Agent from time to time
on demand all commissions, charges, costs and expenses in the amounts
customarily charged by the Agent from time to time in like circumstances with
respect to the issuance of each Letter of Credit, drawings, amendments and other
transactions relating thereto.

(c)           Collateral Property Review Fee. With respect to each Property that
becomes a Collateral Property (other than the Properties that become Collateral
Properties as contemplated by Section 4.1.(a)), the Borrower agrees to pay a fee
equal to $1,000 for each Lender affirmatively approving (as opposed to having
been deemed to have approved) such Property. Such fee shall be payable upon such
Property becoming a Collateral Property as provided in Section 4.2.

(d)           Administrative and Other Fees. The Borrower agrees to pay the
administrative and other fees of the Agent as may be agreed to in writing by the
Borrower and the Agent from time to time.

41


--------------------------------------------------------------------------------





SECTION 3.7. COMPUTATIONS.

Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of 365 or 366 days, as applicable, and the actual number of days
elapsed; provided, however, interest on LIBOR Loans shall be computed on the
basis of a year of 360 days and the actual number of days elapsed.


SECTION 3.8. USURY.

In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by any Loan Party or received by any Lender, then
such excess sum shall be credited as a payment of principal, unless the Borrower
shall notify the respective Lender in writing that the Borrower elects to have
such excess sum returned to it forthwith. It is the express intent of the
parties hereto that the Borrowers not pay and the Lenders not receive, directly
or indirectly, in any manner whatsoever, interest in excess of that which may be
lawfully paid by the Borrowers under Applicable Law.


SECTION 3.9. AGREEMENT REGARDING INTEREST AND CHARGES.

The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrowers for the use of money in connection with this Agreement is and
shall be the interest specifically described in Sections 2.4.(a)(i) and (ii) and
in the case of the Borrower, in Section 2.2.(c). Notwithstanding the foregoing,
the parties hereto further agree and stipulate that all agency fees, syndication
fees, facility fees, closing fees, letter of credit fees, underwriting fees,
default charges, late charges, funding or “breakage” charges, increased cost
charges, attorneys’ fees and reimbursement for costs and expenses paid by the
Agent or any Lender to third parties or for damages incurred by the Agent or any
Lender, in each case in connection with the transactions contemplated by this
Agreement and the other Loan Documents, are charges made to compensate the Agent
or any such Lender for underwriting or administrative services and costs or
losses performed or incurred, and to be performed or incurred, by the Agent and
the Lenders in connection with this Agreement and shall under no circumstances
be deemed to be charges for the use of money. All charges other than charges for
the use of money shall be fully earned and nonrefundable when due.


SECTION 3.10. STATEMENTS OF ACCOUNT.

The Agent will account to the Borrowers monthly with a statement of Loans,
Letters of Credit, accrued interest and Fees, charges and payments made pursuant
to this Agreement and the other Loan Documents, and such account rendered by the
Agent shall be deemed conclusive and binding on the Lenders and the Borrowers
absent manifest error. The failure of the Agent to deliver such a statement of
accounts shall not relieve or discharge the Borrowers from any of their
respective obligations hereunder.

42


--------------------------------------------------------------------------------





SECTION 3.11. DEFAULTING LENDERS.

(a)           Generally. If for any reason any Lender (a “Defaulting Lender”)
shall fail or refuse to perform any of its obligations under this Agreement or
any other Loan Document to which it is a party within the time period specified
for performance of such obligation or, if no time period is specified, if such
failure or refusal continues for a period of two Business Days after notice from
the Agent, then, in addition to the rights and remedies that may be available to
the Agent or the Borrowers under this Agreement or Applicable Law, such
Defaulting Lender’s right to participate in the administration of the Loans,
this Agreement and the other Loan Documents, including without limitation, any
right to vote in respect of, to consent to or to direct any action or inaction
of the Agent or to be taken into account in the calculation of the Requisite
Lenders, shall be suspended during the pendency of such failure or refusal. If a
Lender is a Defaulting Lender because it has failed to make timely payment to
the Agent of any amount required to be paid to the Agent hereunder (without
giving effect to any notice or cure periods), in addition to other rights and
remedies which the Agent or the Borrowers may have under the immediately
preceding provisions or otherwise, the Agent shall be entitled (i) to collect
interest from such Defaulting Lender on such delinquent payment for the period
from the date on which the payment was due until the date on which the payment
is made at the Federal Funds Rate, (ii) to withhold or setoff and to apply in
satisfaction of the defaulted payment and any related interest, any amounts
otherwise payable to such Defaulting Lender under this Agreement or any other
Loan Document and (iii) to bring an action or suit against such Defaulting
Lender in a court of competent jurisdiction to recover the defaulted amount and
any related interest. Any amounts received by the Agent in respect of a
Defaulting Lender’s Loans shall not be paid to such Defaulting Lender and shall
be held uninvested by the Agent and either applied against the purchase price of
such Loans under the following subsection (b) or paid to such Defaulting Lender
upon such Defaulting Lender’s curing of its default.

(b)           Purchase or Cancellation of Defaulting Lender’s Commitment. Any
Lender who is not a Defaulting Lender may, but shall not be obligated, in its
sole discretion, to acquire all or a portion of a Defaulting Lender’s
Commitment. Any Lender desiring to exercise such right shall give written notice
thereof to the Agent and the Borrower no sooner than 2 Business Days and not
later than 5 Business Days after such Defaulting Lender became a Defaulting
Lender. If more than one Lender exercises such right, each such Lender shall
have the right to acquire an amount of such Defaulting Lender’s Commitment in
proportion to the Commitments of the other Lenders exercising such right. If
after such 5th Business Day, the Lenders have not elected to purchase all of the
Commitment of such Defaulting Lender, then the Borrower may, by giving written
notice thereof to the Agent, such Defaulting Lender and the other Lenders,
either (i) demand that such Defaulting Lender assign its Commitment to an
Eligible Assignee subject to and in accordance with the provisions of
Section 13.5.(b) for the purchase price provided for below or (ii) terminate the
Commitment of such Defaulting Lender, whereupon such Defaulting Lender shall no
longer be a party hereto or have any rights or obligations hereunder or under
any of the other Loan Documents. The Agent and the Lenders shall not have any
obligation whatsoever to initiate any such replacement or to assist in finding
an Eligible Assignee. Upon any such purchase or assignment, the Defaulting
Lender’s interest in the Loans and its rights hereunder (but not its liability
in respect thereof or under the Loan Documents or this Agreement to the extent
the same relate to the period prior to the effective date of the purchase except
to the extent assigned pursuant to such purchase) shall terminate on the date of
purchase, and the

43


--------------------------------------------------------------------------------




Defaulting Lender shall promptly execute all documents reasonably requested to
surrender and transfer such interest to the purchaser or assignee thereof,
including an appropriate Assignment and Assumption and, notwithstanding
Section 13.5.(b), shall pay to the Agent an assignment fee in the amount of
$7,000. The purchase price for the Commitment of a Defaulting Lender shall be
equal to the amount of the principal balance of the Loans outstanding and owed
by the Borrowers to the Defaulting Lender. Prior to payment of such purchase
price to a Defaulting Lender, the Agent shall apply against such purchase price
any amounts retained by the Agent pursuant to the last sentence of the
immediately preceding subsection (a). The Defaulting Lender shall be entitled to
receive amounts owed to it by the Borrowers under the Loan Documents which
accrued prior to the date of the default by the Defaulting Lender, to the extent
the same are received by the Agent from or on behalf of the Borrowers. There
shall be no recourse against any Lender or the Agent for the payment of such
sums except to the extent of the receipt of payments from any other party or in
respect of the Loans.


SECTION 3.12. TAXES.

(a)           Taxes Generally. All payments by the Borrowers of principal of,
and interest on, the Loans and all other Obligations shall be made free and
clear of and without deduction for any present or future excise, stamp or other
taxes, fees, duties, levies, imposts, charges, deductions, withholdings or other
charges of any nature whatsoever imposed by any taxing authority, but excluding
(i) franchise taxes, (ii) any taxes imposed on or measured by any Lender’s
assets, net income, receipts or branch profits, (iii) any taxes (other than
withholding taxes) with respect to the Agent or a Lender that would not be
imposed but for a connection between the Agent or such Lender and the
jurisdiction imposing such taxes (other than a connection arising solely by
virtue of the activities of the Agent or such Lender pursuant to or in respect
of this Agreement or any other Loan Document), and (iv) any taxes, fees, duties,
levies, imposts, charges, deductions, withholdings or other charges to the
extent imposed as a result of the failure of the Agent or a Lender, as
applicable, to provide and keep current (to the extent legally able) any
certificates, documents or other evidence required to qualify for an exemption
from, or reduced rate of, any such taxes fees, duties, levies, imposts, charges,
deductions, withholdings or other charges or required by the immediately
following subsection (c) to be furnished by the Agent or such Lender, as
applicable (such non-excluded items being collectively called “Taxes”). If any
withholding or deduction from any payment to be made by the Borrower or the
Florida Borrower hereunder is required in respect of any Taxes pursuant to any
Applicable Law, then the Borrower will:

(i)            pay directly to the relevant Governmental Authority the full
amount required to be so withheld or deducted;

(ii)           promptly forward to the Agent an official receipt or other
documentation satisfactory to the Agent evidencing such payment to such
Governmental Authority; and

(iii)          pay to the Agent for its account or the account of the applicable
Lender, as the case may be, such additional amount or amounts as is necessary to
ensure that the net amount actually received by the Agent or such Lender will
equal the full amount that the Agent or such Lender would have received had no
such withholding or deduction been required.

44


--------------------------------------------------------------------------------




(b)           Tax Indemnification. If the Borrower or the Florida Borrower fails
to pay any Taxes when due to the appropriate Governmental Authority or fails to
remit to the Agent, for its account or the account of the respective Lender, as
the case may be, the required receipts or other required documentary evidence,
the Borrower shall indemnify the Agent and the Lenders for any incremental
Taxes, interest or penalties that may become payable by the Agent or any Lender
as a result of any such failure. For purposes of this Section, a distribution
hereunder by the Agent or any Lender to or for the account of any Lender shall
be deemed a payment by the Borrower.

(c)           Tax Forms. Prior to the date that any Foreign Lender becomes a
party hereto, such Foreign Lender shall deliver to the Borrower and the Agent
such certificates, documents or other evidence, as required by the Internal
Revenue Code or Treasury Regulations issued pursuant thereto (including Internal
Revenue Service Forms W-8ECI and W-8BEN, as applicable, or appropriate successor
forms), properly completed, currently effective and duly executed by such
Foreign Lender establishing that payments to it hereunder and under the Notes
are (i) not subject to United States Federal backup withholding tax and (ii) not
subject to United States Federal withholding tax imposed under the Internal
Revenue Code. Each such Foreign Lender shall, to the extent it may lawfully do
so, (x) deliver further copies of such forms or other appropriate certifications
on or before the date that any such forms expire or become obsolete and after
the occurrence of any event requiring a change in the most recent form delivered
to the Borrower or the Agent and (y) obtain such extensions of the time for
filing, and renew such forms and certifications thereof, as may be reasonably
requested by the Borrower or the Agent. The Borrower shall not be required to
pay any amount pursuant to the last sentence of subsection (a) above to any
Foreign Lender or the Agent, if it is organized under the laws of a jurisdiction
outside of the United States of America, if such Foreign Lender or the Agent, as
applicable, fails to comply with the requirements of this subsection. If any
such Foreign Lender, to the extent it may lawfully do so, fails to deliver the
above forms or other documentation, then the Agent may withhold from any
payments to be made to such Foreign Lender under any of the Loan Documents such
amounts as are required by the Internal Revenue Code. If any Governmental
Authority asserts that the Agent did not properly withhold or backup withhold,
as the case may be, any tax or other amount from payments made to or for the
account of any Lender, such Lender shall indemnify the Agent therefor, including
all penalties and interest, any taxes imposed by any jurisdiction on the amounts
payable to the Agent under this Section, and costs and expenses (including all
reasonable fees and disbursements of any law firm or other external counsel and
the allocated cost of internal legal services and all disbursements of internal
counsel) of the Agent. The obligation of the Lenders under this Section shall
survive the termination of the Commitments, repayment of all Obligations and the
resignation or replacement of the Agent.


ARTICLE IV. COLLATERAL PROPERTIES


SECTION 4.1. ELIGIBILITY OF PROPERTIES.

(a)           As of the Agreement Date, the Lenders have approved for inclusion
in calculations of the Borrowing Base the Properties identified on Schedule 4.1.
having the Appraised Values and Implied Debt Service Coverage Values as set
forth on such Schedule.

45


--------------------------------------------------------------------------------




Upon satisfaction of the conditions set forth in Section 4.2., such Properties
shall become Collateral Properties.

(b)           If, after the Agreement Date, the Borrower desires that any
additional Property be included in calculations of the Borrowing Base, the
Borrower shall so notify the Agent in writing. No Property will be evaluated for
inclusion of calculations of the Borrowing Base unless it is an Eligible
Property, and unless and until the Borrower delivers to the Agent each of the
following, in form and substance satisfactory to the Agent:

(i)            a description of such Property, such description to include the
age, location and size of such Property;

(ii)           an operating statement with respect to such Property for each of
the three prior fiscal years and for the current fiscal year through the fiscal
quarter most recently ending and for the current fiscal quarter, certified by a
representative of the Borrower to the best of such representative’s knowledge as
being true and correct in all material respects; provided, that with respect to
any period such Property was not owned by a Loan Party, such information shall
only be required to be delivered to the extent reasonably available to the
Borrower;

(iii)          a pro forma operating statement or an operating budget for such
Property with respect to the current and immediately following fiscal years;

(iv)          a budget for capital expenditures for the immediately following
12-month period showing funding sources acceptable to the Agent;

(v)           a “Phase I” (and a “Phase II” where warranted) environmental
assessment of such Property not more than 12 months old prepared by an
environmental engineering firm acceptable to the Agent and upon which the Agent
and the Lenders are expressly permitted to rely, and any additional
environmental studies or assessments available to the Borrower performed with
respect to such Property;

(vi)          such other information the Agent may reasonably request in order
to evaluate such Property.

(c)           If, after receipt and review of the foregoing, the Agent is
prepared to proceed with acceptance of such Property as a Collateral Property,
the Agent will so notify the Borrower and each Lender within 10 Business Days
after receipt of all of the above items, and the Agent will obtain an Appraisal
of such Property in order to determine the Appraised Value thereof. After
obtaining such Appraisal, the Agent will promptly submit the foregoing documents
and information, including the Appraisal and the Appraised Value, to the
Lenders, for approval by the Requisite Lenders. Each Lender shall notify the
Agent whether it approves of the designation of such Property as a Collateral
Property within 15 Business Days of receipt of all such documents and
information. If a Lender shall fail to so notify the Agent, then such Lender
shall be deemed to have approved of such Property. Upon approval of such
Property by the

46


--------------------------------------------------------------------------------




Requisite Lenders, and upon execution and delivery of all of the documents
required to be provided under Section 4.2., such Property shall become a
Collateral Property.

(d)           In the case of any Property located in a jurisdiction imposing a
mortgage recording tax, the Agent and the Lenders agree to take such actions as
the Borrower may reasonably request to achieve any mortgage recording tax
savings, including taking an assignment of an existing mortgage, in each case
consistent with local practice and Applicable Law.


SECTION 4.2. CONDITIONS PRECEDENT TO A PROPERTY BECOMING A COLLATERAL PROPERTY.

No Property shall become a Collateral Property until the Borrower shall have
caused to be delivered to the Agent and the Lenders all documents and
instruments required to be delivered under Section 4.1., the Agent and the
Requisite Lenders shall have approved of, or shall have been deemed to have
approved of, such Property as provided in such Section, and the Borrower shall
have caused to be executed and delivered to the Agent the following instruments,
documents and agreements in respect of such Property, each to be in form and
substance satisfactory to the Agent (subject, in the case of the NY Properties,
to the provisions of Annex 1):

(a)           if such Property is owned by, or leased to, a Subsidiary that is
not already a Guarantor, an Accession Agreement executed by such Subsidiary and
all of the items that would have been required to be delivered to the Agent
under Section 6.1.(a)(iv) through (viii) and (xv) had such Subsidiary been a
Loan Party on the Effective Date;

(b)           a Security Deed executed by each Subsidiary owning (or leasing)
such Property, the form of such Security Deed to be modified as appropriate
(i) to conform to the Applicable Laws of the jurisdiction in which such Property
is located and (ii) to implement the provisions of Section 4.1.(d);

(c)           an Assignment of Leases and Rents executed by each such
Subsidiary, the form of such Assignment of Leases and Rents to be modified as
appropriate (i) to conform to the Applicable Laws of the jurisdiction in which
such Property is located and (ii) to implement the provisions of
Section 4.1.(d);

(d)           an Environmental Indemnity Agreement executed by each such
Subsidiary and the Borrower;

(e)           copies of all Property Management Agreements, franchise or license
agreements and all other material contracts, if any, which relate to the use,
occupancy, operation, management, maintenance, enjoyment or ownership of such
Property;

(f)            a Property Management Contract Assignment executed by each such
Subsidiary and the applicable property manager;

(g)           copies of all material occupancy and operating permits and
licenses relating to the use, occupancy, operation, maintenance, enjoyment or
ownership of such Property;

47


--------------------------------------------------------------------------------




(h)           if requested by the Agent, collateral assignments of the other
material contracts, operating permits and licenses, franchise or license
agreements and any other rights or benefits of such Property, relating to the
use, occupancy, operation, maintenance, enjoyment or ownership of such Property,
such assignment to be evidenced by an Assignment of Contracts, Documents and
Rights executed by each such Subsidiary and each other Person party thereto,
except to the extent the collateral assignment of any such contract, operating
permit or license, franchise, license agreement, or other right or benefit would
cause a default under any contract relating thereto or allow the other party to
terminate or otherwise exercise a right detrimental to the applicable assignor
under such contract;

(i)            the Pledge Agreement, or if the Pledge Agreement is already in
effect, a supplement to the Pledge Agreement, executed by each Person owing any
outstanding Equity Interest of each Subsidiary owning (or leasing) such
Property, subjecting all such Equity Interests to the Lien of the Pledge
Agreement;

(j)            all certificates, if any, representing any such Equity Interests,
together with an undated stock power for each such certificate executed in blank
by a duly authorized officer or agent of the Loan Party with rights in any such
Equity Interests, together with an Acknowledgment and Consent, substantially in
the form of Schedule 2 to the Pledge Agreement, duly executed by the issuer of
such Equity Interest;

(k)           the Security Agreement, or if the Security Agreement is already in
effect, a supplement to the Security Agreement, executed by the Borrower and/or
any Subsidiary having rights in any reserve, operating account or deposit
account, or any trademark, copyright or other Intellectual Property, in each
case, in any way relating to such Property, subjecting all such property to the
Lien of the Security Agreement;

(l)            each document (including, without limitation, any UCC financing
statement) required by the Pledge Agreement, the Security Agreement or under
Applicable Law or reasonably deemed necessary or appropriate by the Agent to be
entered into, filed, registered or recorded in order to create in favor of the
Agent, for the benefit of the Lenders, a perfected first-priority Lien in
(i) such Equity Interests and all other related Collateral (as defined in the
Pledge Agreement) and (ii) such reserves, operating accounts, deposit accounts,
trademarks, copyrights, other Intellectual Property and all other related
Collateral (as defined in the Security Agreement), shall have been entered into,
filed, registered or recorded or shall have been delivered to the Agent and be
in proper form for filing, registration or recordation, as appropriate;

(m)          an ALTA 1992 Form mortgagee’s Policy of Title Insurance (with
deletion of the creditor’s rights exclusion and deletion of the mandatory
arbitration provision) or other form acceptable to the Agent in favor of the
Agent for the benefit of the Lenders with respect to such Property, including
endorsements with respect to such items of coverage as the Agent may reasonably
request (and which endorsements are available in the applicable state), in a
coverage amount equal to no less than 100% of the Appraised Value of such
Property (subject to increase without material additional cost through the use
of “tie-in” endorsements or other provisions), issued by a title insurance
company acceptable to the Agent and with coinsurance or reinsurance

48


--------------------------------------------------------------------------------




(with direct access agreements) with title insurance companies acceptable to the
Agent, showing the fee simple title (or a leasehold estate if leased under a
Ground Lease) to the land and improvements described in the applicable Security
Deed as vested in a Subsidiary, and insuring that the Lien granted by such
Security Deed is a valid first priority Lien against such Property, subject only
to such restrictions, encumbrances, easements and reservations as are acceptable
to the Agent and nonconsensual Liens permitted by Section 10.2.;

(n)           copies of all documents of record reflected in Schedule B of such
Policy of Title Insurance;

(o)           if such Property is located in a Tie-In Jurisdiction, endorsements
to all other existing title insurance policies issued to the Agent with respect
to all other Properties located in Tie-In Jurisdictions reflecting an increase
in the aggregate insured amount under the “tie-in” endorsements to an amount
equal to the aggregate amount of the Appraised Values of all such Properties
(including the Property to be included as a Collateral Property) but in no event
in an amount in excess of the aggregate amount of the Commitments;

(p)           a current or currently certified survey of such Property certified
to the Agent and the Lenders by a surveyor licensed in the jurisdiction where
such Property is located to have been prepared in accordance with the then
effective Minimum Standard Detail Requirements for ALTA/ACSM Land Title Surveys;

(q)           if not adequately covered by the survey certification, a
certificate from a licensed engineer or other professional satisfactory to the
Agent that such Property is not located in a Special Flood Hazard Area as
defined by the Federal Insurance Administration, or, if it is, evidence of flood
insurance;

(r)            evidence that such Property complies with applicable zoning and
land use laws or that such Property is the subject of a legal non-conforming
use;

(s)           final certificates of occupancy relating to such Property, if
available;

(t)            an inspection report prepared by an architect or engineer
acceptable to the Agent and addressed to the Agent for the benefit of the
Lenders with respect to such Property;

(u)           if reasonably requested by the Agent, copies of all engineering,
mechanical, structural and maintenance studies performed with respect to such
Property not more than twelve months old;

(v)           evidence that the insurance that will be required under the
applicable Loan Document for such Property if accepted as a Collateral Property
will be in effect; and

(w)          UCC, tax, judgment and lien search reports with respect to all
applicable Loan Parties and such Property in all necessary or appropriate
jurisdictions and under all legal and appropriate trade names indicating that
there are no Liens of record on such Property or any of the Collateral relating
thereto other than Liens expressly permitted under the Loan Documents to

49


--------------------------------------------------------------------------------




exist on such Property or any of the Collateral relating thereto or Liens to be
terminated prior to such Property’s acceptance as a Collateral Property;

(x)            copies of all leases of such Property and lease abstracts in form
and substance acceptable to Agent relating to such leases covering any
restaurant, bar, heath club or other amenity serving such Property;

(y)           estoppel certificates from each tenant under any such lease, and
if requested by the Agent, subordination, non-disturbance and attornment
agreements from each tenant under any lease for restaurant or bar space;

(z)            an opinion of counsel admitted to practice law in the
jurisdiction in which such Property is located and reasonably acceptable to the
Agent, addressed to the Agent and each Lender covering the enforceability of the
Security Deed and the other related Security Documents that are to encumber such
Property and such other legal matters relating to the transactions contemplated
hereby as the Agent may reasonably request;

(aa)         an opinion of counsel qualified to render legal opinions regarding
the law of the jurisdiction of formation of each Subsidiary owning (or leasing)
such Property acceptable to the Agent, addressed to the Agent and each Lender
covering such legal matters relating to the formation and existence and power of
each Loan Party executing documents in connection with the addition of such
Property as a Collateral Property, and the due authorization, execution and
delivery of the applicable Security Documents and other documents for
consummating the transactions contemplated hereby as the Agent may reasonably
request;

(bb)         a Borrowing Base Certificate calculated after giving effect to the
inclusion of such Property as a Collateral Property; and

(cc)         such other due diligence materials, instruments, documents,
agreements, financing statements, certificates, opinions and other Security
Documents as the Agent may reasonably request.


SECTION 4.3. RELEASE OF COLLATERAL PROPERTIES.

From time to time the Borrower may request, upon not less than 10 Business Days
prior written notice to the Agent, that a Collateral Property be released from
the Liens created by the Security Documents applicable thereto, which release
(the “Release”) shall be effected by the Agent if all of the following
conditions are satisfied as of the date of such Release:

(a)           no Default or Event of Default exists or would exist immediately
after giving effect to such Release;

(b)           the representations and warranties made or deemed made by the
Borrower and each other Loan Party in the Loan Documents to which any of them is
a party, are true and correct in all material respects immediately prior to and
after giving effect to such Release with the same force and effect as if made on
and as of such date except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such

50


--------------------------------------------------------------------------------




representations and warranties shall have been true and correct in all material
respects on and as of such earlier date) and except for changes in factual
circumstances not prohibited under the Loan Documents;

(c)           the Borrower shall have delivered to the Agent all documents and
instruments reasonably requested by the Agent in connection with such Release
including, without limitation, the following:

(i)            a quitclaim deed, assignment, termination statement or other
instrument to be used to effect such Release; and

(ii)           an appropriate endorsement to the mortgagee title insurance
policy in effect with respect to the affected Collateral Property, if
applicable, and appropriate corrective endorsements with respect to any other
mortgagee policies of title insurance on Collateral Properties which have tie-in
clauses which are affected by the Release; and

(d)           the Borrower shall have delivered a Compliance Certificate showing
compliance, on a Pro Forma Basis after giving effect to such Release as of the
last day of the most-recently ended fiscal quarter of the Borrower, with the
covenants set forth in Section 10.11.;

(e)           the Borrower shall have delivered to the Agent a Borrowing Base
Certificate reflecting the Borrowing Base after giving effect to such Release
and indicating that the outstanding principal balance of the Loans, together
with the aggregate principal amount of all Letter of Credit Liabilities, will
not exceed the Borrowing Base after giving effect to such Release and any
prepayment to be made and/or the acceptance of any Property pursuant to
Section 4.1. which is to be given concurrently with such Release as an
additional or replacement Collateral Property; and

(f)            after giving effect to such Release 70% of the aggregate
Appraised Values (or in the case of the Florida Property, the lesser of (i) 70%
of the Appraised Value of the Florida Property or (ii) the Florida Sublimit) of
the remaining Collateral Properties equals or exceeds $100,000,000.

In connection with a Release, the Borrower shall deliver to the Agent a
certificate of a Financial Officer regarding the matters referred to in the
immediately preceding clauses (a), (b) and (f).


SECTION 4.4. FREQUENCY OF CALCULATIONS OF BORROWING BASE.

Initially, the Borrowing Base shall be the amount set forth as such in the
Borrowing Base Certificate delivered under Section 6.1. Thereafter, the
Borrowing Base shall be the amount set forth as such in the Borrowing Base
Certificate delivered from time to time under Section 4.2.(bb), 4.3.(e) or
9.3.(b). Any increase in the Borrowing Base Value of a Collateral Property shall
become effective as of the next determination of the Borrowing Base as provided
in this Section, provided that (a) the applicable Borrowing Base Certificate
substantiates such increase and (b) if the increase in the Borrowing Base Value
is attributable in whole or in part to an increase in the Appraised Value of a
Collateral Property, the Borrower delivers to the Agent prior to the
effectiveness of such increase the following: (i) with respect to any such
Collateral

51


--------------------------------------------------------------------------------




Property not located in a Tie-In Jurisdiction, an endorsement to the title
insurance policy in favor of the Agent with respect to such Property increasing
the coverage amount thereof as related to such Property to not less than 100% of
the Appraised Value of such Property and (ii) with respect to any such
Collateral Property located in a Tie-In Jurisdiction, an endorsement to the
title insurance policy in favor of the Agent with respect to such Property
increasing the coverage amount thereof as related to such Property to not less
than the Appraised Value of such Property, as well as endorsements to all other
existing title insurance policies issued to the Agent with respect to all other
Properties located in Tie-In Jurisdictions reflecting an increase in the
aggregate insured amount under the “tie-in” endorsements to an amount equal to
the aggregate amount of the Appraised Values of all such Properties but in no
event in an amount in excess of the aggregate amount of the Commitments.


SECTION 4.5. FREQUENCY OF APPRAISALS.

The Appraised Value of a Collateral Property shall be determined or
redetermined, as applicable, under each of the following circumstances:

(a)           In connection with the acceptance of a Property as a Collateral
Property the Agent shall determine the Appraised Value thereof as provided in
Section 4.1.;

(b)           From time to time upon at least 5 Business Days written notice to
the Borrower and at the Borrower’s expense, the Agent may (and shall at the
direction of the Requisite Lenders) redetermine the Appraised Value of a
Collateral Property (based on a new Appraisal obtained by the Agent) if a new
Appraisal of such Collateral Property has been obtained pursuant to the terms of
Section 4.6.;

(c)           Following any “Casualty Event” under and as defined in any
Security Deed or any “Condemnation Event” under and as defined in any Security
Deed; and

(d)           Upon the Borrower’s written request for a redetermination of the
Appraised Value of a Property, the Agent shall redetermine the Appraised Value
of such Property (based on a new Appraisal of such Property obtained by the
Agent), all at the Borrower’s expense; provided, that the Borrower may request a
new Appraisal of a Property pursuant to this subsection only 2 times.


SECTION 4.6. ADDITIONAL APPRAISALS REQUIRED UNDER APPLICABLE LAW.

If under FIRREA or any other Applicable Law, a Lender is required to obtain an
Appraisal of any Collateral Property in addition to any other Appraisal
previously obtained with respect to such Property pursuant to this Agreement,
the Agent shall have the right to cause such an Appraisal to be prepared at the
Borrower’s cost and expense. The Borrowing Base shall be redetermined as a
result of delivery of any such new Appraisal if Applicable Law requires such
redetermination, in which case the Borrowing Base shall be redetermined in the
manner required under such Applicable Law.

52


--------------------------------------------------------------------------------





SECTION 4.7. INCREASE OF FLORIDA SUBLIMIT.

The Borrower may request, upon at least 3 Business Days prior written notice to
the Agent, that the Florida Sublimit be increased to an amount not in excess of
the Appraised Value of the Florida Property, which increase shall be subject to
satisfaction of the following conditions:

(a)           no Default or Event of Default exists or would exist immediately
after giving effect to such increase;

(b)           the representations and warranties made or deemed made by the
Borrower and each other Loan Party in the Loan Documents to which any of them is
a party, are true and correct in all material respects immediately prior to and
after giving effect to such increase with the same force and effect as if made
on and as of such date except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date) and except for changes in factual
circumstances not prohibited under the Loan Documents;

(c)           delivery to the Agent of the following, each in form and substance
satisfactory to the Agent:

(i)            Revolving Notes executed by the Florida Borrower payable to each
Lender in the principal amount of such Lender’s Commitment Percentage of the
increased Florida Sublimit;

(ii)           an amendment to the Security Deed encumbering the Florida
Property increasing the maximum principal amount of Obligations secured thereby
to the increased Florida Sublimit;

(iii)          evidence that all documentary stamp taxes, intangibles taxes and
other taxes due an payable in respect of the filing of such amendment have been
paid;

(iv)          an endorsement to the title insurance policy in favor of Agent
with respect to the Florida Property increasing the amount thereof as related to
the Florida Property to not less than the amount of the increased Florida
Sublimit;

(v)           a reaffirmation of the Guaranty executed by each of the
Guarantors;

(vi)          a certificate of incumbency signed by the Secretary or Assistant
Secretary (or other individual performing similar functions) of the Florida
Borrower with respect to each of the officers of the Florida Borrower authorized
to execute and deliver the Loan Documents being executed in connection with such
increase;

(vii)         copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of the Florida Borrower of all member
or other necessary

53


--------------------------------------------------------------------------------




action taken by the Florida Borrower to authorize the execution, delivery and
performance of such Loan Documents;

(viii)        a certificate from a Responsible Officer of the Borrower
certifying the matters referred to in the immediately preceding subsections (a)
and (b);

(ix)           an opinion or opinions of counsel to the Florida Borrower,
addressed to the Agent and the Lenders, addressing such matters as the Agent may
reasonably request in connection with such increase, including without
limitation, authority of the Florida Borrower, enforceability of the amended
Security Deed, and all documentary stamp taxes, intangibles taxes and other
taxes payable in respect of the filing of such amendment having been paid; and

(x)            such other documents, agreements and instruments as the Agent on
behalf of the Lenders may reasonably request in connection with such increase;
and

(d)           any such increase, if not to an amount equal to the Appraised
Value of the Florida Property, shall be in the amount of $10,000,000 or more.


ARTICLE V. YIELD PROTECTION, ETC.


SECTION 5.1. ADDITIONAL COSTS; CAPITAL ADEQUACY.

(a)           Additional Costs. The Borrower shall promptly pay to the Agent for
the account of each affected Lender from time to time such amounts as such
Lender may determine to be necessary to compensate such Lender for any costs
incurred by such Lender that it determines are attributable to its making or
maintaining of any LIBOR Loans or its obligation to make any LIBOR Loans
hereunder, any reduction in any amount receivable by such Lender under this
Agreement or any of the other Loan Documents in respect of any of such Loans or
such obligation or the maintenance by such Lender of capital in respect of its
Loans or its Commitment (such increases in costs and reductions in amounts
receivable being herein called “Additional Costs”), to the extent resulting from
any Regulatory Change that:  (i) changes the basis of taxation of any amounts
payable to such Lender under this Agreement or any of the other Loan Documents
in respect of any of such Loans or its Commitment (other than taxes, fees,
duties, levies, imposts, charges, deductions, withholdings or other charges
which are excluded from the definition of Taxes pursuant to the first sentence
of Section 3.12.(a)); or (ii) imposes or modifies any reserve, special deposit
or similar requirements (other than Regulation D of the Board of Governors of
the Federal Reserve System or other reserve requirement to the extent utilized
in the determination of Adjusted LIBOR for such Loan) relating to any extensions
of credit or other assets of, or any deposits with or other liabilities of, such
Lender, or any commitment of such Lender (including, without limitation, the
Commitment of such Lender hereunder); or (iii) has or would have the effect of
reducing the rate of return on capital of such Lender to a level below that
which such Lender could have achieved but for such Regulatory Change (taking
into consideration such Lender’s policies with respect to capital adequacy).

(b)           Lender’s Suspension of LIBOR Loans. Without limiting the effect of
the provisions of the immediately preceding subsection (a), if, by reason of any
Regulatory Change,

54


--------------------------------------------------------------------------------




any Lender either (i) incurs Additional Costs based on or measured by the excess
above a specified level of the amount of a category of deposits or other
liabilities of such Lender that includes deposits by reference to which the
interest rate on LIBOR Loans is determined as provided in this Agreement or a
category of extensions of credit or other assets of such Lender that includes
LIBOR Loans or (ii) becomes subject to restrictions on the amount of such a
category of liabilities or assets that it may hold, then, if such Lender so
elects by notice to the Borrower (with a copy to the Agent), the obligation of
such Lender to make or Continue, or to Convert any other Type of Loans into,
LIBOR Loans hereunder shall be suspended until such Regulatory Change ceases to
be in effect (in which case the provisions of Section 5.5. shall apply).

(c)           Additional Costs in Respect of Letters of Credit. Without limiting
the obligations of the Borrower under the preceding subsections of this Section
(but without duplication), if as a result of any Regulatory Change or any
risk-based capital guideline or other requirement heretofore or hereafter issued
by any Governmental Authority there shall be imposed, modified or deemed
applicable any tax, reserve, special deposit, capital adequacy or similar
requirement against or with respect to or measured by reference to Letters of
Credit and the result shall be to increase the cost to the Agent of issuing (or
any Lender of purchasing participations in) or maintaining its obligation
hereunder to issue (or purchase participations in) any Letter of Credit or
reduce any amount receivable by the Agent or any Lender hereunder in respect of
any Letter of Credit, then, upon demand by the Agent or such Lender, the
Borrower shall pay promptly, and in any event within 3 Business Days of demand,
to the Agent for its account or the account of such Lender, as applicable, from
time to time as specified by the Agent or a Lender, such additional amounts as
shall be sufficient to compensate the Agent or such Lender for such increased
costs or reductions in amount.

(d)           Notification and Determination of Additional Costs. Each of the
Agent and each Lender agrees to notify the Borrower of any event occurring after
the Agreement Date entitling the Agent or such Lender to compensation under any
of the preceding subsections of this Section as promptly as practicable;
provided, however, the failure of the Agent or any Lender to give such notice
shall not release the Borrower from any of its obligations hereunder (and in the
case of a Lender, to the Agent). The Agent or such Lender agrees to furnish to
the Borrower (and in the case of a Lender, to the Agent) a certificate setting
forth in reasonable detail the basis and amount of each request by the Agent or
such Lender for compensation under this Section. Absent manifest error,
determinations by the Agent or any Lender of the effect of any Regulatory Change
shall be conclusive, provided that such determinations are made on a reasonable
basis and in good faith.


SECTION 5.2. SUSPENSION OF LIBOR LOANS.

Anything herein to the contrary notwithstanding, if, on or prior to the
determination of Adjusted LIBOR for any Interest Period:

(a)           the Agent reasonably determines (which determination shall be
conclusive) that by reason of circumstances affecting the relevant market,
adequate and reasonable means do not exist for ascertaining Adjusted LIBOR for
such Interest Period, or

55


--------------------------------------------------------------------------------




(b)           the Agent reasonably determines (which determination shall be
conclusive) that Adjusted LIBOR will not adequately and fairly reflect the cost
to the Lenders of making or maintaining LIBOR Loans for such Interest Period;

then the Agent shall give the Borrower and each Lender prompt notice thereof
and, so long as such condition remains in effect, the Lenders shall be under no
obligation to, and shall not, make additional LIBOR Loans, Continue LIBOR Loans
or Convert Loans into LIBOR Loans and the Borrower shall, on the last day of
each current Interest Period for each outstanding LIBOR Loan, either cause such
Loan to be repaid or cause such Loan to be Converted into a Base Rate Loan.


SECTION 5.3. ILLEGALITY.

Notwithstanding any other provision of this Agreement, if any Lender shall
reasonably determine (which determination shall be conclusive and binding) that
it has become unlawful for such Lender to honor its obligation to make or
maintain LIBOR Loans hereunder, then such Lender shall promptly notify the
Borrower thereof (with a copy to the Agent) and such Lender’s obligation to make
or Continue, or to Convert Loans of any other Type into, LIBOR Loans shall be
suspended until such time as such Lender may again make and maintain LIBOR Loans
(in which case the provisions of Section 5.5. shall be applicable).


SECTION 5.4. COMPENSATION.

The Borrower shall pay to the Agent for the account of each Lender, upon the
request of such Lender through the Agent, such amount or amounts as shall be
sufficient (in the reasonable opinion of such Lender) to compensate it for any
loss (but not lost profits), cost or expense that such Lender reasonably
determines is attributable to:

(a)           any payment or prepayment (whether mandatory or optional) of a
LIBOR Loan, or Conversion of a LIBOR Loan, made by such Lender for any reason
(including, without limitation, acceleration) on a date other than the last day
of the Interest Period for such Loan; or

(b)           any failure by the Borrower or the Florida Borrower for any reason
(including, without limitation, the failure of any of the applicable conditions
precedent specified in Article VI. to be satisfied) to borrow a LIBOR Loan from
such Lender on the requested date for such borrowing, or to Convert a Base Rate
Loan into a LIBOR Loan or Continue a LIBOR Loan on the requested date of such
Conversion or Continuation.

Upon the Borrower’s request, any Lender requesting compensation under this
Section shall provide the Borrower with a statement setting forth in reasonable
detail the basis for requesting such compensation and the method for determining
the amount thereof. Absent manifest error, determinations by any Lender in any
such statement shall be conclusive, provided that such determinations are made
on a reasonable basis and in good faith.

56


--------------------------------------------------------------------------------





SECTION 5.5. TREATMENT OF AFFECTED LOANS.

If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 5.1.(b) or 5.3., then such Lender’s LIBOR Loans shall be automatically
Converted into Base Rate Loans on the last day(s) of the then current Interest
Period(s) for LIBOR Loans (or, in the case of a Conversion required by
Section 5.1.(b) or 5.3., on such earlier date as such Lender may specify to the
Borrower with a copy to the Agent) and, unless and until such Lender gives
notice as provided below that the circumstances specified in Section 5.1. or
5.3. that gave rise to such Conversion no longer exist:

(a)           to the extent that such Lender’s LIBOR Loans have been so
Converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s LIBOR Loans shall be applied instead to its Base Rate
Loans; and

(b)           all Loans that would otherwise be made or Continued by such Lender
as LIBOR Loans shall be made or Continued instead as Base Rate Loans, and all
Base Rate Loans of such Lender that would otherwise be Converted into LIBOR
Loans shall remain as Base Rate Loans.

If such Lender gives notice to the Borrower (with a copy to the Agent) that the
circumstances specified in Section 5.1. or 5.3. that gave rise to the Conversion
of such Lender’s LIBOR Loans pursuant to this Section no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a
time when LIBOR Loans made by other Lenders are outstanding, then such Lender’s
Base Rate Loans shall be automatically Converted, on the first day(s) of the
next succeeding Interest Period(s) for such outstanding LIBOR Loans, to the
extent necessary so that, after giving effect thereto, all Loans held by the
Lenders holding LIBOR Loans and by such Lender are held pro rata (as to
principal amounts, Types and Interest Periods) in accordance with their
respective Commitments.


SECTION 5.6. CHANGE OF LENDING OFFICE.

Each Lender agrees that it will use reasonable efforts to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Section 3.12., 5.1. or 5.3. to reduce the liability
of the Borrower or avoid the results provided thereunder, so long as such
designation is not disadvantageous to such Lender as determined by such Lender
in its sole discretion, except that such Lender shall have no obligation to
designate a Lending Office located in the United States of America.


SECTION 5.7. ASSUMPTIONS CONCERNING FUNDING OF LIBOR LOANS.

Calculation of all amounts payable to a Lender under this Article V. shall be
made as though such Lender had actually funded  LIBOR Loans through the purchase
of deposits in the relevant market bearing interest at the rate applicable to
such LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having
a maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article V.

57


--------------------------------------------------------------------------------





ARTICLE VI. CONDITIONS PRECEDENT


SECTION 6.1. INITIAL CONDITIONS PRECEDENT.

The obligation of the Lenders to effect or permit the occurrence of the first
Credit Event hereunder, whether as the making of a Loan or the issuance of a
Letter of Credit, is subject to the following conditions precedent:

(a)           The Agent shall have received each of the following, in form and
substance satisfactory to the Agent:

(i)            counterparts of this Agreement executed by each of the parties
hereto;

(ii)           Revolving Notes executed by the Borrower and the Florida
Borrower, payable to each Lender and complying with the applicable provisions of
Section 2.10., and the Swingline Note executed by the Borrower;

(iii)          the Guaranty executed by Holdings, each Subsidiary that owns or
leases a Collateral Property as of the Effective Date and each Material
Subsidiary (other than any Exempt Subsidiary) as of the Effective Date;

(iv)          an opinion or opinions of counsel to the Loan Parties, addressed
to the Agent and the Lenders, addressing the matters set forth in Exhibit H;

(v)           the articles of incorporation, articles of organization,
certificate of limited partnership or other comparable organizational instrument
(if any) of each Loan Party certified as of a recent date by the Secretary of
State of the state of formation of such Loan Party;

(vi)          a certificate of good standing or certificate of similar meaning
with respect to each Loan Party issued as of a recent date by the Secretary of
State of the state of formation of each such Loan Party and certificates of
qualification to transact business or other comparable certificates issued by
each Secretary of State (and any state department of taxation, as applicable) of
each state in which such Loan Party is required to be so qualified and where the
failure to be so qualified could reasonably be expected to have a Material
Adverse Effect;

(vii)         a certificate of incumbency signed by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Loan Party
with respect to each of the officers of such Loan Party authorized to execute
and deliver the Loan Documents to which such Loan Party is a party, and in the
case of the Borrower, the officers of the Borrower then authorized to deliver
Notices of Borrowing, Notices of Swingline Borrowings, Notices of Continuation
and Notices of Conversion and to request the issuance of Letters of Credit;

58


--------------------------------------------------------------------------------


(viii)        copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Loan Party of (i) the by-laws
of such Loan Party, if a corporation, the operating agreement of such Loan
Party, if a limited liability company, the partnership agreement of such Loan
Party, if a limited or general partnership, or other comparable document in the
case of any other form of legal entity and (ii) all corporate, partnership,
member or other necessary action taken by such Loan Party to authorize the
execution, delivery and performance of the Loan Documents to which it is a
party;

(ix)           a certificate from a Responsible Officer of the Borrower to the
effect that (x) all representations and warranties of the Loan Parties contained
in the Loan Documents are true, correct and complete in all material respects
and (y) immediately after giving effect to the transactions contemplated by this
Agreement, no Default or Event of Default shall exist;

(x)            evidence of the payment of all Fees then due and payable under
Section 3.6., and any other Fees payable to the Agent, the Titled Agents and the
Lenders on or prior to the Effective Date;

(xi)           a Borrowing Base Certificate calculated as of the Effective Date;

(xii)          a Compliance Certificate calculated as of June 30, 2006 (giving
pro forma effect to the financing contemplated by this Agreement and the use of
the proceeds of the Loans to be funded on the Effective Date);

(xiii)         letters from the administrative agent under each Existing Credit
Agreement providing information regarding the payment in full of amounts
outstanding under such Existing Credit Agreement and providing for the
termination thereof and the release of all Liens securing any obligations owing
thereunder;

(xiv)        all of the items required to be delivered under Sections 4.1. and
4.2. with respect to each Property identified on Schedule 4.1.;

(xv)         such other documents, agreements and instruments as the Agent on
behalf of the Lenders may reasonably request; and

(b)           In the good faith judgment of the Agent and the Lenders:

(i)            There shall not have occurred or become known to the Agent or any
of the Lenders any event, condition, situation or status since the date of the
information contained in the financial and business projections, budgets, pro
forma data and forecasts concerning Holdings, the Borrower, the other Loan
Parties and the other Subsidiaries delivered to the Agent and the Lenders prior
to the Agreement Date that has had or could reasonably be expected to result in
a Material Adverse Effect;

(ii)           No litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened which could
reasonably be expected to

59


--------------------------------------------------------------------------------




(1) result in a Material Adverse Effect or (2) restrain or enjoin, impose
materially burdensome conditions on, or otherwise materially and adversely
affect the ability of any Loan Party to fulfill its obligations under the Loan
Documents to which it is a party;

(iii)          Holdings, the Borrower, the other Loan Parties and the other
Subsidiaries shall have received all approvals, consents and waivers, and shall
have made or given all necessary filings and notices, as shall be required to
consummate the transactions contemplated hereby without the occurrence of any
default under, conflict with or violation of (1) any Applicable Law or (2) any
agreement, document or instrument to which the Borrower or any other Loan Party
is a party or by which any of them or their respective properties is bound,
except for such approvals, consents, waivers, filings and notices the receipt,
making or giving of which would not reasonably be likely to (A) have a Material
Adverse Effect, or (B) restrain or enjoin, impose materially burdensome
conditions on, or otherwise materially and adversely affect the ability of any
Loan Party to fulfill its obligations under the Loan Documents to which it is a
party; and

(iv)          There shall not have occurred or exist any other material
disruption of financial or capital markets that could reasonably be expected to
materially and adversely affect the transactions contemplated by the Loan
Documents.

(c)           When all of the conditions contained in the immediately preceding
subsections (a) and (b) have been satisfied or waived in accordance with the
terms hereof, the Agent shall promptly notify the Borrower and the Lenders
thereof.


SECTION 6.2. CONDITIONS PRECEDENT TO ALL LOANS AND LETTERS OF CREDIT.

The obligations of the Lenders to make any Loans, of the Agent to issue Letters
of Credit, and of the Swingline Lender to make any Swingline Loan are all
subject to the further condition precedent that: (a) no Default or Event of
Default shall exist as of the date of the making of such Loan or date of
issuance of such Letter of Credit or would exist immediately after giving effect
thereto; and (b) the representations and warranties made or deemed made by each
Loan Party in the Loan Documents to which any of them is a party, shall be true
and correct in all material respects on and as of the date of the making of such
Loan or date of issuance of such Letter of Credit with the same force and effect
as if made on and as of such date except to the extent that such representations
and warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date) and except for changes in factual
circumstances not prohibited under the Loan Documents. Each Credit Event shall
constitute a certification by the Borrower to the effect set forth in the
preceding sentence (both as of the date of the giving of notice relating to such
Credit Event and, unless the Borrower otherwise notifies the Agent prior to the
date of such Credit Event, as of the date of the occurrence of such Credit
Event). In addition, if such Credit Event is the making of a Loan or the
issuance of a Letter of Credit, the Borrower shall be deemed to have represented
to the Agent and the Lenders at the time such Loan is made or Letter of Credit
issued that all conditions to the occurrence of such Credit Event contained in
this Article VI. have been satisfied.

60


--------------------------------------------------------------------------------





ARTICLE VII. REPRESENTATIONS AND WARRANTIES


SECTION 7.1. REPRESENTATIONS AND WARRANTIES.

In order to induce the Agent and each Lender to enter into this Agreement and to
make Loans and issue Letters of Credit, the Borrower represents and warrants to
the Agent and each Lender as follows:

(a)           Organization; Power; Qualification. Each of Holdings, the
Borrower, each other Loan Party and each other Subsidiary is a corporation,
partnership or other legal entity, duly organized or formed, validly existing
and in good standing under the laws of the jurisdiction of its incorporation or
formation, has the power and authority to own or lease its respective properties
and to carry on its respective business as now being and hereafter proposed to
be conducted and is duly qualified and is in good standing as a foreign
corporation, partnership or other legal entity, and authorized to do business,
in each jurisdiction in which the character of its properties or the nature of
its business requires such qualification or authorization and where the failure
to be so qualified or authorized could reasonably be expected to have, in each
instance, a Material Adverse Effect.

(b)           Ownership Structure. As of the Agreement Date, Part I of
Schedule 7.1.(b) is a complete and correct list of all Subsidiaries of Holdings
setting forth for each such Subsidiary, (i) the jurisdiction of organization of
such Subsidiary, (ii) each Person holding any Equity Interests in such
Subsidiary, (iii) the nature of the Equity Interests held by each such Person,
(iv) the percentage of ownership of such Subsidiary represented by such Equity
Interests and (v) whether such Subsidiary is a Material Subsidiary, an Exempt
Subsidiary and/or a Foreign Subsidiary. Except as disclosed in such Schedule, as
of the Agreement Date (i) each of Holdings, the Borrower, the other Loan Parties
and the other Subsidiaries owns, free and clear of all Liens (other than
nonconsensual Liens permitted under Section 10.2.), and has the unencumbered
right to vote, all outstanding Equity Interests in each Person shown to be held
by it on such Schedule, (ii) all of the issued and outstanding capital stock of
each such Person organized as a corporation is validly issued, fully paid and
nonassessable and (iii) there are no outstanding subscriptions, options,
warrants, commitments, preemptive rights or agreements of any kind (including,
without limitation, any stockholders’ or voting trust agreements) for the
issuance, sale, registration or voting of, or outstanding securities convertible
into, any additional shares of capital stock of any class, or partnership or
other ownership interests of any type in, any such Person. As of the Agreement
Date Part II of Schedule 7.1.(b) correctly sets forth all Unconsolidated
Affiliates of the Borrower, including the correct legal name of such Person, the
type of legal entity which each such Person is, and all Equity Interests in such
Person held directly or indirectly by Holdings.

(c)           Authorization of Agreement, Etc. The Borrowers have the right and
power, and have taken all necessary action to authorize them, to borrow and
obtain other extensions of credit hereunder. Each Loan Party has the right and
power, and has taken all necessary action to authorize it, to execute, deliver
and perform each of the Loan Documents to which it is a party in accordance with
their respective terms and to consummate the transactions contemplated hereby
and thereby. The Loan Documents to which any Loan Party is a party have been
duly executed and delivered by the duly authorized officers of such Loan Party
and each is a legal, valid and

61


--------------------------------------------------------------------------------




binding obligation of such Loan Party enforceable against such Loan Party in
accordance with its respective terms except as the same may be limited by
bankruptcy, insolvency, and other similar laws affecting the rights of creditors
generally and the availability of equitable remedies for the enforcement of
certain obligations (other than the payment of principal) contained herein or
therein and as may be limited by equitable principles generally.

(d)           Compliance of Loan Documents with Laws, Etc. The execution,
delivery and performance of this Agreement and the other Loan Documents to which
any Loan Party is a party in accordance with their respective terms and the
borrowings and other extensions of credit hereunder do not and will not, by the
passage of time, the giving of notice, or both:  (i) except as set forth in
Schedule 7.1.(d), require any Governmental Approval or violate any Applicable
Law (including all Environmental Laws) relating to any Loan Party; (ii) violate,
result in a breach of or constitute a default under the organizational documents
of any Loan Party, or any indenture, agreement or other instrument to which any
Loan Party is a party or by which it or any of its respective properties may be
bound; or (iii) result in or require the creation or imposition of any Lien upon
or with respect to any property now owned or hereafter acquired by any Loan
Party other than Liens created pursuant to the Security Documents.

(e)           Compliance with Law; Governmental Approvals. Each of Holdings, the
Borrower, each other Loan Party and each other Subsidiary is in compliance with
each Governmental Approval applicable to it and in compliance with all other
Applicable Laws (including without limitation, Environmental Laws) relating to
such Person except for noncompliances which, and Governmental Approvals the
failure to possess which, could not, individually or in the aggregate,
reasonably be expected to cause a Default or Event of Default or have a Material
Adverse Effect.

(f)            Title to Properties; Liens. As of the Agreement Date,
Schedule 7.1.(f) is a complete and correct listing of all of the real property
owned or leased by Holdings, the Borrower, each other Loan Party and each other
Subsidiary. Each such Person has good, marketable and legal title to, or a valid
leasehold interest in, its respective assets. As of the Agreement Date, except
as set forth on such Schedule, there are no Liens against any assets of
Holdings, the Borrower, any other Loan Party or any other Subsidiary except for
Liens permitted under Section 10.2.

(g)           Existing Indebtedness. Schedule 7.1.(g) is, as of the Agreement
Date, a complete and correct listing of all Indebtedness of Holdings, the
Borrower and its Subsidiaries, including without limitation, Indebtedness in
respect of Guarantees.

(h)           Material Contracts. Schedule 7.1.(h) is, as of the Agreement Date,
a true, correct and complete listing of all Material Contracts. No event or
condition exists which with the giving of notice, the lapse of time, or both,
would permit any party to any such Material Contract to terminate such Material
Contract.

(i)            Litigation. Except as set forth on Schedule 7.1.(i), there are no
actions, suits, investigations or proceedings pending (nor, to the knowledge of
Holdings or the Borrower, are there any actions, suits or proceedings
threatened) against or in any other way relating adversely

62


--------------------------------------------------------------------------------




to or affecting Holdings, the Borrower, any other Loan Party, any other
Subsidiary or any of their respective property in any court or before any
arbitrator of any kind or before or by any other Governmental Authority which
could reasonably be expected to have a Material Adverse Effect. There are no
strikes, slow downs, work stoppages or walkouts or other labor disputes in
progress or, to the Borrower’s knowledge, threatened relating to Holdings, the
Borrower, any other Loan Party or any other Subsidiary which could reasonably be
expected to have a Material Adverse Effect.

(j)            Taxes. All federal, state and other tax returns of Holdings, the
Borrower, the other Loan Parties and the other Subsidiaries required by
Applicable Law to be filed have been duly filed, and all federal, state and
other taxes, assessments and other governmental charges or levies upon Holdings,
the Borrower, each other Loan Party, each other Subsidiary and their respective
properties, income, profits and assets which are due and payable have been paid,
except any such nonpayment which is at the time permitted under Section 8.5. As
of the Agreement Date, none of the United States income tax returns of Holdings,
the Borrower, any other Loan Party or any other Subsidiary is under audit. All
charges, accruals and reserves on the books of Holdings, the Borrower, each
other Loan Party and each other Subsidiary in respect of any taxes or other
governmental charges are in accordance with GAAP.

(k)           Financial Statements. The Borrower has furnished to each Lender
copies of (i) the audited consolidated balance sheet of Holdings and its
consolidated Subsidiaries for the fiscal year ending December 31, 2005, and the
related audited consolidated statements of operations and comprehensive loss,
cash flows and net assets (deficit) for the fiscal year ending on such dates,
with the opinion thereon of BDO Seidman, LLP, and (ii) the unaudited
consolidated balance sheet of Holdings and its consolidated Subsidiaries for the
fiscal quarter ending June 30, 2006, and the related unaudited consolidated
statements of operations and comprehensive loss, cash flows and net assets
(deficit) for the period of two fiscal quarters ending on such date. Such
financial statements (including in each case related schedules and notes)
present fairly, in all material respects and in accordance with GAAP
consistently applied throughout the periods involved, the consolidated financial
position of Holdings and its consolidated Subsidiaries as at their respective
dates and the results of operations and the cash flow for such periods (subject,
as to interim statements, to changes resulting from normal year-end audit
adjustments). Neither Holdings nor any of its Subsidiaries has on the Agreement
Date any material contingent liabilities, liabilities, liabilities for taxes,
unusual or long-term commitments or unrealized or forward anticipated losses
from any unfavorable commitments that would be required to be set forth in its
financial statements or in the notes thereto, except as referred to or reflected
or provided for in said financial statements.

(l)            No Material Adverse Change. Since December 31, 2005, there has
been no material adverse change in the business, assets, liabilities, financial
condition or results of operations of Holdings and its Subsidiaries taken as a
whole. Each of Holdings, the Borrower, the other Loan Parties and the other
Subsidiaries is Solvent.

(m)          ERISA. Each member of the ERISA Group is in compliance with its
obligations under the minimum funding standards of ERISA and the Internal
Revenue Code with respect to each Plan and is in compliance with the presently
applicable provisions of ERISA and the

63


--------------------------------------------------------------------------------




Internal Revenue Code with respect to each Plan, except in each case for
noncompliances which could not reasonably be expected to have a Material Adverse
Effect. As of the Agreement Date, no member of the ERISA Group has (i) sought a
waiver of the minimum funding standard under Section 412 of the Internal Revenue
Code in respect of any Plan, (ii) failed to make any contribution or payment to
any Plan or Multiemployer Plan or in respect of any Benefit Arrangement, or made
any amendment to any Plan or Benefit Arrangement, which has resulted or could
result in the imposition of a Lien or the posting of a bond or other security
under ERISA or the Internal Revenue Code or (iii) incurred any liability under
Title IV of ERISA other than a liability to the PBGC for premiums under Section
4007 of ERISA.

(n)           Not Plan Assets; No Prohibited Transaction. None of the assets of
Holdings, the Borrower, any other Loan Party or any other Subsidiary constitutes
“plan assets” within the meaning of ERISA, the Internal Revenue Code and the
respective regulations promulgated thereunder. The execution, delivery and
performance of this Agreement and the other Loan Documents, and the borrowing
and repayment of amounts hereunder, do not and will not constitute “prohibited
transactions” under ERISA or the Internal Revenue Code.

(o)           Absence of Defaults. None of the Holdings, the Borrower, any other
Loan Party or any other Subsidiary is in default under its articles of
incorporation, bylaws, partnership agreement or other similar organizational
documents, and no event has occurred, which has not been remedied, cured or
waived, which, in any such case:  (i) constitutes a Default or an Event of
Default; or (ii) constitutes, or which with the passage of time, the giving of
notice, or both, would constitute, a default or event of default by any such
person under any agreement (other than this Agreement) or judgment, decree or
order to which any such Person is a party or by which any such Person or any of
its respective properties may be bound where such default or event of default
could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

(p)           Environmental Laws. Each of Holdings, the Borrower, the other Loan
Parties and the other Subsidiaries has obtained all Governmental Approvals which
are required under Environmental Laws and is in compliance with all terms and
conditions of such Governmental Approvals which the failure to obtain or to
comply with could reasonably be expected to have a Material Adverse Effect.
Except for any of the following matters that could not be reasonably expected to
have a Material Adverse Effect, (i) neither Holdings nor the Borrower is aware
of, and has received notice of, any past, present, or future events, conditions,
circumstances, activities, practices, incidents, actions, or plans which, with
respect to Holdings, the Borrower, any other Loan Party or any other Subsidiary,
may interfere with or prevent compliance or continued compliance with
Environmental Laws, or may give rise to any common-law or legal liability, or
otherwise form the basis of any claim, action, demand, suit, proceeding,
hearing, study, or investigation, based on or related to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport, or
handling or the emission, discharge, release or threatened release into the
environment, of any Hazardous Material, and (ii) there is no civil, criminal, or
administrative action, suit, demand, claim, hearing, notice, or demand letter,
notice of violation, investigation, or proceeding pending or, to the knowledge
of Holdings or the Borrower after due inquiry, threatened, against Holdings, the
Borrower, any other Loan Party or any other Subsidiary relating to Environmental
Laws.

64


--------------------------------------------------------------------------------




(q)           Investment Company; Etc. None of Holdings, the Borrower, any other
Loan Party or any other Subsidiary is (i) an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended, or (ii) subject to any other Applicable Law
which purports to regulate or restrict its ability to borrow money or to
consummate the transactions contemplated by this Agreement or to perform its
obligations under any Loan Document to which it is a party.

(r)            Margin Stock. None of Holdings, the Borrower, any other Loan
Party or any other Subsidiary is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose, whether
immediate, incidental or ultimate, of buying or carrying “margin stock” within
the meaning of Regulation U of the Board of Governors of the Federal Reserve
System.

(s)           Affiliate Transactions. Except as permitted by Section 10.8., None
of Holdings, the Borrower, any other Loan Party or any other Subsidiary is a
party to any transaction with an Affiliate.

(t)            Intellectual Property. Each of Holdings, the Borrower, each other
Loan Party and each other Subsidiary owns or has the right to use, under valid
license agreements or otherwise, all material patents, licenses, franchises,
trademarks, trademark rights, service marks, service mark rights, trade names,
trade name rights, trade secrets and copyrights (collectively, “Intellectual
Property”) necessary to the conduct of its businesses as now conducted and as
contemplated by the Loan Documents, without known conflict with any patent,
license, franchise, trademark, trademark right, service mark, service mark
right, trade secret, trade name, copyright or other proprietary right of any
other Person. Each of Holdings, the Borrower, each other Loan Party and each
other Subsidiary has taken all such steps as they deem reasonably necessary to
protect their respective rights under and with respect to such Intellectual
Property. No material claim has been asserted by any Person with respect to the
use of any such Intellectual Property by Holdings, the Borrower, any other Loan
Party or any other Subsidiary, or challenging or questioning the validity or
effectiveness of any such Intellectual Property. The use of such Intellectual
Property by Holdings, the Borrower, the other Loan Parties and the other
Subsidiaries does not infringe on the rights of any Person, subject to such
claims and infringements as do not, in the aggregate, give rise to any
liabilities on the part of Holdings, the Borrower, any other Loan Party or any
other Subsidiary that could reasonably be expected to have a Material Adverse
Effect.

(u)           Business. As of the Agreement Date, Holdings, the Borrower, the
other Loan Parties and the other Subsidiaries are engaged in the business of
operating, owning, acquiring and redeveloping boutique hotels, together with
other business activities incidental thereto.

(v)           Broker’s Fees. No broker’s or finder’s fee, commission or similar
compensation will be payable with respect to the transactions contemplated
hereby. No other similar fees or commissions will be payable by any Loan Party
for any other services rendered to Holdings, the Borrower, any other Loan Party
or any other Subsidiary ancillary to the transactions contemplated hereby.

65


--------------------------------------------------------------------------------




(w)          Accuracy and Completeness of Information. No written information,
report or other papers or data (excluding financial projections and other
forward looking statements) furnished to the Agent or any Lender by, on behalf
of, or at the direction of, Holdings, the Borrower, any other Loan Party or any
other Subsidiary in connection with, pursuant to or relating in any way to this
Agreement, contained any untrue statement of a fact material to the
creditworthiness of Holdings, the Borrower, any other Loan Party or any other
Subsidiary or omitted to state a material fact necessary in order to make such
statements contained therein, in light of the circumstances under which they
were made, not misleading. All financial statements (including in each case all
related schedules and notes) furnished to the Agent or any Lender by, on behalf
of, or at the direction of, Holdings, the Borrower, any other Loan Party or any
other Subsidiary in connection with, pursuant to or relating in any way to this
Agreement, present fairly, in all material respects and in accordance with GAAP
consistently applied throughout the periods involved, the financial position of
the Persons involved as at the date thereof and the results of operations for
such periods (subject, as to interim statements, to changes resulting from
normal year-end audit adjustments). All financial projections and other forward
looking statements prepared by or on behalf of Holdings, the Borrower, any other
Loan Party or any other Subsidiary that have been or may hereafter be made
available to the Agent or any Lender were or will be prepared in good faith
based on reasonable assumptions. As of the Effective Date, no fact is known to
Holdings or the Borrower which has had, or may in the future have (so far as
Holdings or the Borrower can reasonably foresee), a Material Adverse Effect
which has not been set forth in the financial statements referred to in
Section 7.1.(k) or in such information, reports or other papers or data or
otherwise disclosed in writing to the Agent and the Lenders.

(x)            Foreign Assets Control. None of Holdings, the Borrower, any other
Loan Party, any other Subsidiary or any Affiliate: (i) is a Sanctioned Person,
(ii) has any of its assets in Sanctioned Entities, or (iii) derives any of its
operating income from investments in, or transactions with, Sanctioned Persons
or Sanctioned Entities; provided, however, to the extent that any such Person’s
operating income is derived from hotel guests, such representation is only to
such Person’s knowledge.


SECTION 7.2. SURVIVAL OF REPRESENTATIONS AND WARRANTIES, ETC.

All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of Holdings, the Borrower, any other Loan
Party or any other Subsidiary to the Agent or any Lender pursuant to or in
connection with this Agreement or any of the other Loan Documents (including,
but not limited to, any such statement made in or in connection with any
amendment hereto or thereto or any statement contained in any certificate,
financial statement or other instrument delivered by or on behalf of Holdings or
the Borrower prior to the Agreement Date and delivered to the Agent or any
Lender in connection with the underwriting or closing of the transactions
contemplated hereby) shall constitute representations and warranties made by the
Borrower to the Agent and the Lenders under this Agreement. All representations
and warranties made under this Agreement and the other Loan Documents shall be
deemed to be made at and as of the Agreement Date, the Effective Date and the
date of the occurrence of any Credit Event, except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
in all material respects on and as of such earlier date) and except for

66


--------------------------------------------------------------------------------




changes in factual circumstances not prohibited under the Loan Documents. All
such representations and warranties shall survive the effectiveness of this
Agreement, the execution and delivery of the Loan Documents and the making of
the Loans and the issuance of the Letters of Credit.


ARTICLE VIII. AFFIRMATIVE COVENANTS

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 13.6., all of the Lenders) shall otherwise consent
in the manner provided for in Section 13.6., each of Holdings and the Borrower,
as applicable, shall comply with the following covenants:


SECTION 8.1. PRESERVATION OF EXISTENCE AND SIMILAR MATTERS.

Except as otherwise permitted under Section 10.3., Holdings and the Borrower
shall, and shall cause each other Loan Party and each other Subsidiary to,
preserve and maintain its respective existence, rights, franchises, licenses and
privileges in the jurisdiction of its incorporation or formation and qualify and
remain qualified and authorized to do business in each jurisdiction in which the
character of its properties or the nature of its business requires such
qualification and authorization and where the failure to be so authorized and
qualified could reasonably be expected to have a Material Adverse Effect.


SECTION 8.2. COMPLIANCE WITH APPLICABLE LAW AND MATERIAL CONTRACTS.

Holdings and the Borrower shall, and shall cause each other Loan Party and each
other Subsidiary to, comply with (a) all Applicable Laws, including the
obtaining of all Governmental Approvals, the failure with which to comply could
reasonably be expected to have a Material Adverse Effect, and (b) all terms and
conditions of all Material Contracts to which it is a party, the failure with
which to comply could give any other party thereto the right to terminate such
Material Contract.


SECTION 8.3. MAINTENANCE OF PROPERTY.

In addition to the requirements of any of the other Loan Documents, Holdings and
the Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, (a) protect and preserve all of its respective material
properties, including, but not limited to, all Intellectual Property, and
maintain in good repair, working order and condition all material tangible
properties, ordinary wear and tear excepted, and (b)  make or cause to be made
all needed and appropriate repairs, renewals, replacements and additions to such
material properties, so that the business carried on in connection therewith may
be properly and advantageously conducted at all times.


SECTION 8.4. INSURANCE.

In addition to the requirements of any of the other Loan Documents, Holdings and
the Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, maintain insurance (on a replacement cost basis) with financially
sound and reputable insurance

67


--------------------------------------------------------------------------------




companies (with an A.M. Best policyholders rating of at least A-IX (with respect
to liability) or A-X (with respect to property damage)) against such risks
(including, without limitation, acts of terrorism) and in such amounts as is
customarily maintained by prudent Persons engaged in similar businesses and in
similar locations and in any event as may be required by Applicable Law, and
from time to time deliver to the Agent upon its request a detailed list,
together with copies of all policies of the insurance then in effect, stating
the names of the insurance companies, the amounts and rates of the insurance,
the dates of the expiration thereof and the properties and risks covered
thereby.


SECTION 8.5. PAYMENT OF TAXES AND CLAIMS.

Holdings and the Borrower shall, and shall cause each other Loan Party and each
other Subsidiary to, pay and discharge when due (a) all taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
upon any properties belonging to it, and (b) all lawful claims of materialmen,
mechanics, carriers, warehousemen and landlords for labor, materials, supplies
and rentals which, if unpaid, might become a Lien on any properties of such
Person; provided, however, that this Section shall not require the payment or
discharge of any such tax, assessment, charge, levy or claim which is being
contested in good faith by appropriate proceedings which operate to suspend the
collection thereof and for which adequate reserves have been established on the
books of Holdings, the Borrower, such other Loan Party or such other Subsidiary,
as applicable, in accordance with GAAP.


SECTION 8.6. VISITS AND INSPECTIONS.

Holdings and the Borrower shall, and shall cause each other Loan Party and each
other Subsidiary to, permit representatives or agents of any Lender or the
Agent, from time to time after reasonable prior notice if no Event of Default
shall be in existence, as often as may be reasonably requested, but only during
normal business hours and at the expense of such Lender or the Agent (unless a
Default or Event of Default shall exist, in which case the exercise by the Agent
or such Lender of its rights under this Section shall be at the expense of the
Borrower), as the case may be, to: (a) visit and inspect all properties of
Holdings, the Borrower,  such other Loan Party or such other Subsidiary to the
extent any such right to visit or inspect is within the control of such Person;
(b) inspect and make extracts from their respective books and records, including
but not limited to management letters prepared by independent accountants; and
(c) discuss with its officers and employees, and its independent accountants,
its business, properties, condition (financial or otherwise), results of
operations and performance. If requested by the Agent, each of Holdings and the
Borrower shall execute an authorization letter addressed to its accountants
authorizing the Agent or any Lender to discuss the financial affairs of
Holdings, the Borrower,  any other Loan Party or any other Subsidiary with its
accountants.


SECTION 8.7. USE OF PROCEEDS; LETTERS OF CREDIT.

The Borrowers shall use the proceeds of the Loans and the Letters of Credit for
general corporate purposes only. No part of the proceeds of any Loan or Letter
of Credit will be used (a) for the purpose of buying or carrying “margin stock”
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System or to extend credit to others for the purpose of purchasing or
carrying any such margin stock or (b) to fund any operations in, to

68


--------------------------------------------------------------------------------




finance any investments or activities in, or to make any payments to, a
Sanctioned Person or Sanctioned Entity.


SECTION 8.8. ENVIRONMENTAL MATTERS.

Holdings and the Borrower shall, and shall cause the other Loan Parties and the
other Subsidiaries to, comply with all Environmental Laws the failure with which
to comply could reasonably be expected to have a Material Adverse Effect. If
Holdings, the Borrower, any other Loan Party or any other Subsidiary shall
(a) receive notice that any violation of any Environmental Law may have been
committed or is about to be committed by such Person, (b) receive notice that
any administrative or judicial complaint or order has been filed or is about to
be filed against Holdings, the Borrower, any other Loan Party or any other
Subsidiary alleging violations of any Environmental Law or requiring Holdings,
the Borrower, any other Loan Party or any other Subsidiary to take any action in
connection with the release of Hazardous Materials or (c) receive any notice
from a Governmental Authority or private party alleging that Holdings, the
Borrower, any other Loan Party or any other Subsidiary may be liable or
responsible for costs associated with a response to or cleanup of a release of
Hazardous Materials or any damages caused thereby, and the matters referred to
in such notices, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect, the Borrower shall provide the Agent with a
copy of such notice promptly, and in any event within 10 Business Days, after
the receipt thereof by Holdings, the Borrower, any other Loan Party or any other
Subsidiary. Holdings and the Borrower shall, and shall cause the other Loan
Parties and the other Subsidiaries to, take promptly all actions necessary to
prevent the imposition of any Liens on any of their respective properties
arising out of or related to any Environmental Laws.


SECTION 8.9. BOOKS AND RECORDS.

Holdings and the Borrower shall, and shall cause the other Loan Parties and the
other Subsidiaries to, maintain books and records pertaining to its respective
business operations in such detail, form and scope as is consistent with good
business practice and in accordance with GAAP.


SECTION 8.10. FURTHER ASSURANCES.

The Borrower shall, at the Borrower’s cost and expense and upon request of the
Agent, execute and deliver or cause to be executed and delivered to the Agent
such further instruments, documents and certificates, and do and cause to be
done such further acts that may be reasonably necessary or advisable in the
reasonable opinion of the Agent to carry out the provisions and purposes of this
Agreement and the other Loan Documents.


SECTION 8.11. NEW SUBSIDIARIES/GUARANTORS; RELEASE OF GUARANTORS.

(a)           Requirement to Become Guarantor. Within 10 days of any Person
(other than an Exempt Subsidiary or a Foreign Subsidiary) becoming a Material
Subsidiary after the Effective Date, the Borrower shall deliver to the Agent
each of the following items, each in form and substance satisfactory to the
Agent: (i) an Accession Agreement executed by such Material Subsidiary and
(ii) the items for such Material Subsidiary that would have been delivered under

69


--------------------------------------------------------------------------------




Sections 6.1.(a)(iv) through (viii) and (xv) if such Material Subsidiary had
been one on the Effective Date; provided, however, promptly (and in any event
within 10 days) upon any Exempt Subsidiary ceasing to be subject to the
restriction which prevented it from becoming a Guarantor on the Effective Date
or delivering an Accession Agreement pursuant to this Section, as the case may
be, such Subsidiary shall comply with the provisions of this Section. The
Borrower shall send to each Lender copies of each of the foregoing items once
the Agent has received all such items with respect to a Material Subsidiary.

(b)           Release of a Guarantor. The Borrower may request in writing that
the Agent release, and upon receipt of such request the Agent shall release, a
Guarantor from the Guaranty so long as: (i) such Guarantor (x) qualifies, or
will qualify simultaneously with its release from the Guaranty, as an Exempt
Subsidiary or (y) has ceased to be, or simultaneously with its release from the
Guaranty will cease to be, a Material Subsidiary; (ii) such Guarantor will not
own or lease a Collateral Property immediately after giving effect to such
release; (iii) no Default or Event of Default shall exist immediately prior to,
and shall not exist immediately after giving effect to, such release; (iv) the
representations and warranties made or deemed made by each Loan Party in the
Loan Documents to which any of them is a party, shall be true and correct in all
material respects on and as of the date of such release with the same force and
effect as if made on and as of such date except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
in all material respects on and as of such earlier date) and except for changes
in factual circumstances not prohibited under the Loan Documents; and (v) the
Agent shall have received such written request at least 10 Business Days prior
to the requested date of release. Delivery by the Borrower to the Agent of any
such request shall constitute a representation by the Borrower that the matters
set forth in the preceding sentence (both as of the date of the giving of such
request and as of the date of the effectiveness of such request) are true and
correct with respect to such request. If such Guarantor owns a Collateral
Property, then the release of such Guarantor shall also be subject to and in
accordance with Section 4.3.

(c)           Release of Pledge. The Borrower may request in writing that the
Agent release, and upon receipt of such request the Agent shall release, the
Equity Interests of a Subsidiary from the Lien of the Pledge Agreement so long
as: (i) such Subsidiary will not own or lease a Collateral Property immediately
after giving effect to such release; (ii) no Default or Event of Default shall
then be in existence or would occur as a result of such release; and (iii) the
Agent shall have received such written request at least 10 Business Days prior
to the requested date of release. Delivery by the Borrower to the Agent of any
such request shall constitute a representation by the Borrower that the matters
set forth in the preceding sentence (both as of the date of the giving of such
request and as of the date of the effectiveness of such request) are true and
correct with respect to such request. If such Guarantor owns a Collateral
Property, then the release of such Guarantor shall also be subject to and in
accordance with Section 4.3.


SECTION 8.12. EXCHANGE LISTING.

Holdings shall maintain at least one class of common shares of Holdings having
trading privileges on the New York Stock Exchange or the American Stock Exchange
or which is the subject of price quotations in the over-the-counter market as
reported by the National Association of Securities Dealers Automated Quotation
System.

70


--------------------------------------------------------------------------------





ARTICLE IX. INFORMATION

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 13.6., all of the Lenders) shall otherwise consent
in the manner set forth in Section 13.6., Holdings and the Borrower, as
applicable, shall comply with the following covenants:


SECTION 9.1. QUARTERLY FINANCIAL STATEMENTS.

Not later than 5 days following the filing by Holdings of its Form 10-Q with the
SEC, and in any event within 45 days after the end of each of the first three
fiscal quarters of each fiscal year of Holdings, the Borrower shall furnish to
each Lender a copy of Holdings’ unaudited consolidated balance sheet and
unaudited consolidated statements of operations and comprehensive income,
stockholders’ equity and cash flows as of the end of and for such fiscal quarter
and the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by a Financial Officer as presenting fairly in all material respects
the financial condition and results of operations of Holdings and its
subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes.


SECTION 9.2. YEAR-END STATEMENTS.

Not later than 5 days following the filing by Holdings of its Form 10-K with the
SEC, and in any event within 90 days after the end of each fiscal year of
Holdings, the Borrower shall furnish to each Lender a copy of Holdings’s audited
consolidated balance sheet and audited consolidated statements of operations and
comprehensive income, stockholders’ equity and cash flows as of the end of and
for such year, and related notes thereto, setting forth in each case in
comparative form the figures for the previous fiscal year, all reported on by
BDO Seidman, LLP or other independent registered public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
Holdings and its Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied.


SECTION 9.3. COMPLIANCE CERTIFICATE; BORROWING BASE CERTIFICATE; ETC.

Concurrently with the delivery of financial statements under Sections 9.1. and
9.2., the Borrower shall furnish to each Lender each of the following:

(a)           Compliance Certificate. A certificate of a Financial Officer
substantially in the form of Exhibit I (a “Compliance Certificate”)
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with the covenants contained in Section 10.11. and
(iii) stating whether any change in the application of GAAP to the financial
statements of Holdings has occurred since the later of

71


--------------------------------------------------------------------------------




the date of the Borrower’s audited financial statements referred to in
Section 7.1.(k) and the date of the prior certificate delivered pursuant to this
Section indicating such a change and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate;

(b)           Borrowing Base Certificate. A Borrowing Base Certificate including
a calculation of the Net Operating Income of each Collateral Property and
setting forth the other information to be contained therein as of the last day
of the applicable fiscal period;

(c)           Income Statements. An income statement for each Borrowing Base
Property for the period covered by the applicable financial statements;

(d)           ADR, Etc. Average daily rate, occupancy and revenue per available
room reports for each Borrowing Base Property and for the Borrower, in each
case, for the applicable period; and

(e)           STAR Reports. STAR reports from Smith Travel Research for each
Borrowing Base Property for the applicable period.


SECTION 9.4. OTHER INFORMATION.

Holdings or the Borrower, as applicable, shall furnish to each Lender (or to the
Agent if so provided below) each of the following:

(a)           Securities Filings. Within 5 Business Days of the filing thereof,
copies of all registration statements (excluding the exhibits thereto (unless
requested by the Agent) and any registration statements on Form S-8 or its
equivalent), reports on Forms 10-K, 10-Q and 8-K (or their equivalents) and all
other periodic reports which Holdings, the Borrower, any other Loan Party or any
other Subsidiary shall file with the SEC or any national securities exchange;

(b)           Budgets. Prior to the commencement of each fiscal year of
Holdings, a detailed consolidated budget for such fiscal year (including a
projected consolidated balance sheet and consolidated statements of projected
operations, comprehensive income and cash flows as of the end of and for such
fiscal year and setting forth the assumptions used for purposes of preparing
such budget) and, promptly when available, any significant revisions of such
budget;

(c)           ERISA. If and when any member of the ERISA Group (i) gives or is
required to give notice to the PBGC of any “reportable event” (as defined in
Section 4043 of ERISA) with respect to any Plan which might constitute grounds
for a termination of such Plan under Title IV of ERISA, or knows that the plan
administrator of any Plan has given or is required to give notice of any such
reportable event, a copy of the notice of such reportable event given or
required to be given to the PBGC; (ii) receives notice of complete or partial
withdrawal liability under Title IV of ERISA or notice that any Multiemployer
Plan is in reorganization, is insolvent or has been terminated, a copy of such
notice; (iii) receives notice from the PBGC under Title IV of ERISA of an intent
to terminate, impose liability (other than for premiums under Section 4007 of
ERISA) in respect of, or appoint a trustee to administer any Plan, a copy of
such notice; (iv) applies for a waiver of the minimum funding standard under
Section 412 of the Internal

72


--------------------------------------------------------------------------------




Revenue Code, a copy of such application; (v) gives notice of intent to
terminate any Plan under Section 4041(c) of ERISA, a copy of such notice and
other information filed with the PBGC; (vi) gives notice of withdrawal from any
Plan pursuant to Section 4063 of ERISA, a copy of such notice; or (vii) fails to
make any payment or contribution to any Plan or Multiemployer Plan or in respect
of any Benefit Arrangement or makes any amendment to any Plan or Benefit
Arrangement, which has resulted or could reasonably be expected to result in the
imposition of a Lien or the posting of a bond or other security, a certificate
of the chief executive officer or chief financial officer of Holdings setting
forth details as to such occurrence and the action, if any, which Holdings or
applicable member of the ERISA Group is required or proposes to take;

(d)           Change of Financial Condition. Prompt notice of any change in the
business, operations, properties, financial condition or results of operations
of Holdings, the Borrower, any other Loan Party or any other Subsidiary which
has had or could reasonably be expected to have a Material Adverse Effect;

(e)           Default. Promptly upon a Financial Officer obtaining knowledge
thereof, notice of the occurrence of any Default or Event of Default;

(f)            Patriot Act Information. From time to time and promptly upon each
request, information identifying any Loan Party as a Lender may request in order
to comply with the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)); and

(g)           Other Information. From time to time and promptly upon each
request, such data, certificates, reports, statements, opinions of counsel,
documents or further information regarding the business, assets, liabilities,
financial condition, results of operations or business prospects of Holdings,
the Borrower, any other Loan Party or any other Subsidiary as the Agent or any
Lender may reasonably request.


SECTION 9.5. ELECTRONIC DELIVERY OF CERTAIN INFORMATION.

(a)           Holdings and the Borrower may deliver documents, materials and
other information required to be delivered pursuant to Article IX.
(collectively, “Information”) in an electronic format acceptable to the Agent by
e-mailing any such Information to an e-mail address of the Agent as specified by
the Agent from time to time. Any Information provided in such manner shall only
be deemed to have been delivered to the Agent and the Lenders on the date on
which the Agent posts such Information (which the Agent shall do promptly upon
receipt) on behalf of Holdings or the Borrower, as applicable, on an internet or
intranet website to which each Lender and the Agent has access, whether a
commercial, third-party website (such as Intralinks or SyndTrak) or a website
sponsored by the Agent (the “Platform”).

(b)           In addition, Holdings and the Borrower may deliver Information
required to be delivered pursuant to Sections 9.1., 9.2., and 9.4.(a) by posting
any such Information to Holdings’ internet website (as of the Agreement Date,
www.morganshotelgroup.com). Any such Information provided in such manner shall
only be deemed to have been delivered to the Agent or a Lender (i) on the date
on which the Agent or such Lender, as applicable, receives notice from Holdings
or the Borrower that such Information has been posted to Holdings’ internet
website and (ii) only if such Information is publicly available without charge
on such website. If

73


--------------------------------------------------------------------------------




for any reason, the Agent or a Lender either did not receive such notice or
after reasonable efforts was unable to access such website, then the Agent or
such Lender, as applicable, shall not be deemed to have received such
Information. In addition to any manner permitted by Section 13.1., Holdings and
the Borrower may notify the Agent or a Lender that Information has been posted
to such a website by causing an e-mail notification to be sent to an e-mail
address specified from time to time by the Agent or such Lender, as applicable.

(c)           Notwithstanding anything in this Section to the contrary
(i) Holdings and the Borrower shall deliver paper copies of Information to the
Agent or any Lender that requests Holdings and the Borrower to deliver such
paper copies until a written request to cease delivering paper copies is given
to Holdings and the Borrower by the Agent or such Lender and (ii) in every
instance Holdings shall be required to provide to the Agent a paper original of
the Compliance Certificate required by Section 9.3.(a).

(d)           Each of Holdings and the Borrower acknowledges and agrees that the
Agent may make Information, as well as any other written information, reports,
data, certificates, documents, instruments, agreements and other materials
relating to Holdings, the Borrower, any Subsidiary or any other Loan Party or
any other materials or matters relating to this Agreement, any of the other Loan
Documents or any of the transactions contemplated by the Loan Documents, in each
case to the extent that the Agent’s communication thereof to the Lenders is
otherwise permitted hereunder (collectively, the “Communications”) available to
the Lenders by posting the same on the Platform. Each of Holdings and the
Borrower acknowledges that (i) the distribution of material through an
electronic medium, such as the Platform, is not necessarily secure and that
there are confidentiality and other risks associated with such distribution,
(ii) the Platform is provided “as is” and “as available” and (iii) neither the
Agent nor any of its affiliates warrants the accuracy, adequacy or completeness
of the Communications or the Platform and each expressly disclaims liability for
errors or omissions in the Communications or the Platform.

(e)           The Agent shall have no obligation to request the delivery or to
maintain copies of any of the Information or other materials referred to above,
and in no event shall have any responsibility to monitor compliance by Holdings
or the Borrower with any such requests. Each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such Information or
other materials.


ARTICLE X. NEGATIVE COVENANTS

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 13.6., all of the Lenders) shall otherwise consent
in the manner set forth in Section 13.6., each of Holdings and the Borrower, as
applicable, shall comply with the following covenants:


SECTION 10.1. INDEBTEDNESS; CERTAIN EQUITY SECURITIES.

(a)           The Borrower will not, and will not permit any Subsidiary to,
create, incur, assume or permit to exist any Indebtedness, except:

(i)            Indebtedness created under the Loan Documents;

74


--------------------------------------------------------------------------------




(ii)           Indebtedness existing on the date hereof and set forth in
Schedule 7.1.(g) and extensions, renewals and replacements of any such
Indebtedness, provided that such extending, renewal or replacement Indebtedness
(A) shall not be Indebtedness of an obligor that was not an obligor with respect
to the Indebtedness being extended, renewed or replaced (unless such obligor is
a Subsidiary formed specifically for that purpose), (B) shall not be in a
principal amount that exceeds the principal amount of the Indebtedness being
extended, renewed or replaced (plus any accrued but unpaid interest and
redemption premium thereon), (C) shall not have an earlier maturity date or
shorter weighted average life than the Indebtedness being extended, renewed or
replaced and (D) shall not have terms (including covenants, events of default,
remedies, redemption provisions and sinking fund provisions, but excluding
financial terms such as interest rates and redemption provisions) less favorable
in any material respect to the Lenders than the terms of the Indebtedness being
extended, renewed or replaced;

(iii)          Additional Mortgage Indebtedness and extensions, renewals and
replacements thereof if, on the date of such incurrence or extension, renewal or
replacement and after giving effect thereto on a Pro Forma Basis, the Leverage
Ratio shall not exceed the ratio then applicable under Section 10.11.(a);

(iv)          Indebtedness of the Borrower to any Subsidiary and of any
Subsidiary to the Borrower or any other Subsidiary, provided (A) that
Indebtedness of any Subsidiary that is not a Loan Party to the Borrower or any
Subsidiary that is a Loan Party shall be subject to Section 10.4. and
(B) Indebtedness of the Borrower to any Subsidiary and Indebtedness of any
Subsidiary that is a Loan Party to any Subsidiary that is not a Loan Party shall
be subordinated to the Obligations on terms reasonably satisfactory to the
Agent;

(v)           Guarantees by the Borrower of Indebtedness of any Subsidiary and
by any Subsidiary of Indebtedness of the Borrower or any other Subsidiary,
provided that (A) the Indebtedness so Guaranteed is permitted by this Section
(other than clause (a)(ii) or (a)(vii)), (B) Guarantees by the Borrower or any
Subsidiary that is a Loan Party of Indebtedness of any Subsidiary that is not a
Loan Party shall be subject to Section  10.4. and (C) Guarantees permitted under
this clause (v) shall be subordinated to the Obligations of the applicable
Subsidiary that is a Loan Party to the same extent and on the same terms as the
Indebtedness so Guaranteed is subordinated to the Obligations;

(vi) (A) Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed by the Borrower
or any Subsidiary in connection with the acquisition of any such assets or
secured by a Lien on any such assets prior to the acquisition thereof, provided
that such Indebtedness is incurred prior to or within 90 days after such
acquisition or the completion of such construction or improvement, and
(B) extensions, renewals and replacements of any such Indebtedness so long as
the outstanding principal amount of such extensions, renewals and replacements
does not exceed the principal of the Indebtedness being extended, renewed

75


--------------------------------------------------------------------------------




or replaced (plus any accrued but unpaid interest and premium thereon);
provided, however, that the aggregate principal amount of Indebtedness permitted
by this clause (vi) shall not exceed $5,000,000 at any time outstanding;

(vii)         Indebtedness of any Person that becomes a Subsidiary after the
date hereof, provided that such Indebtedness exists at the time such Person
becomes a Subsidiary and was not created in contemplation of or in connection
with such Person becoming a Subsidiary, and extensions, renewals and
replacements of any such Indebtedness so long as the principal amount of such
extensions, renewals and replacements does not exceed the principal of the
Indebtedness being extended, renewed or replaced (plus any accrued but unpaid
interest and redemption premium thereon), provided that the aggregate principal
amount of Indebtedness permitted by this clause (vii) shall not exceed
$5,000,000 at any time outstanding;

(viii)        other unsecured Indebtedness of the Borrower or any Subsidiary in
an aggregate principal amount not exceeding $5,000,000 at any time outstanding;

(ix)           Indebtedness owed to any Person (including obligations in respect
of letters of credit for the benefit of such Person) providing workers’
compensation, health, disability or other employee benefits or property,
casualty or liability insurance, pursuant to reimbursement or indemnification
obligations to such Person, in each case incurred in the ordinary course of
business;

(x)            Indebtedness of the Borrower or any Subsidiary in respect of
performance bonds, bid bonds, appeal bonds, surety bonds, performance and
completion guarantees and similar obligations (other than in respect of other
Indebtedness), in each case provided in the ordinary course of business;

(xi)           Indebtedness in respect of Swap Agreements permitted by
Section 10.6.;

(xii)          Capital Lease Obligations of the Borrower or any Subsidiary
resulting from any arrangement whereby the Borrower or such Subsidiary sells or
transfers any property, real or personal, used or useful in its business,
whether now owned or hereafter acquired, and thereafter rents or leases such
property or other property that it intends to use for substantially the same
purpose or purposes as the property sold or transferred if, on the date of such
incurrence on a Pro Forma Basis, the Leverage Ratio shall not exceed the ratio
then applicable under Section 10.11.(a);

(xiii)         Guarantees and/or indemnities (other than in respect of payment
of principal or interest) by the Borrower or any Subsidiary in respect of
capital contributions, project completions and cost-overruns and other
performance matters (including environmental, fraud, misappropriation,
bankruptcy and other customary non-recourse carveouts), in each case in
connection with investments or Indebtedness otherwise permitted under this
Agreement; and

76


--------------------------------------------------------------------------------




(xiv)        Guarantees by the Borrower or any Subsidiary of Indebtedness of any
joint venture that is not a Subsidiary.

(b)           Holdings will not create, incur, assume or permit to exist any
Indebtedness except (i) Indebtedness created under the Loan Documents and
(ii) Indebtedness that would be permitted to be created, incurred or assumed by
the Borrower or any Subsidiary under Sections 10.1.(a)(v), (ix), (x), (xi) and
(xiii).

(c)           Neither Holdings nor the Borrower will, nor will they permit any
Subsidiary to, issue or permit to remain outstanding any Preferred Equity
Interests except in the case of Holdings or the Borrower, Preferred Equity
Interests that are Qualified Equity Interests in an aggregate principal amount
not exceeding $150,000,000 at any time outstanding; provided that any such
Preferred Equity Interests issued by the Borrower to Holdings for purposes of
matching Preferred Equity Interests issued by Holdings shall be excluded from
the calculation of such amount.


SECTION 10.2. LIENS.

(a)           Neither Holdings nor the Borrower will, nor will they permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:

(i)            Liens created under the Loan Documents and in the case of any
Collateral encumbered by a Security Document, other Liens expressly permitted on
such Collateral by such Security Document;

(ii)           Permitted Liens;

(iii)          any Lien on any property or asset of the Borrower or any
Subsidiary existing on the date hereof and set forth in Schedule 7.1.(f),
provided that (A) such Lien shall not apply to any other property or asset of
the Borrower or any Subsidiary (other than assets financed by the same financing
source pursuant to the same financing scheme in the ordinary course of business)
and (B) such Lien shall secure only those obligations that it secures on the
date hereof and extensions, renewals and replacements thereof so long as the
principal amount of such extensions, renewals and replacements does not exceed
the principal amount of the obligations being extended, renewed or replaced
(plus any accrued but unpaid interest and premium thereon);

(iv)          Liens securing Indebtedness permitted by clause (a)(iii) of
Section 10.1., provided that (A) such Lien shall not apply to any other property
or asset of the Borrower or any Subsidiary (other than assets financed by the
same financing source pursuant to the same financing scheme in the ordinary
course of business) and (B) the Indebtedness secured thereby does not exceed the
fair market value of the property or assets securing such Indebtedness at the
time such security interest attaches;

77


--------------------------------------------------------------------------------




(v)           any Lien existing on any property or asset prior to the
acquisition thereof by the Borrower or any Subsidiary or existing on any
property or asset of any Person that becomes a Subsidiary after the date hereof
prior to the time such Person becomes a Subsidiary, provided that (A) such Lien
is not created in contemplation of or in connection with such acquisition or
such Person becoming a Subsidiary, as the case may be, (B) such Lien shall not
apply to any other property or asset of the Borrower or any Subsidiary (other
than assets financed by the same financing source pursuant to the same financing
scheme in the ordinary course of business) and (C) such Lien shall secure only
those obligations that it secures on the date of such acquisition or the date
such Person becomes a Subsidiary, as the case may be, and extensions, renewals
and replacements thereof so long as the principal amount of such extensions,
renewals and replacements does not exceed the principal amount of the
obligations being extended, renewed or replaced (plus any accrued but unpaid
interest and premium thereon);

(vi)          Liens on fixed or capital assets acquired, constructed or improved
(including any such assets made the subject of a Capital Lease Obligation
incurred) by the Borrower or any Subsidiary, provided that (A) such Liens secure
Indebtedness incurred to finance such acquisition, construction or improvement
and permitted by clause (vi)(A) of Section 10.1.(a) or to extend, renew or
replace such Indebtedness and permitted by clause (vi)(B) of Section 10.1.(a),
(B) such Liens and the Indebtedness secured thereby are incurred prior to or
within 90 days after such acquisition or the completion of such construction or
improvement ( provided  that this clause (B) shall not apply to any Indebtedness
permitted by clause (vi)(B) of Section 10.1.(a) or any Lien securing such
Indebtedness), (C) the Indebtedness secured thereby does not exceed the lesser
of the cost of acquiring, constructing or improving such fixed or capital asset
or, in the case of Indebtedness permitted by clause (vi)(A) of Section 10.1.(a),
its fair market value at the time such security interest attaches, and in any
event, the aggregate principal amount of such Indebtedness does not exceed
$5,000,000 at any time outstanding and (D) such Liens shall not apply to any
other property or assets of the Borrower or any Subsidiary (except assets
financed by the same financing source pursuant to the same financing scheme in
the ordinary course of business);

(vii)         Liens of a collecting bank arising in the ordinary course of
business under Section 4-208 of the Uniform Commercial Code in effect in the
relevant jurisdiction covering only the items being collected upon;

(viii)        Liens representing any interest or title of a licensor, lessor or
sublicensor or sublessor under any lease or license permitted by this Agreement;

(ix)           Liens that are rights of setoff relating to deposit accounts in
favor of banks and other depositary institutions arising in the ordinary course
of business;

(x)            Liens not otherwise permitted by this Section to the extent that
neither (A) the aggregate outstanding principal amount of the obligations
secured thereby nor (B) the aggregate fair market value (determined as of the
date such Lien is incurred) of the assets subject thereto exceeds $1,000,000 at
any time outstanding;

78


--------------------------------------------------------------------------------


(xi)           Liens granted by a Subsidiary that is not a Loan Party in favor
of the Borrower or another Loan Party in respect of Indebtedness or other
obligations owed by such Subsidiary to such Loan Party; and

(xii)          Liens securing Indebtedness permitted by clause (a)(xii) of
Section 10.1., provided that such Lien shall not apply to any other property or
asset of the Borrower or any Subsidiary (other than assets financed by the same
financing source pursuant to the same financing scheme in the ordinary course of
business).


SECTION 10.3. FUNDAMENTAL CHANGES.

(a)           Neither Holdings nor the Borrower will, nor will they permit any
Subsidiary to, merge into or consolidate with any other Person, or permit any
other Person to merge into or consolidate with it, or liquidate or dissolve,
except that, if at the time thereof and immediately after giving effect thereto
no Default or Event of Default shall have occurred and be continuing (i) any
Person may merge into the Borrower in a transaction in which the Borrower is the
surviving entity, (ii) any Person (other than the Borrower) may merge into any
Subsidiary in a transaction in which the surviving entity is a Subsidiary and
(if any party to such merger is a Subsidiary that is a Loan Party) is a
Subsidiary that is Loan Party, (iii) any Subsidiary (other than a Subsidiary
that is a Loan Party) may liquidate or dissolve if the Borrower determines in
good faith that such liquidation or dissolution is in the best interests of the
Borrower and is not materially disadvantageous to the Lenders and (iv) any
Subsidiary (other than any Subsidiary that is a Loan Party) may merge into
another Person in a transaction permitted by Section 10.5. in which such Person
is the surviving entity, provided that any such merger involving a Person that
is not a Wholly Owned Subsidiary immediately prior to such merger shall not be
permitted unless also permitted by Sections 10.4. and 10.5.

(b)           The Borrower will not, and Holdings and the Borrower will not
permit any Subsidiary to, engage to any material extent in any business other
than businesses of the type conducted by the Borrower and the Subsidiaries on
the Effective Date and businesses reasonably related thereto.

(c)           Holdings will not engage in any business or activity other than
the ownership of Equity Interests of the Borrower, Investments permitted under
Section 10.4.(p) and activities incidental thereto and compliance with its
obligations under the Loan Documents. Holdings will not own or acquire any
assets (other than Equity Interests of the Borrower, cash, Permitted Investments
and Investments permitted under Section 10.4.(p)) or incur any liabilities
(other than liabilities under the Loan Documents, liabilities imposed by law,
including tax liabilities, and other liabilities incidental to its existence as
a public holding company and permitted business and activities).


SECTION 10.4. INVESTMENTS, LOANS, ADVANCES, GUARANTEES AND ACQUISITIONS.

Neither Holdings nor the Borrower will, nor will they permit any Subsidiary to,
purchase, hold or acquire (including pursuant to any merger with any Person that
was not a wholly-owned Subsidiary prior to such merger) any Equity Interests
(but specifically excluding (x) Holdings’

79


--------------------------------------------------------------------------------




right to acquire and hold additional Equity Interests in (including, for this
purpose, to the extent not otherwise falling within the definition of “Equity
Interests”, any trust preferred securities of) the Borrower and (y) redemptions
or other repurchases by the Borrower or Holdings of any such Equity Interests in
accordance with the provisions of Sections 4.2(e) and 7.4(d) of the LLC
Agreement) in or evidences of Indebtedness or other securities (including any
option, warrant or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, Guarantee any obligations of, or make
or permit to exist any investment or any other interest in, any other Person, or
purchase or otherwise acquire (in one transaction or a series of transactions)
any assets of any other Person constituting a business unit, except:

(a)           Permitted Investments;

(b)           Permitted Acquisitions;

(c)           investments existing on the date hereof and set forth on
Schedule 10.4.;

(d)           payroll, travel and similar advances to cover matters that are
expected at the time of such advances ultimately to be treated as expenses of
Holdings, the Borrower or any Subsidiary for accounting purposes and that are
made in the ordinary course of business;

(e)           (i) investments by Holdings in Equity Interests of the Borrower,
by the Borrower or any other Loan Party (other than Holdings) in Equity
Interests of a Subsidiary that is a Loan Party or any direct or indirect Wholly
Owned Subsidiary of any Loan Party and (ii) loans or advances made by the
Borrower or any other Loan Party (other than Holdings) to any Subsidiary that is
a Loan Party or any direct or indirect Wholly Owned Subsidiary of any Loan Party
and (iii) any contribution of assets from a Loan Party or a Wholly Owned
Subsidiary of a Loan Party to another Loan Party or Wholly Owned Subsidiary of a
Loan Party;

(f)            investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;

(g)           investments in the form of Swap Agreements permitted by
Section 10.6.;

(h)           investments of any Person existing at the time such Person becomes
a Subsidiary or consolidates or merges with the Borrower or any Subsidiary
(including in connection with a Permitted Acquisition) so long as such
investments were not made in contemplation of such Person becoming a Subsidiary
or of such consolidation or merger;

(i)            investments resulting from pledges or deposits described in
clause (c) or (d) of the definition of the term “Permitted Lien”;

(j)            investments received in connection with the disposition of any
asset permitted by Section 10.5.;

80


--------------------------------------------------------------------------------




(k)           receivables or other trade payables owing to the Borrower or a
Subsidiary if created or acquired in the ordinary course of business and payable
or dischargeable in accordance with customary trade terms, provided that such
trade terms may include such concessionary trade terms as the Borrower or any
Subsidiary deems reasonable under the circumstances;

(l)            investments by the Borrower or a Subsidiary in Equity Interests
in joint ventures the primary business of which are businesses of the type
conducted by the Borrower and the Subsidiaries on the Effective Date and
businesses reasonably related thereto, provided that immediately after giving
effect to such investment, (i) the Borrower or such Subsidiary will own Equity
Interests in such joint venture representing at least 50% of the aggregate
equity value represented by the issued and outstanding Equity Interests in such
joint venture, (ii) the Borrower or a Subsidiary will manage or otherwise be
responsible for the day-to-day operations of such joint venture pursuant to a
customary management contract (or will have been designated to act in such
capacity upon project completion) or will have influence over such day-to-day
operations by virtue of a franchise arrangement (or will have been designated to
have such influence upon project completion) or (iii) the Borrower or a
Subsidiary will be the managing member or day-to-day administrative member of
such joint venture, or will have approval rights over major decisions with
respect to such joint venture;

(m)          other investments, loans and advances by the Borrower or any
Subsidiary in an aggregate amount, as valued at cost at the time each such
investment, loan or advance is made and including all related commitments for
future investments, loans or advances (and the principal amount of any
Indebtedness that is assumed or otherwise incurred in connection with such
investment, loan or advance other than Guarantees permitted under
Section 10.1.(a)(xiv)) and without giving effect to any write-downs or
write-offs thereof, that at the time of, and after giving effect to, the making
thereof would not exceed 25% of Total Assets as of the end of the fiscal quarter
immediately prior to the date of such investment for which financial statements
have been delivered pursuant to Section 9.1. or 9.2.;

(n)           repurchases by either of Holdings or the Borrower of common Equity
Interests previously issued by such entity, subject to an aggregate limit of not
more than $75,000,000 in the aggregate during the term of this Agreement;

(o)           any Guarantees and/or indemnities permitted by
Section 10.1.(a)(xiii); and

(p)           investments by Holdings in Equity Interests of a Subsidiary or
other Person who (i) is not a Subsidiary of the Borrower and (ii) directly or
indirectly owns the Hard Rock Hotel and Casino in Las Vegas, Nevada and other
assets incidental thereto.


SECTION 10.5. ASSET SALES.

Neither Holdings nor the Borrower will, nor will they permit any Subsidiary to,
sell, transfer, lease or otherwise dispose of any asset, including any Equity
Interest owned by it, nor will Holdings or the Borrower permit any Subsidiary to
issue any additional Equity Interest in such Subsidiary (other than issuing
directors’ qualifying shares and other than issuing Equity Interests to the
Borrower or another Subsidiary in compliance with Section 10.4.(e)(i)), except:

81


--------------------------------------------------------------------------------




(a)           sales, transfers, leases and other dispositions of (i) inventory,
(ii) used or surplus equipment and (iii) Permitted Investments, in each case in
the ordinary course of business;

(b)           sales, transfers, leases and other dispositions to the Borrower or
a Subsidiary, provided that any such sales, transfers, leases or other
dispositions involving a Subsidiary that is not a Loan Party shall be made in
compliance with Section 10.8.;

(c)           sales, transfers and other dispositions of accounts receivable in
connection with the compromise, settlement or collection thereof consistent with
past practice;

(d)           sales, transfers, leases and other dispositions of property to the
extent that such property constitutes an investment permitted by clause (f), (h)
or (j) of Section 10.4. or another asset received as consideration for the
disposition of any asset permitted by this Section (in each case, other than
Equity Interests in a Subsidiary, unless all Equity Interests in such Subsidiary
are sold);

(e)           sale and leaseback transactions not prohibited by any other
Section of this Article X.;

(f)            leases entered into in the ordinary course of business, to the
extent that they do not materially interfere with the business of Holdings, the
Borrower or any Subsidiary;

(g)           licenses or sublicenses of intellectual property in the ordinary
course of business, to the extent that they do not materially interfere with the
business of Holdings, the Borrower or any Subsidiary;

(h)           dispositions resulting from any casualty or other insured damage
to, or any taking under power of eminent domain or by condemnation or similar
proceeding of, any property or asset of the Borrower or any Subsidiary;

(i)            sales, transfers and other dispositions of assets or any direct
or indirect interest therein, provided that promptly following the receipt of
any cash proceeds from such sale, transfer or disposition, the Borrower or the
applicable Subsidiary will use such proceeds to (x) acquire, maintain, develop,
construct, improve, upgrade or repair assets useful in the business of the Loan
Parties, or make investments pursuant to Section 10.4.(b), in each case within
nine months of such receipt or (y) repay outstanding Indebtedness; and

(j)            sales, transfers and other dispositions of assets (other than
Equity Interests in a Subsidiary unless all Equity Interests in such Subsidiary
are sold) that are not permitted by any other clause of this Section, provided
that the aggregate fair market value of all assets sold, transferred or
otherwise disposed of in reliance upon this clause (j) shall not exceed
$5,000,000 during any fiscal year of the Borrower.


SECTION 10.6. SWAP AGREEMENTS.

Neither Holdings nor the Borrower will, nor will they permit any Subsidiary to,
enter into any Swap Agreement, except (a) Swap Agreements entered into to hedge
or mitigate risks to

82


--------------------------------------------------------------------------------




which the Borrower or any Subsidiary has actual exposure (other than those in
respect of shares of capital stock or other equity ownership interests of the
Borrower or any Subsidiary), (b) Swap Agreements entered into in order to
effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of the Borrower or any
Subsidiary and (c) the Borrower or any Subsidiary will be entitled to issue
interest rate protection pursuant to one or more Swap Agreements if and to the
extent that one or more other Wholly Owned Subsidiaries of the Borrower or such
Subsidiary is purchasing or already owns offsetting interest rate protection for
the same duration (or longer) and notional amount (or greater).


SECTION 10.7. RESTRICTED PAYMENTS.

Neither Holdings nor the Borrower will, nor will they permit any Subsidiary to,
declare or make, or agree to pay or make, directly or indirectly, any Restricted
Payment, or incur any obligation (contingent or otherwise) to do so, except
(i) the Subsidiaries may declare and pay dividends ratably with respect to their
Equity Interests, (ii) Holdings may declare and pay dividends with respect to
its common stock payable solely in shares of common stock, (iii) the Borrower
may, or may make Restricted Payments to Holdings so that Holdings may (and
Holdings may), make Restricted Payments pursuant to and in accordance with stock
option plans or other benefit plans approved by Holdings’ board of directors for
management or employees of Holdings, the Borrower and the Subsidiaries, (iv) the
Borrower may make Restricted Payments to Holdings at such times and in such
amounts (A) as shall be necessary to permit Holdings to discharge its general
corporate and overhead (including franchise taxes and directors fees) expenses
incurred in the ordinary course and other permitted liabilities and (B) as shall
be necessary to pay the tax liabilities of Holdings directly attributable to (or
arising as a result of) the operations of the Borrower and the Subsidiaries;
provided, however, that (1) the amount of Restricted Payments pursuant to
clause (B) of this clause (iv) shall not exceed the amount that the Borrower and
the Subsidiaries would be required to pay in respect of federal, State and local
taxes were the Borrower and the Subsidiaries to pay such taxes as stand-alone
taxpayers, (2) all Restricted Payments made to Holdings pursuant to this
clause (iv) are used by Holdings for the purposes specified herein within ten
Business Days after Holdings’ receipt thereof and (3) no Default or Event of
Default shall have occurred and be continuing or would result therefrom,
(v) each of Holdings, the Borrower may declare and pay dividends in respect of
Qualified Equity Interests and/or Trust Preferred Securities otherwise permitted
hereunder and (vi) Holdings and the Borrower may make repurchases of common
Equity Interests permitted by Section 10.4.(n).


SECTION 10.8. TRANSACTIONS WITH AFFILIATES.

Neither Holdings nor the Borrower will, nor will they permit any Subsidiary to,
sell, lease or otherwise transfer any property or assets to, or purchase, lease
or otherwise acquire any property or assets from, or otherwise engage in any
other transactions with, any of its Affiliates, except (i) transactions in the
ordinary course of business at prices and on terms and conditions not less
favorable to the Borrower or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties or, in the case of management
and/or franchise agreements arising in the ordinary course of business,
agreements between any Subsidiary and the Borrower or any other Subsidiary as
reasonably deemed appropriate by the Borrower, (ii) transactions between or
among the Borrower and the Subsidiaries that are Loan Parties not involving any

83


--------------------------------------------------------------------------------




other Affiliate, (iii) payroll, travel and similar advances to cover matters
permitted under Section 10.4.(d), (iv) the payment of reasonable fees to
directors or managers of Holdings, the Borrower or any Subsidiary who are not
employees of Holdings, the Borrower or any Subsidiary, and compensation and
employee benefit arrangements paid to, and indemnities provided for the benefit
of, directors, managers, officers or employees of Holdings, the Borrower or the
Subsidiaries in the ordinary course of business, (v) any issuances of securities
or other payments, awards or grants in cash, securities or otherwise pursuant
to, or the funding of, employment agreements, stock options and stock ownership
plans approved by Holdings’ board of directors, (vi) employment and severance
arrangements entered into in the ordinary course of business between Holdings,
the Borrower or any Subsidiary and any employee thereof and approved by
Holdings’ board of directors, (vii) transactions contemplated by and payments
due to Ian Schrager under the Consulting Agreement, (viii) any Restricted
Payment permitted by Section 10.7. or any distributions of cash or other assets
from any Person to any Loan Party or any Subsidiary in respect of Equity
Interests held by such Loan Party or Subsidiary in that Person and (ix) capital
contributions by the Borrower to a Subsidiary or by a Subsidiary to any other
Subsidiary, provided that a Financial Officer has determined in good faith that
the terms of such contribution are fair and reasonable to the contributing
party.


SECTION 10.9. RESTRICTIVE AGREEMENTS.

Neither Holdings nor the Borrower will, nor will they permit any Subsidiary to,
directly or indirectly, enter into, incur or permit to exist any agreement or
other arrangement that prohibits, restricts or imposes any condition upon
(a) the ability of Holdings, the Borrower or any Subsidiary to create, incur or
permit to exist any Lien upon any of its property or assets or (b) the ability
of any Subsidiary to pay dividends or other distributions with respect to any of
its Equity Interests or to make or repay loans or advances to the Borrower or
any other Subsidiary or to Guarantee Indebtedness of the Borrower or any other
Subsidiary, provided that (i) the foregoing shall not apply to restrictions and
conditions imposed by (A) law or (B) any Loan Document, (ii) the foregoing shall
not apply to restrictions and conditions existing on the date hereof identified
on Schedule 10.9. (but shall apply to any extension or renewal of, or any
amendment, modification or replacement expanding the scope of, any such
restriction or condition), (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary or any assets pending such sale, provided that such restrictions and
conditions apply only to the Subsidiary or assets that is or are to be sold and
such sale is permitted hereunder, (iv) the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness and
(v) clause (a) of the foregoing shall not apply to customary provisions in
leases and other contracts restricting the assignment thereof.


SECTION 10.10. AMENDMENT OF MATERIAL DOCUMENTS.

Neither Holdings nor the Borrower will, nor will they permit any Subsidiary to,
amend, modify, waive, terminate or release (a) its certificate of incorporation,
by-laws or other organizational documents, (b) the Indebtedness permitted under
Section 10.1.(a)(ii) or (c) any agreements governing joint ventures of the
Borrower or any Subsidiary as of the Effective Date,

84


--------------------------------------------------------------------------------




in each case if the effect of such amendment, modification, waiver, termination
or release is materially adverse to Holdings, the Borrower, any Subsidiary or
the Lenders.


SECTION 10.11. FINANCIAL COVENANTS.

The Borrower shall not permit:

(a)           Maximum Leverage Ratio. The Leverage Ratio (determined on a
Pro Forma Basis in accordance with Section 1.4.) to exceed (i) 8.0 to 1.0 at any
time prior to January 1, 2008, (ii) 7.0 to 1.0 at any time during the period
commencing on January 1, 2008 and ending December 31, 2008 and (iii) 6.0 to 1.0
at any time after December 31, 2008.

(b)           Minimum Fixed Charge Coverage Ratio. The ratio (determined on a
Pro Forma Basis in accordance with Section 1.4.) of (i) Consolidated EBITDA for
the period of four consecutive fiscal quarters of Holdings most recently ending
to (ii) Fixed Charges for such period, to be less than 1.75 to 1.00 at any time.


SECTION 10.12. CHANGES IN FISCAL PERIODS.

Holdings will neither (a) permit its fiscal year or the fiscal year of the
Borrower or any Subsidiary to end on a day other than December 31, nor
(b) change its method of determining fiscal quarters.


SECTION 10.13. ERISA EXEMPTIONS.

Holdings and the Borrower shall not, and shall not permit any Subsidiary to,
permit any of its respective assets to become or be deemed to be “plan assets”
within the meaning of ERISA, the Internal Revenue Code and the respective
regulations promulgated thereunder.


SECTION 10.14. AVAILABILITY OF EXCEPTIONS.

For the avoidance of doubt, in determining compliance with the restrictions set
forth in this Article VI with respect to any proposed financing, purchase, sale
or other transaction, the Loan Parties shall be entitled to elect and rely upon
any single exception or any combination of applicable exceptions as they deem
appropriate.


ARTICLE XI. DEFAULT


SECTION 11.1. EVENTS OF DEFAULT.

Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:

(a)           the Borrower or the Florida Borrower shall fail to pay any
principal of any Loan owing by it or, in the case of the Borrower, any
Reimbursement Obligation, when and as the

85


--------------------------------------------------------------------------------




same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;

(b)           the Borrower or the Florida Borrower shall fail to pay any
interest on any Loan owing by it or any fee, any other amount (other than an
amount referred to in paragraph (a) of this Article) payable by it under any
Loan Document or any other Obligation, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of three
Business Days;

(c)           any representation or warranty made or deemed made by or on behalf
of Holdings, the Borrower or any Subsidiary in any Loan Document (other than a
Security Deed, any Assignment of Contracts, Documents and Rights, any Assignment
of Leases and Rents, or any Property Management Contract Assignment
(collectively, the “Real Estate Security Documents”)or any amendment or
modification thereof or waiver thereunder, or in any written report,
certificate, financial statement or other document furnished pursuant to or in
connection with any Loan Document or any amendment or modification thereof or
waiver thereunder, shall prove to have been incorrect in any material respect
when made or deemed made;

(d)           Holdings or the Borrower shall fail to observe or perform any
covenant, condition or agreement contained in (i) Section 8.1. (with respect to
keeping in effect the existence of Holdings or the Borrower), Section 8.7.,
subsection (c), (d) or (e) of Section 9.4., Section 10.1. (indebtedness),
Section 10.3. (fundamental change), Section 10.7. (restricted payments) or
Section 10.11. (financial covenants), or (ii) any other Section of Article X.
not referred to in clause (i) above and in the case of this clause (ii) only,
such failure shall continue unremedied for a period of 10 days after the
Borrower receives written notice thereof from the Agent;

(e)           any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in any Loan Document (other than those
specified in subsections (a), (b) or (d) of this Section or in any Real Estate
Security Document), and such failure shall continue unremedied for a period of
30 days after Borrower receives written notice thereof from the Agent to the
Borrower;

(f)            Holdings, the Borrower or any Subsidiary that is a Loan Party
shall fail to make any payment of principal or interest (regardless of amount)
in respect of any Material Indebtedness, when and as the same shall become due
and payable;

(g)           any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity; provided that this
subsection (g) shall not apply to secured Indebtedness that becomes due as a
result of the sale, transfer or other disposition (including as a result of a
casualty or condemnation event) of the property or assets securing such
Indebtedness (to the extent such sale, transfer or other disposition is not
prohibited under this Agreement);

(h)           an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of Holdings, the Borrower, any Subsidiary that is a Loan Party or any
other Material Subsidiary or its debts, or of a substantial part of its assets,
under any federal, state or foreign bankruptcy, insolvency,

86


--------------------------------------------------------------------------------




receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for Holdings, the Borrower, any Subsidiary that is a Loan Party or any other
Material Subsidiary or for a substantial part of its assets, and, in any such
case, such proceeding or petition shall continue undismissed for 60 days or an
order or decree approving or ordering any of the foregoing shall be entered;

(i)            Holdings, the Borrower, any Subsidiary that is a Loan Party or
any other Material Subsidiary shall (i) voluntarily commence any proceeding or
file any petition seeking liquidation, reorganization or other relief under any
federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in subsection (h) of this Section, (iii) apply for or consent to the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for Holdings, the Borrower, any Subsidiary that is a Loan Party or any other
Material Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any formal action for the purpose of effecting any of the foregoing;

(j)            Holdings, the Borrower, any Subsidiary that is Loan Party, or any
other Material Subsidiary shall become unable, admit in writing its inability or
fail generally to pay its debts as they become due;

(k)           one or more judgments for the payment of money in an aggregate
amount in excess of $5,000,000 shall be rendered against Holdings, the Borrower,
or any Subsidiary or any combination thereof (provided that in determining
whether the foregoing threshold is satisfied, there shall be excluded any
portion of such judgments that is fully covered by a solvent third party
insurance company (less any applicable deductible) and as to which the insurer
has not disputed, in writing, its responsibility to cover such judgment, order,
decree or arbitration award) and the same shall remain undischarged for a period
of 30 consecutive days during which execution shall not be effectively stayed,
or any action shall be legally taken by a judgment creditor to attach or levy
upon any assets of Holdings, the Borrower or any Subsidiary to enforce any such
judgment;

(l)            any member of the ERISA Group shall fail to pay when due an
amount or amounts aggregating in excess of $5,000,000 which it shall have become
liable to pay under Title IV of ERISA; or notice of intent to terminate a Plan
or Plans having aggregate Unfunded Liabilities in excess of $5,000,000 shall be
filed under Title IV of ERISA by any member of the ERISA Group, any plan
administrator or any combination of the foregoing; or the PBGC shall institute
proceedings under Title IV of ERISA to terminate, to impose liability (other
than for premiums under Section 4007 of ERISA) in respect of, or to cause a
trustee to be appointed to administer, any Plan or Plans having aggregate
Unfunded Liabilities in excess of $5,000,000; or a condition shall exist by
reason of which the PBGC would be entitled to obtain a decree adjudicating that
any such Plan must be terminated; or there shall occur a complete or partial
withdrawal from, or a default, within the meaning of Section 4219(c)(5) of
ERISA, with respect to, one or more Multiemployer Plans which could cause one or
more members of the ERISA Group to incur a current payment obligation in excess
of $5,000,000;

87


--------------------------------------------------------------------------------




(m)          any Lien purported to be created under any Security Document shall
cease to be, or shall be asserted by any Loan Party not to be, a valid and
perfected Lien on any Collateral with a fair value in excess of $5,000,000, with
the priority required by the applicable Security Document, except (i) as a
result of the sale or other disposition of the applicable Collateral in a
transaction permitted under the Loan Documents or (ii) as a result of the
Agent’s failure to (A) maintain possession of any stock certificates, promissory
notes or other instruments delivered to it under any Security Document or
(B) file Uniform Commercial Code continuation statements;

(n)           any Loan Document or any Guarantee of the Obligations shall for
any reason be asserted by any Loan Party in writing not to be a legal, valid and
binding obligation of any Loan Party party thereto;

(o)           the Guaranty shall cease to be in full force and effect (other
than in accordance with the terms of the Loan Documents); or

(p)           a Change in Control shall occur.


SECTION 11.2. REMEDIES UPON EVENT OF DEFAULT.

Upon the occurrence of an Event of Default the following provisions shall apply:

(a)           Acceleration; Termination of Facilities.

(i)            Automatic. Upon the occurrence of an Event of Default specified
in Section 11.1.(h) or 11.1.(i), (A)(i) the principal of, and all accrued
interest on, the Loans and the Notes at the time outstanding, (ii) an amount
equal to the Stated Amount of all Letters of Credit outstanding as of the date
of the occurrence of such Event of Default for deposit into the Collateral
Account pursuant to Section 11.5. and (iii) all of the other Obligations (other
than obligations in respect of Swap Agreements and Treasury Management Services
Agreement), including, but not limited to, the other amounts owed to the
Lenders, the Swingline Lender and the Agent under this Agreement, the Notes or
any of the other Loan Documents shall become immediately and automatically due
and payable without presentment, demand, protest, or other notice of any kind,
all of which are expressly waived by the Borrower and (B) all of the
Commitments, the obligation of the Lenders to make Revolving Loans, the
Swingline Commitment, the obligation of the Swingline Lender to make Swingline
Loans, and the obligation of the Agent to issue Letters of Credit hereunder,
shall all immediately and automatically terminate.

(ii)           Optional. If any other Event of Default shall exist, the Agent
shall, at the direction of the Requisite Lenders:  (A) declare (1) the principal
of, and accrued interest on, the Loans and the Notes at the time outstanding,
(2) an amount equal to the Stated Amount of all Letters of Credit outstanding as
of the date of the occurrence of such other Event of Default for deposit into
the Collateral Account pursuant to Section 11.5. and (3) all of the other
Obligations (other than obligations in respect of Swap Agreements and Treasury
Management Services Agreement), including, but not limited to, the other

88


--------------------------------------------------------------------------------




amounts owed to the Lenders and the Agent under this Agreement, the Notes or any
of the other Loan Documents to be forthwith due and payable, whereupon the same
shall immediately become due and payable without presentment, demand, protest or
other notice of any kind, all of which are expressly waived by the Borrowers and
(B) terminate the Commitments, the Swingline Commitment, the obligation of the
Lenders to make Loans hereunder and the obligation of the Agent to issue Letters
of Credit hereunder.

(b)           Loan Documents. The Requisite Lenders may direct the Agent to, and
the Agent if so directed shall, exercise any and all of its rights under any and
all of the other Loan Documents.

(c)           Applicable Law. The Requisite Lenders may direct the Agent to, and
the Agent if so directed shall, exercise all other rights and remedies it may
have under any Applicable Law.

(d)           Appointment of Receiver. To the extent permitted by Applicable
Law, the Agent and the Lenders shall be entitled to the appointment of a
receiver for the assets and properties of the Borrower and its Subsidiaries,
without notice of any kind whatsoever and without regard to the adequacy of any
security for the Obligations or the solvency of any party bound for its payment,
to take possession of all or any portion of the business operations of the
Borrower and its Subsidiaries and to exercise such power as the court shall
confer upon such receiver.

(e)           Florida Property. The Agent shall have the right to amend the
Security Deed encumbering the Florida Property to increase the maximum principal
amount of Obligations secured by such Security Deed. Accordingly, the Florida
Borrower hereby constitutes and appoints the Agent as the attorney-in-fact of
the Florida Borrower with full power of substitution either in the Agent’s name
or in the name of the Florida Borrower to do any of the following: (a) execute
an amendment to such Security Deed to increase the maximum principal amount of
Obligations secured by such Security Deed and (b) to take any other action and
execute any other document, instrument or agreement which the Agent may deem
necessary or advisable to accomplish the purposes of this subsection. All
documentary stamp taxes, intangibles taxes and other taxes paid by the Agent in
respect of the filing of any such amendment shall constitute Obligations of the
Borrower. The power of attorney granted herein is irrevocable and coupled with
an interest.


SECTION 11.3. REMEDIES UPON DEFAULT.

Upon the occurrence of a Default specified in Section 11.1.(h), the Commitments
shall immediately and automatically terminate.


SECTION 11.4. ALLOCATION OF PROCEEDS.

If an Event of Default shall exist and maturity of any of the Obligations has
been accelerated, all payments received by the Agent under any of the Loan
Documents, in respect of any principal of or interest on the Obligations or any
other amounts payable by the Borrowers hereunder or thereunder, shall be applied
in the following order and priority:

89


--------------------------------------------------------------------------------




(a)           amounts due the Agent in respect of fees and expenses due under
Section 13.2.;

(b)           amounts due the Lenders in respect of fees and expenses due under
Section 13.2., pro rata in the amount then due each Lender;

(c)           payments of interest on Swingline Loans;

(d)           payments of interest on all other Loans and Reimbursement
Obligations, to be applied for the ratable benefit of the Lenders;

(e)           payments of principal of Swingline Loans;

(f)            payments of principal of all other Loans, Reimbursement
Obligations and other Letter of Credit Liabilities and amounts then due and
payable under any Swap Agreement or Treasury Management Services Agreement
between the Borrower and any Lender (or any affiliate of a Lender), to be
applied for the ratable benefit of the Lenders (and in the case of any Swap
Agreement or Treasury Management Services Agreement, any affiliate of a Lender);
provided, however, to the extent that any amounts available for distribution
pursuant to this subsection are attributable to the issued but undrawn amount of
an outstanding Letter of Credit, such amounts shall be paid to the Agent for
deposit into the Collateral Account;

(g)           amounts due the Agent and the Lenders pursuant to Sections 12.8.
and 13.9.;

(h)           payment of all other Obligations and other amounts due and owing
by the Borrower and the other Loan Parties under any of the Loan Documents, if
any, to be applied for the ratable benefit of the Lenders; and

(i)            any amount remaining after application as provided above, shall
be paid to the Borrower or whomever else may be legally entitled thereto.


SECTION 11.5. COLLATERAL ACCOUNT.

(a)           As collateral security for the prompt payment in full when due of
all Letter of Credit Liabilities and the other Obligations, the Borrower hereby
pledges and grants to the Agent, for the ratable benefit of the Agent and the
Lenders as provided herein, a security interest in all of its right, title and
interest in and to the Collateral Account and the balances from time to time in
the Collateral Account (including the investments and reinvestments therein
provided for below). The balances from time to time in the Collateral Account
shall not constitute payment of any Letter of Credit Liabilities until applied
by the Agent as provided herein. Anything in this Agreement to the contrary
notwithstanding, funds held in the Collateral Account shall be subject to
withdrawal only as provided in this Section.

(b)           Amounts on deposit in the Collateral Account shall be invested and
reinvested by the Agent in Permitted Investments as the Agent shall determine in
its sole discretion. All such

90


--------------------------------------------------------------------------------




investments and reinvestments shall be held in the name of and be under the sole
dominion and control of the Agent for the ratable benefit of the Lenders. The
Agent shall exercise reasonable care in the custody and preservation of any
funds held in the Collateral Account and shall be deemed to have exercised such
care if such funds are accorded treatment substantially equivalent to that which
the Agent accords other funds deposited with the Agent, it being understood that
the Agent shall not have any responsibility for taking any necessary steps to
preserve rights against any parties with respect to any funds held in the
Collateral Account.

(c)           If a drawing pursuant to any Letter of Credit occurs on or prior
to the expiration date of such Letter of Credit, the Borrower and the Lenders
authorize the Agent to use the monies deposited in the Collateral Account and
proceeds thereof to make payment to the beneficiary with respect to such drawing
or the payee with respect to such presentment.

(d)           If an Event of Default exists, the Requisite Lenders may, in their
discretion, at any time and from time to time, instruct the Agent to liquidate
any such investments and reinvestments and apply proceeds thereof to the
Obligations in accordance with Section 11.4.

(e)           So long as no Default or Event of Default exists, and to the
extent amounts on deposit in or credited to the Collateral Account exceed the
aggregate amount of the Letter of Credit Liabilities then due and owing, the
Agent shall, from time to time, at the request of the Borrower, deliver to the
Borrower within 10 Business Days after the Agent’s receipt of such request from
the Borrower, against receipt but without any recourse, warranty or
representation whatsoever, such amount of the credit balances in the Collateral
Account as exceeds the aggregate amount of the Letter of Credit Liabilities at
such time.

(f)            The Borrower shall pay to the Agent from time to time such fees
as the Agent normally charges for similar services in connection with the
Agent’s administration of the Collateral Account and investments and
reinvestments of funds therein.


SECTION 11.6. PERFORMANCE BY AGENT.

If the Borrower shall fail to perform any covenant, duty or agreement contained
in any of the Loan Documents, the Agent may, after notice to the Borrower,
perform or attempt to perform such covenant, duty or agreement on behalf of the
Borrower after the expiration of any cure or grace periods set forth herein. In
such event, the Borrower shall, at the request of the Agent, promptly pay any
amount reasonably expended by the Agent in such performance or attempted
performance to the Agent, together with interest thereon at the applicable
Post-Default Rate from the date of such expenditure until paid. Notwithstanding
the foregoing, neither the Agent nor any Lender shall have any liability or
responsibility whatsoever for the performance of any obligation of the Borrower
under this Agreement or any other Loan Document.


SECTION 11.7. RIGHTS CUMULATIVE.

The rights and remedies of the Agent and the Lenders under this Agreement and
each of the other Loan Documents shall be cumulative and not exclusive of any
rights or remedies which any of them may otherwise have under Applicable Law. In
exercising their respective rights and remedies the Agent and the Lenders may be
selective and no failure or delay by the Agent or any

91


--------------------------------------------------------------------------------




of the Lenders in exercising any right shall operate as a waiver of it, nor
shall any single or partial exercise of any power or right preclude its other or
further exercise or the exercise of any other power or right.


ARTICLE XII. THE AGENT


SECTION 12.1. AUTHORIZATION AND ACTION.

Each Lender hereby appoints and authorizes the Agent to take such action as
contractual representative on such Lender’s behalf and to exercise such powers
under this Agreement and the other Loan Documents as are specifically delegated
to the Agent by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto. Not in limitation of the foregoing, each Lender
authorizes and directs the Agent to enter into the Loan Documents for the
benefit of the Lenders. Each Lender hereby agrees that, except as otherwise set
forth herein, any action taken by the Requisite Lenders in accordance with the
provisions of this Agreement or the Loan Documents, and the exercise by the
Requisite Lenders of the powers set forth herein or therein, together with such
other powers as are reasonably incidental thereto, shall be authorized and
binding upon all of the Lenders. Nothing herein shall be construed to deem the
Agent a trustee or fiduciary for any Lender or to impose on the Agent duties or
obligations other than those expressly provided for herein. At the request of a
Lender, the Agent will forward to such Lender copies or, where appropriate,
originals of the documents delivered to the Agent pursuant to this Agreement or
the other Loan Documents. The Agent will also furnish to any Lender, upon the
request of such Lender, a copy of any certificate or notice furnished to the
Agent by the Borrower, any other Loan Party or any other Affiliate of the
Borrower, pursuant to this Agreement or any other Loan Document not already
delivered to such Lender pursuant to the terms of this Agreement or any such
other Loan Document. As to any matters not expressly provided for by the Loan
Documents (including, without limitation, enforcement or collection of any of
the Obligations), the Agent shall not be required to exercise any discretion or
take any action, but shall be required to act or to refrain from acting (and
shall be fully protected in so acting or refraining from acting) upon the
instructions of the Requisite Lenders (or all of the Lenders if explicitly
required under any other provision of this Agreement), and such instructions
shall be binding upon all Lenders and all holders of any of the Obligations;
provided, however, that, notwithstanding anything in this Agreement to the
contrary, the Agent shall not be required to take any action which exposes the
Agent to personal liability or which is contrary to this Agreement or any other
Loan Document or Applicable Law. Not in limitation of the foregoing, the Agent
shall not exercise any right or remedy it or the Lenders may have under any Loan
Document upon the occurrence of a Default or an Event of Default unless the
Requisite Lenders (or all of the Lenders if explicitly required under any
provision of this Agreement) have so directed the Agent to exercise such right
or remedy.


SECTION 12.2. AGENT’S RELIANCE, ETC.

Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Agent nor any of its directors, officers, agents,
employees or counsel shall be liable for any action taken or omitted to be taken
by it or them under or in connection with this Agreement or any other Loan
Document, except for its or their own gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final, non-appealable

92


--------------------------------------------------------------------------------




judgment. Without limiting the generality of the foregoing, the Agent: (a) may
treat the payee of any Note as the holder thereof until the Agent receives
written notice of the assignment or transfer thereof signed by such payee and in
form satisfactory to the Agent; (b) may consult with legal counsel (including
its own counsel or counsel for the Borrower or any other Loan Party),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts; (c) makes no
warranty or representation to any Lender or any other Person and shall not be
responsible to any Lender or any other Person for any statements, warranties or
representations made by any Person in or in connection with this Agreement or
any other Loan Document; (d) shall not have any duty to ascertain or to inquire
as to the performance or observance of any of the terms, covenants or conditions
of any of this Agreement or any other Loan Document or the satisfaction of any
conditions precedent under this Agreement or any Loan Document on the part of
the Borrower or other Persons (except for the delivery to it of any certificate
or document specifically required to be delivered to it pursuant to
Section 6.1.) or inspect the property, books or records of the Borrower or any
other Person; (e) shall not be responsible to any Lender for the due execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement or any other Loan Document, any other instrument or document furnished
pursuant thereto or any collateral covered thereby or the perfection or priority
of any Lien in favor of the Agent on behalf of the Lenders in any such
collateral; and (f) shall incur no liability under or in respect of this
Agreement or any other Loan Document by acting upon any notice, consent,
certificate or other instrument or writing (which may be by telephone or
telecopy) believed by it to be genuine and signed, sent or given by the proper
party or parties.


SECTION 12.3. NOTICE OF DEFAULTS.

The Agent shall not be deemed to have knowledge or notice of the occurrence of a
Default or Event of Default unless the Agent has received notice from a Lender
or the Borrower referring to this Agreement, describing with reasonable
specificity such Default or Event of Default and stating that such notice is a
“notice of default.”  If any Lender (excluding the Lender which is also serving
as the Agent) becomes aware of any Default or Event of Default, it shall
promptly send to the Agent such a “notice of default.”  Further, if the Agent
receives such a “notice of default”, the Agent shall give prompt notice thereof
to the Lenders.


SECTION 12.4. WACHOVIA AS LENDER.

Wachovia, as a Lender, shall have the same rights and powers under this
Agreement and any other Loan Document as any other Lender and may exercise the
same as though it were not the Agent; and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated, include Wachovia in each case in its
individual capacity. Wachovia and its affiliates may each accept deposits from,
maintain deposits or credit balances for, invest in, lend money to, act as
trustee under indentures of, serve as financial advisor to, and generally engage
in any kind of business with, the Borrower, any other Loan Party or any other
Affiliate thereof as if it were any other bank and without any duty to account
therefor to the other Lenders. Further, the Agent and any affiliate may accept
fees and other consideration from the Borrower or any other Loan Party for
services in connection with this Agreement and otherwise without having to
account for the same to the other Lenders. The Lenders acknowledge that,
pursuant to such activities, Wachovia

93


--------------------------------------------------------------------------------




or its affiliates may receive information regarding the Borrower, other Loan
Parties, other Subsidiaries and other Affiliates (including information that may
be subject to confidentiality obligations in favor of such Person) and
acknowledge that the Agent shall be under no obligation to provide such
information to them.


SECTION 12.5. APPROVALS OF LENDERS.

All communications from the Agent to any Lender requesting such Lender’s
determination, consent, approval or disapproval (a) shall be given in the form
of a written notice to such Lender, (b) shall be accompanied by a description of
the matter or issue as to which such determination, approval, consent or
disapproval is requested, or shall advise such Lender where information, if any,
regarding such matter or issue may be inspected, or shall otherwise describe the
matter or issue to be resolved, (c) shall include, if reasonably requested by
such Lender and to the extent not previously provided to such Lender, written
materials and, as appropriate, a brief summary of all oral information provided
to the Agent by the Borrower in respect of the matter or issue to be resolved,
and (d) shall include the Agent’s recommended course of action or determination
in respect thereof. Each Lender shall reply promptly, but in any event within 10
Business Days (or such lesser or greater period as may be specifically required
under the Loan Documents) of receipt of such communication. Except as otherwise
provided in this Agreement, unless a Lender shall give written notice to the
Agent that it specifically objects to the recommendation or determination of the
Agent (together with a written explanation of the reasons behind such objection)
within the applicable time period for reply, such Lender shall be deemed to have
conclusively approved of or consented to such recommendation or determination.


SECTION 12.6. COLLATERAL MATTERS.

(a)           The Agent is authorized on behalf of all of the Lenders, without
the necessity of any notice to or further consent from any Lender, from time to
time prior to an Event of Default, to take any action with respect to any
Collateral or Loan Documents which may be necessary to perfect and maintain
perfected the Liens upon the Collateral granted pursuant to any of the Loan
Documents.

(b)           The Lenders hereby authorize the Agent, at its option and in its
discretion, to release any Lien granted to or held by the Agent upon any
Collateral (i) upon termination of this Agreement in accordance with
Section 13.10.; or (ii) as required or permitted by Section 4.3. or
Section 8.11. Upon request by the Agent at any time, the Lenders will confirm in
writing the Agent’s authority to release particular types or items of Collateral
pursuant to this Section or any other applicable provision of any of the other
Loan Documents.

(c)           Upon any sale and transfer of Collateral which is expressly
permitted pursuant to the terms of this Agreement, and upon at least 5 Business
Days’ prior written request by the Borrower, the Agent shall (and is hereby
irrevocably authorized by all of the Lenders to) execute such documents as may
be necessary to evidence the release of the Liens granted to the Agent for the
benefit of the Lenders herein or pursuant hereto upon the Collateral that was
sold or transferred; provided, however, that (i) the Agent shall not be required
to execute any such document on terms which, in the Agent’s opinion, would
expose the Agent to liability or create

94


--------------------------------------------------------------------------------




any obligation or entail any consequence other than the release of such Liens
without recourse or warranty; and (ii) such release shall not in any manner
discharge, affect or impair the Obligations or any Liens upon (or obligations of
the Borrower or any other Loan Party in respect of) all interests retained by
the Borrower or any other Loan Party, including (without limitation) the
proceeds of the sale, all of which shall continue to constitute part of the
Collateral. In the event of any sale or transfer of Collateral, or any
foreclosure with respect to any of the Collateral, the Agent shall be authorized
to deduct all of the expenses reasonably incurred by the Agent from the proceeds
of any such sale, transfer or foreclosure.

(d)           The Agent shall have no obligation whatsoever to the Lenders or to
any other Person to assure that the Collateral exists or is owned by any Loan
Party or is cared for, protected or insured or that the Liens granted to the
Agent herein or pursuant hereto have been properly or sufficiently or lawfully
created, perfected, protected or enforced or are entitled to any particular
priority, or to exercise or to continue exercising at all or in any manner or
under any duty of care, disclosure or fidelity any of the rights, authorities
and powers granted or available to the Agent in this Section or in any of the
Loan Documents, it being understood and agreed that in respect of the
Collateral, or any act, omission or event related thereto, the Agent may act in
any manner it may deem appropriate, in its sole discretion, given the Agent’s
own interest in the Collateral as one of the Lenders and that the Agent shall
have no duty or liability whatsoever to the Lenders, except to the extent found
in a final non-appealable judgment by a court of competent jurisdiction to have
resulted from the Agent’s gross negligence or willful misconduct.


SECTION 12.7. LENDER CREDIT DECISION, ETC.

Each Lender expressly acknowledges and agrees that neither the Agent nor any of
its officers, directors, employees, agents, counsel, attorneys-in-fact or other
affiliates has made any representations or warranties as to the financial
condition, operations, creditworthiness, solvency or other information
concerning the business or affairs of Holdings, the Borrower, any other Loan
Party, any other Subsidiary or any other Person to such Lender and that no act
by the Agent hereafter taken, including any review of the affairs of Holdings,
the Borrower, any other Loan Party or any other Subsidiary, shall be deemed to
constitute any such representation or warranty by the Agent to any Lender. Each
Lender acknowledges that it has made its own credit and legal analysis and
decision to enter into this Agreement and the transactions contemplated hereby,
independently and without reliance upon the Agent, any other Lender or counsel
to the Agent, or any of their respective officers, directors, employees and
agents, and based on the financial statements of the Holdings, Borrower, the
other Subsidiaries or any other Affiliate thereof, and inquiries of such
Persons, its independent due diligence of the business and affairs of the
Borrower, the other Loan Parties, the Subsidiaries and other Persons, its review
of the Loan Documents, the legal opinions required to be delivered to it
hereunder, the advice of its own counsel and such other documents and
information as it has deemed appropriate. Each Lender also acknowledges that it
will, independently and without reliance upon the Agent, any other Lender or
counsel to the Agent or any of their respective officers, directors, employees
and agents, and based on such review, advice, documents and information as it
shall deem appropriate at the time, continue to make its own decisions in taking
or not taking action under the Loan Documents. Except for notices, reports and
other documents and information expressly required to be furnished to the
Lenders by the Agent under this Agreement or any of the other Loan Documents,
the Agent shall have no duty or responsibility to provide any Lender with any

95


--------------------------------------------------------------------------------




credit or other information concerning the business, operations, property,
financial and other condition or creditworthiness of Holdings, the Borrower, any
other Loan Party or any other Affiliate thereof which may come into possession
of the Agent, or any of its officers, directors, employees, agents,
attorneys-in-fact or other affiliates. Each Lender acknowledges that the Agent’s
legal counsel in connection with the transactions contemplated by this Agreement
is only acting as counsel to the Agent and is not acting as counsel to such
Lender.


SECTION 12.8. INDEMNIFICATION OF AGENT.

Each Lender agrees to indemnify the Agent (to the extent not reimbursed by the
Borrower and without limiting the obligation of the Borrower to do so) pro rata
in accordance with such Lender’s respective Commitment Percentage, from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, reasonable out-of-pocket costs and expenses, or
disbursements of any kind or nature whatsoever which may at any time be imposed
on, incurred by, or asserted against the Agent (in its capacity as Agent but not
as a Lender) in any way relating to or arising out of the Loan Documents, any
transaction contemplated hereby or thereby or any action taken or omitted by the
Agent under the Loan Documents (collectively, “Indemnifiable Amounts”);
provided, however, that no Lender shall be liable for any portion of such
Indemnifiable Amounts to the extent resulting from the Agent’s gross negligence
or willful misconduct as determined by a court of competent jurisdiction in a
final, non-appealable judgment or if the Agent fails to follow the written
direction of the Requisite Lenders (or all of the Lenders if expressly required
hereunder) unless such failure results from the Agent following the advice of
counsel to the Agent of which advice the Lenders have received notice. Without
limiting the generality of the foregoing but subject to the preceding proviso,
each Lender agrees to reimburse the Agent (to the extent not reimbursed by the
Borrower and without limiting the obligation of the Borrower to do so), promptly
upon demand for its ratable share of any out-of-pocket expenses (including
counsel fees of the counsel(s) of the Agent’s own choosing) incurred by the
Agent in connection with the preparation, negotiation, execution, or enforcement
of, or legal advice with respect to the rights or responsibilities of the
parties under, the Loan Documents, any suit or action brought by the Agent to
enforce the terms of the Loan Documents and/or collect any Obligations, any
“lender liability” suit or claim brought against the Agent and/or the Lenders,
and any claim or suit brought against the Agent, and/or the Lenders arising
under any Environmental Laws. Such out-of-pocket expenses (including counsel
fees) shall be advanced by the Lenders on the request of the Agent
notwithstanding any claim or assertion that the Agent is not entitled to
indemnification hereunder upon receipt of an undertaking by the Agent that the
Agent will reimburse the Lenders if it is actually and finally determined by a
court of competent jurisdiction that the Agent is not so entitled to
indemnification. The agreements in this Section shall survive the payment of the
Loans and all other amounts payable hereunder or under the other Loan Documents
and the termination of this Agreement. If the Borrower shall reimburse the Agent
for any Indemnifiable Amount following payment by any Lender to the Agent in
respect of such Indemnifiable Amount pursuant to this Section, the Agent shall
share such reimbursement on a ratable basis with each Lender making any such
payment.

96


--------------------------------------------------------------------------------





SECTION 12.9. SUCCESSOR AGENT.

The Agent may resign at any time as Agent under the Loan Documents by giving
written notice thereof to the Lenders and the Borrower. Upon any such
resignation, the Requisite Lenders shall have the right to appoint a successor
Agent which appointment shall, provided no Default or Event of Default exists,
be subject to the Borrower’s approval, which approval shall not be unreasonably
withheld or delayed (except that the Borrower shall, in all events, be deemed to
have approved each Lender and its affiliates as a successor Agent). If no
successor Agent shall have been so appointed in accordance with the immediately
preceding sentence, and shall have accepted such appointment, within 30 days
after the resigning Agent’s giving of notice of resignation, then the resigning
Agent may, on behalf of the Lenders, appoint a successor Agent, which shall be a
Lender, if any Lender shall be willing to serve, and otherwise shall be a
commercial bank having total combined assets of at least $50,000,000,000 and
provided no Default or Event of Default exists, shall be subject to the
Borrower’s approval, which approval shall not be unreasonably withheld or
delayed. Upon the acceptance of any appointment as Agent hereunder by a
successor Agent, such successor Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring Agent,
and the retiring Agent shall be discharged from its duties and obligations under
the Loan Documents. Such successor Agent shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or shall make other arrangements satisfactory to the current Agent,
in either case, to assume effectively the obligations of the current Agent with
respect to such Letters of Credit. After any Agent’s resignation hereunder as
Agent, the provisions of this Article XII. shall continue to inure to its
benefit as to any actions taken or omitted to be taken by it while it was Agent
under the Loan Documents.


SECTION 12.10. TITLED AGENTS.

Each of the Titled Agents in each such respective capacity, assumes no
responsibility or obligation hereunder, including, without limitation, for
servicing, enforcement or collection of any of the Loans, or for any duties as
an agent hereunder for the Lenders. The titles of “Arrangers”, “Syndication
Agent”, and other similar titles are solely honorific and imply no fiduciary
responsibility on the part of the Titled Agents to the Agent, the Borrower or
any Lender and the use of such titles does not impose on the Titled Agents any
duties or obligations greater than those of any other Lender or entitle the
Titled Agents to any rights other than those to which any other Lender is
entitled.


ARTICLE XIII. MISCELLANEOUS


SECTION 13.1. NOTICES.

Unless otherwise provided herein, communications provided for hereunder shall be
in writing and shall be mailed, telecopied or delivered as follows:

97


--------------------------------------------------------------------------------


If to the Borrower or Holdings, to it at:

475 Tenth Avenue

New York, New York  10018

Attn:  Richard Szymanski

Telephone:            (212) 277-4188

Telecopy:              (212) 277-4270

If to the Agent:

Wachovia Bank, National Association

301 South College Street, NC0172

Charlotte, North Carolina  28288

Attn:  David M. Blackman

Telephone:            (704) 374-6272

Telecopy:              (704) 383-6205

If to a Lender:

To such Lender’s address or telecopy number, as applicable, set forth on its
signature page hereto or in the administrative questionnaire required by the
Agent and provided by such Lender;

or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section. All such notices and other communications shall be effective (i) if
mailed, when received; (ii) if telecopied, when transmitted; or (iii) if hand
delivered or sent by overnight courier, when delivered. Notwithstanding the
immediately preceding sentence, all notices or communications to the Agent or
any Lender under Article II. shall be effective only when actually received.
Neither the Agent nor any Lender shall incur any liability to any Loan Party
(nor shall the Agent incur any liability to the Lenders) for acting upon any
telephonic notice referred to in this Agreement which the Agent or such Lender,
as the case may be, believes in good faith to have been given by a Person
authorized to deliver such notice or for otherwise acting in good faith
hereunder. Failure of a Person designated to get a copy of a notice to receive
such copy shall not affect the validity of notice properly given to any other
Person.


SECTION 13.2. EXPENSES.

The Borrower agrees (a) to pay or reimburse the Agent for all of its reasonable
out-of-pocket costs and expenses incurred in connection with the preparation,
negotiation and execution of, and any amendment, supplement or modification to,
any of the Loan Documents (including due diligence expenses and travel expenses
relating to closing), and the consummation of the transactions contemplated
thereby, including the reasonable fees and disbursements of counsel to the Agent
and costs and expenses in connection with (i) the use of IntraLinks, Inc.,
SyndTrak or other similar information transmission systems in connection with
the Loan Documents and (ii) the costs and expenses incurred by the Agent in
connection with the review of Properties for inclusion in calculations of the
Borrowing Base and the Agent’s other activities under

98


--------------------------------------------------------------------------------




Article IV., including the cost of all Appraisals, title insurance, any
inspection by the Agent of any such Properties, and the reasonable fees and
disbursements of counsel to the Agent relating to all such activities, (b) to
pay or reimburse the Agent and the Lenders for all their reasonable costs and
expenses incurred in connection with the enforcement or preservation of any
rights under the Loan Documents, including the reasonable fees and disbursements
of their respective counsel (including the allocated fees and expenses of
in-house counsel) and any payments in indemnification or otherwise payable by
the Lenders to the Agent pursuant to the Loan Documents, (c) to pay, and
indemnify and hold harmless the Agent and the Lenders from, any and all
recording and filing fees and any and all liabilities with respect to, or
resulting from any failure to pay or delay in paying, documentary, stamp, excise
and other similar taxes, if any, which may be payable or determined to be
payable in connection with the execution and delivery of any of the Loan
Documents, or consummation of any amendment, supplement or modification of, or
any waiver or consent under or in respect of, any Loan Document and (d) to the
extent not already covered by any of the preceding subsections, to pay or
reimburse the Agent and the Lenders for all their costs and expenses incurred in
connection with any bankruptcy or other proceeding of the type described in
Section 11.1.(h) or 11.1.(i), including the reasonable fees and disbursements of
counsel to the Agent and any Lender, whether such fees and expenses are incurred
prior to, during or after the commencement of such proceeding or the
confirmation or conclusion of any such proceeding. If the Borrower shall fail to
pay any amounts required to be paid by it pursuant to this Section, the Agent
and/or the Lenders may pay such amounts on behalf of the Borrower and either
deem the same to be Loans outstanding hereunder or otherwise Obligations owing
hereunder.


SECTION 13.3. SETOFF.

Subject to Section 3.3. and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, to the
fullest extent permitted by law, the Borrower and the Florida Borrower each
hereby authorizes the Agent, each Lender, each affiliate of the Agent or any
Lender, and each Participant, at any time while an Event of Default exists,
without prior notice to the Borrowers or to any other Person, any such notice
being hereby expressly waived, but in the case of a Lender, an affiliate of a
Lender or a Participant subject to receipt of the prior written consent of the
Agent exercised in its sole discretion, to set off and to appropriate and to
apply any and all deposits (general or special, including, but not limited to,
indebtedness evidenced by certificates of deposit, whether matured or unmatured)
and any other indebtedness at any time held or owing by the Agent, such Lender,
any such affiliate of the Agent or such Lender, or such Participant, to or for
the credit or the account of the Borrower or the Florida Borrower, as
applicable, against and on account of any of the Obligations owing by the
Borrower or the Florida Borrower, as applicable, irrespective of whether or not
any or all of the Loans and all other Obligations have been declared to be, or
have otherwise become, due and payable as permitted by Section 11.2., and
although such obligations shall be contingent or unmatured.


SECTION 13.4. LITIGATION; JURISDICTION; OTHER MATTERS; WAIVERS.

(a)           EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY
BETWEEN OR AMONG HOLDINGS, THE BORROWERS, THE AGENT OR ANY OF THE LENDERS WOULD
BE BASED ON DIFFICULT AND COMPLEX

99


--------------------------------------------------------------------------------




ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE PARTIES.
ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE LENDERS, THE
AGENT, HOLDINGS AND THE BORROWERS HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN
ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH
AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS
AGREEMENTOR ANY OTHER LOAN DOCUMENT OR BY REASON OF ANY OTHER SUIT, CAUSE OF
ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG HOLDINGS, THE BORROWERS, THE AGENT
OR ANY OF THE LENDERS OF ANY KIND OR NATURE RELATING TO ANY OF THE LOAN
DOCUMENTS.

(b)           EACH OF HOLDINGS, THE BORROWERS, THE AGENT AND EACH LENDER HEREBY
AGREES THAT THE FEDERAL DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND
ANY STATE COURT LOCATED IN THE BOROUGH OF MANHATTAN OF NEW YORK, NEW YORK, SHALL
HAVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG
HOLDINGS, THE BORROWERS, THE AGENT OR ANY OF THE LENDERS, PERTAINING DIRECTLY OR
INDIRECTLY TO THIS AGREEMENT, THE LOANS AND LETTERS OF CREDIT, THE NOTES OR ANY
OTHER LOAN DOCUMENT OR TO ANY MATTER ARISING HEREFROM OR THEREFROM. HOLDINGS,
THE BORROWERS AND EACH OF THE LENDERS EXPRESSLY SUBMIT AND CONSENT IN ADVANCE TO
SUCH JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED IN SUCH COURTS WITH
RESPECT TO SUCH CLAIMS OR DISPUTES. EACH PARTY FURTHER WAIVES ANY OBJECTION THAT
IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN
ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT
FORUM, AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE OF FORUM SET
FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION
BY THE AGENT OR ANY LENDER OR THE ENFORCEMENT BY THE AGENT OR ANY LENDER OF ANY
JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.

(c)           THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY
WITH THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL
CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER
AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS AGREEMENT.


SECTION 13.5. SUCCESSORS AND ASSIGNS.

(a)           Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrowers
may not assign or otherwise transfer any of their respective rights or
obligations hereunder without the prior written consent of the Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations

100


--------------------------------------------------------------------------------




hereunder except (i) to an Eligible Assignee in accordance with the provisions
of the immediately following subsection (b), (ii) by way of participation in
accordance with the provisions of the immediately following subsection (d) or
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of the immediately following subsection (f) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in the immediately
following subsection (d) and, to the extent expressly contemplated hereby, the
affiliates and the partners, directors, officers, employees, agents and advisors
of the Agent and the Lenders and of their respective affiliates) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b)           Assignments by Lenders. Any Lender may at any time assign to one
or more assignees (an “Assignee”) all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
at the time owing to it); provided that any such assignment shall be subject to
the following conditions:

(i)            Minimum Amounts.

(A)          in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and

(B)           in any case not described in the immediately preceding
subsection (A), the aggregate amount of the Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the applicable Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000 unless each of the Agent and, so long as
no Default or Event of Default shall exist, the Borrower otherwise consents
(each such consent not to be unreasonably withheld or delayed).

(ii)           Proportionate Amounts. Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned. Not in limitation of the foregoing, any assignment by a Lender of
Revolving Loans must be of a proportionate amount of Revolving Loans owing by
the Borrower and owing by the Florida Borrower.

(iii)          Required Consents. No consent shall be required for any
assignment except to the extent required by clause (i)(B) of this subsection (b)
and, in addition:

101


--------------------------------------------------------------------------------




(A)          the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) a Default or Event of Default
shall exist at the time of such assignment or (y) such assignment is to a
Lender, an affiliate of a Lender or an Approved Fund;

(B)           the consent of the Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of a
Commitment if such assignment is to a Person that is not already a Lender with a
Commitment, an affiliate of such Lender or an Approved Fund with respect to such
Lender; and

(C) the consent of the Swingline Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of a
Commitment.

(iv)          Assignment and Acceptance. The parties to each assignment shall
execute and deliver to the Agent an Assignment and Acceptance, together with a
processing and recordation fee of $3,500 for each assignment, and the assignee,
if it is not a Lender, shall deliver to the Agent an administrative
questionnaire in the form customarily required by the Agent.

(v)           No Assignment to Borrower. No such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.

(vi)          No Assignment to Natural Persons. No such assignment shall be made
to a natural person.

Subject to acceptance and recording thereof by the Agent pursuant to the
immediately following subsection (c), from and after the effective date
specified in each Assignment and Acceptance, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 5.4., 13.2. and 13.9. and the other
provisions of this Agreement and the other Loan Documents as provided in
Section 13.10. with respect to facts and circumstances occurring prior to the
effective date of such assignment. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with the
immediately following subsection (d).

(c)           Register. The Agent, acting solely for this purpose as an agent of
the Borrower, shall maintain at the Principal Office a copy of each Assignment
and Acceptance delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the

102


--------------------------------------------------------------------------------




Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrowers, the Agent and the Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

(d)           Participations. Any Lender may at any time, without the consent
of, or notice to, the Borrowers or the Agent, sell participations to any Person
(other than a natural person or the Borrower or any of the Borrower’s Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrowers, the Agent and the Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any  provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver of any provision of any Loan Document described in the
second sentence of Section 13.6. that adversely affects such Participant.
Subject to the immediately following subsection (e), the Borrowers agree that
each Participant shall be entitled to the benefits of Sections 3.12., 5.1., 5.4.
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
Applicable Law, each Participant also shall be entitled to the benefits of
Section 13.3. as though it were a Lender, provided such Participant agrees to be
subject to Section 3.3. as though it were a Lender. Upon request from the Agent,
a Lender shall notify the Agent and the Borrower of the sale of any
participation hereunder.

(e)           Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Sections 3.12. and 5.1. than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.12. unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrowers and the Agent, to comply with Section 3.12.(c) as
though it were a Lender.

(f)            Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

103


--------------------------------------------------------------------------------




(g)           No Registration. Each Lender agrees that, without the prior
written consent of the Borrower and the Agent, it will not make any assignment
hereunder in any manner or under any circumstances that would require
registration or qualification of, or filings in respect of, any Loan or Note
under the Securities Act or any other securities laws of the United States of
America or of any other jurisdiction.


SECTION 13.6. AMENDMENTS.

(a)           Except as otherwise expressly provided in this Agreement, any
consent or approval required or permitted by this Agreement or any other Loan
Document to be given by the Lenders may be given, and any term of this Agreement
or of any other Loan Document may be amended, and the performance or observance
by the Borrower or any other Loan Party or any Subsidiary of any terms of this
Agreement or such other Loan Document or the continuance of any Default or Event
of Default may be waived (either generally or in a particular instance and
either retroactively or prospectively) with, but only with, the written consent
of the Requisite Lenders (and, in the case of an amendment to any Loan Document,
the written consent of each Loan Party a party thereto).

(b)           Notwithstanding the foregoing, without the prior written consent
of each Lender adversely affected thereby, no amendment, waiver or consent shall
do any of the following:

(i)            increase the Commitments of the Lenders (except for any increase
in the Commitments effectuated pursuant to Section 2.14.) or subject the Lenders
to any additional obligations;

(ii)           reduce the principal of, or interest that has accrued or the
rates of interest that will be charged on the outstanding principal amount of,
any Loans or other Obligations;

(iii)          reduce the amount of any Fees payable hereunder or postpone any
date fixed for payment thereof;

(iv)          modify the definition of the term “Termination Date” or otherwise
postpone any date fixed for any payment of any principal of, or interest on, any
Loans or any other Obligations (including the waiver of any Default or Event of
Default as a result of the nonpayment of any such Obligations as and when due),
or extend the expiration date of any Letter of Credit beyond the Termination
Date;

(v)           amend or otherwise modify the provisions of Section 3.2.;

(vi)          modify the definition of the term “Requisite Lenders” or otherwise
modify in any other manner the number or percentage of the Lenders required to
make any determinations or waive any rights hereunder or to modify any provision
hereof, including without limitation, any modification of this Section 13.6. if
such modification would have such effect;

104


--------------------------------------------------------------------------------




(vii)         release any Guarantor from its obligations under the Guaranty
(except as otherwise permitted under Section 8.11.(b) or in connection with the
release of a Collateral Property as permitted in Section 4.3.);

(viii)        release any of the Collateral from the Lien of the Security
Documents (except as otherwise permitted under Section 8.11.(c) or in connection
with the release of a Collateral Property as permitted in Section 4.3.); or

(ix)           amend or otherwise modify the provisions of Section 2.13.

(c)           No amendment, waiver or consent, unless in writing and signed by
the Agent, in such capacity, in addition to the Lenders required hereinabove to
take such action, shall affect the rights or duties of the Agent under this
Agreement or any of the other Loan Documents. Any amendment, waiver or consent
relating to Section 2.2. or the obligations of the Swingline Lender under this
Agreement or any other Loan Document shall, in addition to the Lenders required
hereinabove to take such action, require the written consent of the Swingline
Lender.

(d)           No waiver shall extend to or affect any obligation not expressly
waived or impair any right consequent thereon and any amendment, waiver or
consent shall be effective only in the specific instance and for the specific
purpose set forth therein. Except as otherwise provided in Section 12.5., no
course of dealing or delay or omission on the part of the Agent or any Lender in
exercising any right shall operate as a waiver thereof or otherwise be
prejudicial thereto. Any Event of Default occurring hereunder shall continue to
exist until such time as such Event of Default is waived in writing in
accordance with the terms of this Section, notwithstanding any attempted cure or
other action by the Borrower, any other Loan Party or any other Person
subsequent to the occurrence of such Event of Default. Except as otherwise
explicitly provided for herein or in any other Loan Document, no notice to or
demand upon the Borrower shall entitle the Borrower to any other or further
notice or demand in similar or other circumstances.


SECTION 13.7. NONLIABILITY OF AGENT AND LENDERS.

The relationship between the Borrowers, on the one hand, and the Lenders and the
Agent, on the other hand, shall be solely that of borrower and lender. Neither
the Agent nor any Lender shall have any fiduciary responsibilities to the
Borrower or any other Loan Party and no provision in this Agreement or in any of
the other Loan Documents, and no course of dealing between or among any of the
parties hereto, shall be deemed to create any fiduciary duty owing by the Agent
or any Lender to any Lender, the Borrower, any Subsidiary or any other Loan
Party. Neither the Agent nor any Lender undertakes any responsibility to the
Borrowers to review or inform the Borrowers of any matter in connection with any
phase of the Borrowers’ business or operations.


SECTION 13.8. CONFIDENTIALITY.

The Agent and each Lender shall use reasonable efforts to assure that
information about Holdings, the Borrower, the other Loan Parties and the other
Subsidiaries, and the Properties thereof and their operations, affairs and
financial condition, not generally disclosed to the public, which is furnished
to the Agent or any Lender pursuant to the provisions of this Agreement or

105


--------------------------------------------------------------------------------




any other Loan Document, is used only for the purposes of this Agreement and the
other Loan Documents and shall not be divulged to any Person other than the
Agent, the Lenders, and their respective agents who are actively and directly
participating in the evaluation, administration or enforcement of the Loan
Documents and other transactions between the Agent or such Lender, as
applicable, and the Holdings or Borrower, as applicable, but in any event the
Agent and the Lenders may make disclosure: (a) to any of their respective
affiliates (provided they shall agree to keep such information confidential in
accordance with the terms of this Section 13.8.); (b) as reasonably requested by
any potential or actual Assignee, Participant or other transferee in connection
with the contemplated transfer of any Commitment or participations therein as
permitted hereunder (provided they shall agree to keep such information
confidential in accordance with the terms of this Section); (c) as required or
requested by any Governmental Authority or representative thereof or pursuant to
legal process or in connection with any legal proceedings or as otherwise
required by Applicable Law; (d) to the Agent’s or such Lender’s independent
auditors and other professional advisors (provided they shall be notified of the
confidential nature of the information); (e) after the happening and during the
continuance of an Event of Default, to any other Person, in connection with the
exercise by the Agent or the Lenders of rights hereunder or under any of the
other Loan Documents; (f) upon the prior consent (which consent shall not be
unreasonably withheld) of Holdings or the Borrower, as applicable, to any
contractual counter-parties to any swap or similar hedging agreement or to any
rating agency; and (g) to the extent such information (x) becomes publicly
available other than as a result of a breach of this Section actually known to
such Lender to be such a breach or (y) becomes available to the Agent or any
Lender on a nonconfidential basis from a source other than the Borrower or any
Affiliate. Notwithstanding the foregoing, the Agent and each Lender may disclose
any such confidential information, without notice to the Borrower or any other
Loan Party, to Governmental Authorities in connection with any regulatory
examination of the Agent or such Lender or in accordance with the regulatory
compliance policy of the Agent or such Lender.


SECTION 13.9. INDEMNIFICATION.

(a)           The Borrower shall and hereby agrees to indemnify, defend and hold
harmless the Agent, each of the Lenders, any affiliate of the Agent or any
Lender, and their respective directors, officers, shareholders, agents,
employees and counsel (each referred to herein as an “Indemnified Party”) to the
fullest extent permitted by law, from and against any and all of the following
(collectively, the “Indemnified Costs”):  losses, costs, claims, damages,
liabilities, deficiencies, judgments or reasonable expenses of every kind and
nature (including, without limitation, amounts paid in settlement, court costs
and the reasonable fees and disbursements of counsel incurred in connection with
any litigation, investigation, claim or proceeding or any advice rendered in
connection therewith, but excluding losses, costs, claims, damages, liabilities,
deficiencies, judgments or expenses indemnification in respect of which is
specifically covered by Section 3.12. or 5.1. or expressly excluded from the
coverage of such Section 3.12. or 5.1.) incurred by an Indemnified Party in
connection with, arising out of, or by reason of, any suit, cause of action,
claim, arbitration, investigation or settlement, consent decree or other
proceeding (the foregoing referred to herein as an “Indemnity Proceeding”) which
is in any way related directly or indirectly to: (i) this Agreement or any other
Loan Document or the transactions contemplated thereby; (ii) the making of any
Loans or issuance of Letters of Credit hereunder; (iii) any actual or proposed
use by the Borrowers of the proceeds of the Loans or Letters of

106


--------------------------------------------------------------------------------




Credit; (iv) the Agent’s or any Lender’s entering into this Agreement; (v) the
fact that the Agent and the Lenders have established the credit facility
evidenced hereby in favor of the Borrowers; (vi) the fact that the Agent and the
Lenders are creditors of the Borrowers and have or are alleged to have
information regarding the financial condition, strategic plans or business
operations of the Borrower and the Subsidiaries; (vii) the fact that the Agent
and the Lenders are material creditors of the Borrowers and are alleged to
influence directly or indirectly the business decisions or affairs of the
Borrower and the Subsidiaries or their financial condition; (viii) the exercise
of any right or remedy the Agent or the Lenders may have under this Agreement or
the other Loan Documents; (ix) any civil penalty or fine assessed by the OFAC
against, and all reasonable costs and expenses (including counsel fees and
disbursements) incurred in connection with defense thereof by, the Agent or any
Lender as a result of conduct of the Borrower, any other Loan Party or any
Subsidiary that violates a sanction enforced by the OFAC; or (x) any violation
or non-compliance by the Borrower or any Subsidiary of any Applicable Law
(including any Environmental Law) including, but not limited to, any Indemnity
Proceeding commenced by (A) the Internal Revenue Service or state taxing
authority or (B) any Governmental Authority or other Person under any
Environmental Law, including any Indemnity Proceeding commenced by a
Governmental Authority or other Person seeking remedial or other action to cause
the Borrower or its Subsidiaries (or its respective properties) (or the Agent
and/or the Lenders as successors to the Borrower) to be in compliance with such
Environmental Laws; provided, however, that the Borrower shall not be obligated
to indemnify any Indemnified Party for (A) any acts or omissions of such
Indemnified Party in connection with matters described in this subsection to the
extent arising from the gross negligence or willful misconduct of such
Indemnified Party, as determined by a court of competent jurisdiction in a
final, non-appealable judgment or (B) Indemnified Costs to the extent arising
directly out of or resulting directly from claims of one or more Indemnified
Parties against another Indemnified Party.

(b)           The Borrower’s indemnification obligations under this Section
13.9. shall apply to all Indemnity Proceedings arising out of, or related to,
the foregoing whether or not an Indemnified Party is a named party in such
Indemnity Proceeding. In this regard, this indemnification shall cover all
Indemnified Costs of any Indemnified Party in connection with any deposition of
any Indemnified Party or compliance with any subpoena (including any subpoena
requesting the production of documents). This indemnification shall, among other
things, apply to any Indemnity Proceeding commenced by other creditors of the
Borrower or any Subsidiary, any shareholder of the Borrower or any Subsidiary
(whether such shareholder(s) are prosecuting such Indemnity Proceeding in their
individual capacity or derivatively on behalf of the Borrower), any account
debtor of the Borrower or any Subsidiary or by any Governmental Authority. If
indemnification is to be sought hereunder by an Indemnified Party, then such
Indemnified Party shall notify the Borrower of the commencement of any Indemnity
Proceeding; provided, however, that the failure to so notify the Borrower shall
not relieve the Borrower from any liability that it may have to such Indemnified
Party pursuant to this Section 13.9.

(c)           This indemnification shall apply to any Indemnity Proceeding
arising during the pendency of any bankruptcy proceeding filed by or against the
Borrower and/or any Subsidiary.

(d)           All out-of-pocket fees and expenses of, and all amounts paid to
third-persons by, an Indemnified Party shall be advanced by the Borrower at the
request of such Indemnified Party

107


--------------------------------------------------------------------------------




notwithstanding any claim or assertion by the Borrower that such Indemnified
Party is not entitled to indemnification hereunder, upon receipt of an
undertaking by such Indemnified Party that such Indemnified Party will reimburse
the Borrower if it is actually and finally determined by a court of competent
jurisdiction that such Indemnified Party is not so entitled to indemnification
hereunder.

(e)           An Indemnified Party may conduct its own investigation and defense
of, and may formulate its own strategy with respect to, any Indemnity Proceeding
covered by this Section and, as provided above, all Indemnified Costs incurred
by such Indemnified Party shall be reimbursed by the Borrower. No action taken
by legal counsel chosen by an Indemnified Party in investigating or defending
against any such Indemnity Proceeding shall vitiate or in any way impair the
obligations and duties of the Borrower hereunder to indemnify and hold harmless
each such Indemnified Party; provided, however, that if (i) the Borrower is
required to indemnify an Indemnified Party pursuant hereto and (ii) the Borrower
has provided evidence reasonably satisfactory to such Indemnified Party that the
Borrower has the financial wherewithal to reimburse such Indemnified Party for
any amount paid by such Indemnified Party with respect to such Indemnity
Proceeding, such Indemnified Party shall not settle or compromise any such
Indemnity Proceeding without the prior written consent of the Borrower (which
consent shall not be unreasonably withheld or delayed). Notwithstanding the
foregoing, an Indemnified Party may settle or compromise any such Indemnity
Proceeding without the prior written consent of the Borrower where (x) no
monetary relief is sought against such Indemnified Party in such Indemnity
Proceeding or (y) there is an allegation of a violation of law by such
Indemnified Party.

(f)            If and to the extent that the obligations of the Borrower under
this Section are unenforceable for any reason, the Borrower hereby agrees to
make the maximum contribution to the payment and satisfaction of such
obligations which is permissible under Applicable Law.

(g)           The Borrower’s obligations under this Section shall survive any
termination of this Agreement and the other Loan Documents and the payment in
full in cash of the Obligations, and are in addition to, and not in substitution
of, any other of their obligations set forth in this Agreement or any other Loan
Document to which it is a party.


SECTION 13.10. TERMINATION; SURVIVAL.

At such time as (a) all of the Commitments have been terminated, (b) all Letters
of Credit have terminated or expired, (c) none of the Lenders nor the Swingline
Lender is obligated any longer under this Agreement to make any Loans and
(d) all Obligations (other than obligations which survive as provided in the
following sentence) have been paid and satisfied in full, this Agreement shall
terminate. The indemnities to which the Agent, the Lenders and the Swingline
Lender are entitled under the provisions of Sections 3.12., 5.1., 5.4., 12.8.,
13.2. and 13.9. and any other provision of this Agreement and the other Loan
Documents, and the provisions of Section 13.4., shall continue in full force and
effect and shall protect the Agent, the Lenders and the Swingline Lender
(i) notwithstanding any termination of this Agreement, or of the other Loan
Documents, against events arising after such termination as well as before and
(ii) at all times after any such party ceases to be a party to this Agreement
with respect to all matters and events existing on or prior to the date such
party ceased to be a party to this Agreement. The

108


--------------------------------------------------------------------------------




Agent agrees to furnish to the Borrower, upon the Borrower’s request and at the
Borrower’s sole cost and expense, any release, termination, or other agreement
or document evidencing the foregoing termination and the release of the Liens
created under any of the Security Documents as may be reasonably requested by
the Borrower.


SECTION 13.11. SEVERABILITY OF PROVISIONS.

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions or affecting the validity or
enforceability of such provision in any other jurisdiction.


SECTION 13.12. GOVERNING LAW.

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.


SECTION 13.13. PATRIOT ACT.

The Lenders and the Agent each hereby notifies the Borrowers that pursuant to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), it is required to obtain, verify and record
information that identifies the Borrower and the other Loan Parties, which
information includes the name and address of the Borrower and the other Loan
Parties and other information that will allow such Lender or the Agent, as
applicable, to identify the Borrower and the other Loan Parties in accordance
with such Act.


SECTION 13.14. COUNTERPARTS.

This Agreement and any amendments, waivers, consents or supplements may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed an original, but all of which counterparts together shall constitute but
one and the same instrument.


SECTION 13.15. OBLIGATIONS WITH RESPECT TO LOAN PARTIES.

The obligations of the Borrower to direct or prohibit the taking of certain
actions by the other Loan Parties as specified herein shall be absolute and not
subject to any defense the Borrower may have that the Borrower does not control
such Loan Parties.


SECTION 13.16. LIMITATION OF LIABILITY.

Neither the Agent nor any Lender, nor any affiliate, officer, director,
employee, attorney, or agent of the Agent or any Lender shall have any liability
with respect to, and each of Holdings and the Borrower hereby waives, releases,
and agrees not to sue any of them upon, any claim for any special, indirect,
incidental, or consequential damages suffered or incurred by Holdings or the
Borrower in connection with, arising out of, or in any way related to, this
Agreement or any

109


--------------------------------------------------------------------------------




of the other Loan Documents, or any of the transactions contemplated by this
Agreement or any of the other Loan Documents. Each of Holdings and the Borrower
hereby waives, releases, and agrees not to sue the Agent or any Lender or any of
the Agent’s or any Lender’s affiliates, officers, directors, employees,
attorneys, or agents for punitive damages in respect of any claim in connection
with, arising out of, or in any way related to, this Agreement or any of the
other Loan Documents, or any of the transactions contemplated by this Agreement
or financed hereby.


SECTION 13.17. ENTIRE AGREEMENT.

This Agreement and the other Loan Documents referred to herein embody the final,
entire agreement among the parties hereto and supersede any and all prior
commitments, agreements, representations, and understandings, whether written or
oral, relating to the subject matter hereof and thereof and may not be
contradicted or varied by evidence of prior, contemporaneous, or subsequent oral
agreements or discussions of the parties hereto. There are no oral agreements
among the parties hereto.


SECTION 13.18. CONSTRUCTION.

The Agent, each Lender, the Borrowers and Holdings acknowledge that each of them
has had the benefit of legal counsel of its own choice and has been afforded an
opportunity to review this Agreement and the other Loan Documents with its legal
counsel and that this Agreement and the other Loan Documents shall be construed
as if jointly drafted by the Agent, each Lender, the Borrowers and Holdings.

[Signatures on Following Pages]

110


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
executed by their authorized officers all as of the day and year first above
written.

 

MORGANS HOTEL GROUP CO.

 

 

 

MORGANS GROUP LLC

 

  By: Morgans Hotel Group Co., its Managing Member

 

 

 

BEACH HOTEL ASSOCIATES, LLC

 

  By: Morgans Group, LLC, its Managing Member

 

    By: Morgans Hotel Group Co., its Managing Member

 

 

 

/s/ Marc S.Gordon

 

 

Name:

Marc S. Gordon

 

Title:

Authorized Signatory

 

[Signatures Continued on Next Page]

111


--------------------------------------------------------------------------------




[Signature Page to Credit Agreement with Morgans Group LLC]

 

WACHOVIA BANK, NATIONAL ASSOCIATION, as
Agent, as a Lender and as Swingline Lender

 

 

 

 

 

By:

/s/ Dean R.Whitehill

 

 

 

Name:

Dean R.Whitehill

 

 

 

Title:

Vice President

 

 

 

 

Commitment Amount:

 

 

 

$112,500,000

 

 

 

Lending Office (all Types of Loans):

 

 

 

Wachovia Bank, National Association

 

301 South College Street, NC0172

 

Charlotte, North Carolina 28288

 

Attn: David M. Blackman

 

Telephone:

(704) 374-6272

 

Telecopy:

(704) 383-6205

 

[Signatures Continued on Next Page]

112


--------------------------------------------------------------------------------




[Signature Page to Credit Agreement with Morgans Group LLC]

CITICORP NORTH AMERICA, INC.

 

 

 

 

 

By:

/s/ Niraj Shah

 

 

 

Name:

Niraj Shah

 

 

 

Title:

Vice President

 

 

 

 

Commitment Amount:

 

 

 

$112,500,000

 

 

 

 

 

Lending Office (all Types of Loans):

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attn:

 

 

 

Telephone:

(

 

)

 

 

 

Telecopy:

(

 

)

 

 

 

113


--------------------------------------------------------------------------------